Exhibit 10.1

 

AGREEMENT

 

by and between

 

COMMUNITY BANKS, INC.

 

and

 

PENNROCK FINANCIAL SERVICES CORP.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I- GENERAL

 

1.01  Definitions

 

1.02  The Merger.

 

1.03  Bank Merger

 

 

 

ARTICLE II- CONSIDERATION; EXCHANGE PROCEDURES

 

2.01  CMTY Common Stock.

 

2.02  PRFS Common Stock

 

2.03  Cancellation of Certain Common Stock

 

2.04  Fractional Shares

 

2.05  [INTENTIONALLY OMITTED]

 

2.06  Stock Options.

 

2.07  Surrender and Exchange of PRFS Stock Certificates.

 

2.08  Anti-Dilution Provisions

 

 

 

ARTICLE III- REPRESENTATIONS AND WARRANTIES OF PRFS

 

3.01  Organization.

 

3.02  Capitalization. [a04-13941_1ex10d1.htm#Capitalization]

 

3.03  Authority; No Violation. [a04-13941_1ex10d1.htm#AuthorityNoViolation]

 

3.04  Consents [a04-13941_1ex10d1.htm#Consents]

 

3.05  Financial Statements. [a04-13941_1ex10d1.htm#FinancialStatements]

 

3.06  No Material Adverse Change [a04-13941_1ex10d1.htm#NoMaterialAdverseChange]

 

3.07  Taxes. [a04-13941_1ex10d1.htm#Taxes]

 

3.08  Contracts. [a04-13941_1ex10d1.htm#Contracts]

 

3.09  Ownership of Property; Insurance Coverage.
[a04-13941_1ex10d1.htm#OwnershipOfPropertyInsuranceCoverag]

 

3.10  Legal Proceedings [a04-13941_1ex10d1.htm#LegalProceedings]

 

3.11  Compliance with Applicable Law and Agreements.
[a04-13941_1ex10d1.htm#ComplianceWithApplicableLawAndAgree]

 

3.12  ERISA. [a04-13941_1ex10d1.htm#Erisa]

 

3.13  Brokers and Finders [a04-13941_1ex10d1.htm#BrokersAndFinders]

 

3.14  Environmental Matters. [a04-13941_1ex10d1.htm#EnvironmentalMatters]

 

3.15  Business of PRFS [a04-13941_1ex10d1.htm#BusinessOfPrfs]

 

3.16  CRA Compliance [a04-13941_1ex10d1.htm#CraCompliance]

 

3.17  Bank Merger. [a04-13941_1ex10d1.htm#Bank]

 

3.18  Information to be Supplied.
[a04-13941_1ex10d1.htm#InformationToBeSupplied]

 

3.19  Related Party Transactions.
[a04-13941_1ex10d1.htm#RelatedPartyTransactions]

 

3.20  Loans [a04-13941_1ex10d1.htm#Loans]

 

3.21  Allowance for Loan Losses [a04-13941_1ex10d1.htm#AllowanceForLoanLosses]

 

3.22  Reorganization [a04-13941_1ex10d1.htm#Reorganization]

 

3.23  Fairness Opinion [a04-13941_1ex10d1.htm#FairnessOpinion]

 

3.24  Securities Documents. [a04-13941_1ex10d1.htm#SecuritiesDocuments]

 

3.25  Quality of Representations
[a04-13941_1ex10d1.htm#QualityOfRepresentations]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV- REPRESENTATIONS AND WARRANTIES OF CMTY
[a04-13941_1ex10d1.htm#ArticleIvRepresentationsAndWarranti]

 

4.01  Organization. [a04-13941_1ex10d1.htm#Organ]

 

4.02  Capitalization. [a04-13941_1ex10d1.htm#Capitalization1]

 

4.03  Authority; No Violation. [a04-13941_1ex10d1.htm#Authoritynoviolation2]

 

4.04  Consents. [a04-13941_1ex10d1.htm#Consent]

 

4.05  Financial Statements. [a04-13941_1ex10d1.htm#FinancialState]

 

4.06  No Material Adverse Change [a04-13941_1ex10d1.htm#NoMaterialAdverseCh]

 

4.07  Taxes. [a04-13941_1ex10d1.htm#Taxe]

 

4.08  Contracts [a04-13941_1ex10d1.htm#Contract]

 

4.09  Ownership of Property; Insurance Coverage.
[a04-13941_1ex10d1.htm#OwnershipOfPropertyInsuranceCover]

 

4.10  Financing [a04-13941_1ex10d1.htm#Financing]

 

4.11  Legal Proceedings [a04-13941_1ex10d1.htm#LegalPro]

 

4.12  Compliance with Applicable Law and Agreements.
[a04-13941_1ex10d1.htm#ComplianceWithApplicableLaw]

 

4.13  ERISA. [a04-13941_1ex10d1.htm#Eri]

 

4.14  Brokers and Finders [a04-13941_1ex10d1.htm#BrokersAndFin]

 

4.15  Environmental Matters. [a04-13941_1ex10d1.htm#EnvironmentalMat]

 

4.16  Business of CMTY [a04-13941_1ex10d1.htm#BusinessOfCmty]

 

4.17  CRA Compliance [a04-13941_1ex10d1.htm#CraComp]

 

4.18  Allowance for Loan Losses [a04-13941_1ex10d1.htm#AllowanceForLoanLosses_]

 

4.19  Bank Merger. [a04-13941_1ex10d1.htm#Ban]

 

4.20  Information to be Supplied. [a04-13941_1ex10d1.htm#InformationToBeSup]

 

4.21  Related Party Transactions. [a04-13941_1ex10d1.htm#RelatedPartyTrans]

 

4.22  Loans [a04-13941_1ex10d1.htm#Loans_]

 

4.23  Reorganization [a04-13941_1ex10d1.htm#Reorg]

 

4.24  Fairness Opinion [a04-13941_1ex10d1.htm#FairnessOp]

 

4.25  CMTY Common Stock [a04-13941_1ex10d1.htm#Cmty]

 

4.26  Securities Documents [a04-13941_1ex10d1.htm#SecuritiesDoc]

 

4.27  Rights Agreement [a04-13941_1ex10d1.htm#RightsAgreement]

 

4.28  “Well Capitalized” [a04-13941_1ex10d1.htm#WellCapitalized]

 

4.29  Quality of Representations [a04-13941_1ex10d1.htm#QualityOfRep]

 

 

 

ARTICLE V- COVENANTS OF THE PARTIES [a04-13941_1ex10d1.htm#ArticleV]

 

5.01  Conduct of PRFS’s Business [a04-13941_1ex10d1.htm#ConductOfPrfssBusiness]

 

5.02  Access; Confidentiality [a04-13941_1ex10d1.htm#AccessConfidentiality]

 

5.03  Regulatory Matters [a04-13941_1ex10d1.htm#RegulatoryMatters]

 

5.04  Taking of Necessary Actions
[a04-13941_1ex10d1.htm#TakingOfNecessaryActions]

 

5.05  No Solicitation [a04-13941_1ex10d1.htm#NoSolicitation]

 

5.06  Update of Disclosure Schedules
[a04-13941_1ex10d1.htm#UpdateOfDisclosureSchedules]

 

5.07  Other Undertakings by CMTY and PRFS.
[a04-13941_1ex10d1.htm#OtherUndertakingsByCmtyAndPrfs]

 

 

 

ARTICLE VI- CONDITIONS [a04-13941_1ex10d1.htm#ArticleViConditions]

 

6.01  Conditions to the Obligations of PRFS under this Agreement
[a04-13941_1ex10d1.htm#ConditionsToTheObligationsOfPrfs]

 

6.02  Conditions to CMTY’s Obligations under this Agreement
[a04-13941_1ex10d1.htm#ConditionsToCmtysObligations]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII- TERMINATION [a04-13941_1ex10d1.htm#ArticleViiTermination]

 

7.01  Termination prior to the Closing Date
[a04-13941_1ex10d1.htm#TerminationPriorToTheClosingDate]

 

7.02  Effect of Termination [a04-13941_1ex10d1.htm#EffectOfTermination]

 

 

 

ARTICLE VIII- MISCELLANEOUS [a04-13941_1ex10d1.htm#ArticleViiiMiscellaneous]

 

8.01  Expenses and Other Fees. [a04-13941_1ex10d1.htm#ExpensesAndOther]

 

8.02  Non-Survival of Representations and Warranties; Disclosure Schedules
[a04-13941_1ex10d1.htm#Nonsurvival]

 

8.03  Amendment, Extension and Waiver [a04-13941_1ex10d1.htm#Amendment]

 

8.04  Entire Agreement. [a04-13941_1ex10d1.htm#EntireAgreement]

 

8.05  No Assignment [a04-13941_1ex10d1.htm#NoAssignment]

 

8.06  Notices [a04-13941_1ex10d1.htm#Notices]

 

8.07  Disclosure Schedules [a04-13941_1ex10d1.htm#DisclosureSchedules]

 

8.08  Tax Disclosure [a04-13941_1ex10d1.htm#TaxDisclosure]

 

8.09  Captions [a04-13941_1ex10d1.htm#Captions]

 

8.10  Counterparts [a04-13941_1ex10d1.htm#Counterparts]

 

8.11  Severability [a04-13941_1ex10d1.htm#Severability]

 

8.12  Governing Law [a04-13941_1ex10d1.htm#GoverningLaw]

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

 

 

Exhibit 1 [a04-13941_1ex10d1.htm#Exhibit1]

- [a04-13941_1ex10d1.htm#Exhibit1]

Form of Letter Agreement [a04-13941_1ex10d1.htm#Exhibit1]

Exhibit 1.03 [a04-13941_1ex10d1.htm#Exhibit1_03]

- [a04-13941_1ex10d1.htm#Exhibit1_03]

Form of Bank Plan of Merger [a04-13941_1ex10d1.htm#Exhibit1_03]

 

 

 

SCHEDULES:

 

 

 

 

 

PRFS Schedule 3.01(d)

-

Subsidiaries

PRFS Schedule 3.02(b)

-

Equity Interests

PRFS Schedule 3.03(b)

-

Interests in Properties

PRFS Schedule 3.04

-

Third Party Consents

PRFS Schedule 3.05(b)

-

Liabilities and Obligations

PRFS Schedule 3.08(a)

-

Employment Agreements and Material Contracts

PRFS Schedule 3.09(a)

-

Title to Properties

PRFS Schedule 3.10

-

Legal Proceedings

PRFS Schedule 3.11(c)

-

Regulatory Investigations

PRFS Schedule 3.11(d)

-

Regulatory Agreements

PRFS Schedule 3.11(f)

-

Unresolved Matters re: Regulatory Agreements

PRFS Schedule 3.12(a)

-

ERISA

PRFS Schedule 3.12(f)

-

Services Performed under ERISA

PRFS Schedule 3.14(a)

-

Environmental Matters

PRFS Schedule 3.19

-

Related Party Transactions

PRFS Schedule 5.01(c)

-

Accelerated Payments

PRFS Schedule 5.01(e)

-

New Branch Offices

PRFS Schedule 5.01(p)

-

Expenditures

 

 

 

CMTY Schedule 4.01(d)

-

Subsidiaries

CMTY Schedule 4.08

-

Contracts

CMTY Schedule 4.09

-

Titles to Properties

CMTY Schedule 4.11

-

Legal Proceedings

CMTY Schedule 4.13

-

ERISA

CMTY Schedule 4.15

-

Environmental Matters and Real Estate

CMTY Schedule 4.21

-

Related Party Transactions

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT

 

THIS AGREEMENT, dated as of November 16, 2004 (“Agreement”), is made by and
between COMMUNITY BANKS, INC., a Pennsylvania corporation (“CMTY”), and PENNROCK
FINANCIAL SERVICES CORP., a Pennsylvania corporation (“PRFS”).

 

BACKGROUND

 

A.  CMTY owns directly all of the outstanding capital stock of Community Banks,
a bank and trust company chartered by the Commonwealth of Pennsylvania
(“Community Banks”).

 

B.  PRFS owns directly all of the outstanding capital stock of Blue Ball
National Bank, a national banking association (“Blue Ball”).

 

C.  CMTY and PRFS desire for PRFS to merge with and into CMTY, with CMTY
surviving such merger, in accordance with the applicable laws of the
Commonwealth of Pennsylvania and this Agreement.  Promptly thereafter, CMTY
desires to merge Blue Ball with and into Community Banks, with Community Banks
surviving such merger as a wholly-owned subsidiary of CMTY, in accordance with
the applicable laws of the United States and the Commonwealth of Pennsylvania
and the terms of this Agreement.

 

D.  As a condition and inducement to CMTY to enter into this Agreement, the
directors of PRFS are each concurrently executing a Letter Agreement in the form
attached hereto as Exhibit 1 (the “Letter Agreement”).

 

E.  Each of the parties, by signing this Agreement, adopts it as a plan of
reorganization as defined in IRC Section 368(a), and intends the Merger to be a
reorganization as defined in IRC Section 368(a).

 

F.  CMTY and PRFS desire to provide the terms and conditions governing the
transactions contemplated herein.

 

1

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the premises and of the mutual covenants,
agreements, representations and warranties herein contained, the parties hereto,
intending to be legally bound, do hereby agree as follows:

 


ARTICLE I-
GENERAL


 


1.01 DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
INDICATED MEANINGS (SUCH MEANINGS TO BE EQUALLY APPLICABLE TO BOTH THE SINGULAR
AND PLURAL FORMS OF THE TERMS DEFINED):


 

“Acquisition Proposal” has the meaning given to that term in Section 5.05 of
this Agreement.

 

“Acquisition Transaction” shall mean one of the following transactions with a
party other than CMTY or an affiliate of CMTY: (i) a merger or consolidation, or
any similar transaction, involving PRFS or Blue Ball, (ii) a purchase, lease or
other acquisition of all or a substantial portion of the assets or liabilities
of PRFS or Blue Ball or (iii) a purchase or other acquisition (including by way
of share exchange, tender offer, exchange offer or otherwise) of 24.9% or more
of any class or series of equity securities of PRFS or Blue Ball.

 

“Aquisition Transaction Notice” has the meaning given to that term in Section
7.01(e) of this Agreement.

 

“Adjusted PRFS Option” has the meaning given to that term in Section 2.06(a) of
this Agreement.

 

“Affiliate” means, with respect to any corporation, any person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such corporation and, without limiting the
generality of the foregoing, includes any executive officer, director or 10%
equity owner of such corporation.

 

“Agreement” means this Agreement, including any amendment or supplement hereto.

 

“Application” means an application for regulatory approval which is required by
the Contemplated Transactions.

 

2

--------------------------------------------------------------------------------


 

“Articles Amendment” means the amendment of the CMTY Articles of Incorporation
to increase the number of authorized shares of common stock that may be issued
by CMTY to 50,000,000 shares.

 

“Articles of Merger” mean the articles of merger to be executed by CMTY and PRFS
and to be filed in the PDS in accordance with the applicable laws of the
Commonwealth of Pennsylvania.

 

“Bank Merger” means the merger of Blue Ball with and into Community Banks, with
Community Banks surviving such merger, contemplated by Section 1.03 of this
Agreement.

 

“Bank Plan of Merger” has the meaning given to that term in Section 1.03 of this
Agreement.

 

“Banking Code” means the Pennsylvania Banking Code of 1965, as amended.

 

“BCL” means the Pennsylvania Business Corporation Law of 1988, as amended.

 

“BHC Act” means the Bank Holding Company Act of 1956, as amended.

 

“Blue Ball” means the Blue Ball National Bank, a national banking association,
all the outstanding capital stock of which is owned by PRFS.

 

“Blue Ball Designees” has the meaning given to that term in Section 1.02(e)(iii)
of this Agreement.

 

“Blue Ball Division” has the meaning given to that term in
Section 5.07(c)(iv)(A) of this Agreement.

 

“Blue Ball Qualified Plans” has the meaning given to that term in
Section 5.07(c)(ii)(C) of this Agreement.

 

“Break-Up Fee” has the meaning given to that term in Section 8.01(d) of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which Community Banks is authorized or obligated by law or executive order to
close.

 

“Cash Consideration” has the meaning given to that term in Section 2.04 of this
Agreement.

 

“CERCLA” has the meaning given to that term in Section 3.14(b) of this
Agreement.

 

“Closing” has the meaning given to that term in Section 1.02(a) of this
Agreement.

 

“Closing Date” means the date mutually agreed to by the parties as soon as
practicable after the last condition precedent provided in this Agreement (other
than those conditions which are to be fulfilled at the Closing) has been
fulfilled or waived.

 

“CMTY” means Community Banks, Inc., a Pennsylvania corporation.

 

“CMTY Benefit Plans” has the meaning given to that term in Section 4.13(a) of
this Agreement.

 

“CMTY Certificate” has the meaning given to that term in Section 2.07(c) of this
Agreement.

 

“CMTY Common Stock” means the shares of common stock of CMTY, with such par
value as is set forth in CMTY’s Articles of Incorporation.

 

“CMTY Disclosure Schedules” means, collectively, the disclosure schedules
delivered by CMTY to PRFS at or prior to the execution and delivery of this
Agreement.

 

“CMTY ERISA Affiliate” has the meaning given to that term in Section 4.13(a) of
this Agreement.

 

“CMTY Financials” means (a) the audited consolidated financial statements of
CMTY as of December 31, 2003 and 2002 and for each of the three years in the
period ended December 31, 2003, including the notes thereto and (b) the
unaudited interim consolidated financial statements of CMTY for each calendar
quarter after December 31, 2003.

 

4

--------------------------------------------------------------------------------


 

“CMTY Market Value” means, as of any date, the average of the closing sales
price of a share of CMTY Common Stock, as reported on Nasdaq, for the ten (10)
consecutive trading days ending on the trading day preceding the date as of
which the CMTY Market Value is determined.

 

“CMTY Ratio” has the meaning given to that term in Section 7.01(f)(ii)(A) of
this Agreement.

 

“CMTY Shareholders Meeting” means the meeting of the holders of CMTY Common
Stock concerning the Merger pursuant to the Joint Prospectus/Proxy Statement.

 

“CMTY Subsidiary” means each direct and indirect Subsidiary of CMTY and
Community Banks.

 

“Common Stock Consideration” has the meaning given to that term in Section 2.02
of this Agreement.

 

“Comparable Employment” has the meaning given to that term in
Section 5.07(c)(i)(A) of this Agreement.

 

“Confidentiality Agreement” means the confidentiality agreement, dated
October 18, 2004, between CMTY and PRFS.

 

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including: (a) the merger of PRFS with and into CMTY, with CMTY
surviving such merger; (b) the merger of Blue Ball with and into Community
Banks, with Community Banks surviving such merger as a wholly-owned subsidiary
of CMTY; (c) the performance by CMTY and PRFS of their respective covenants and
obligations under this Agreement; and (d) the performance by Community Banks and
Blue Ball of their respective covenants and obligations under the Bank Plan of
Merger.

 

“CRA” means the Community Reinvestment Act of 1977, as amended, and the rules
and regulations promulgated from time to time thereunder.

 

“D&O Insurance” has the meaning given to that term in Section 5.07(c)(v)(C)(1)
of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Determination Date” has the meaning given to that term in Section 7.01(f) of
this Agreement.

 

“Effective Date” means the date upon which the Articles of Merger shall be filed
in the PDS and shall be the same as the Closing Date or as soon thereafter as is
practicable.

 

“EIC Plan” has the meaning given to that term in Section 5.01(d)(iii) of this
Agreement.

 

“Eligible PRFS Employee” has the meaning given to that term in
Section 5.07(c)(i)(C) of this Agreement.

 

“Environmental Law” means any federal, state or local law, statute, ordinance,
rule, regulation, code, license, permit, authorization, approval, consent,
order, judgment, decree, injunction or agreement with any Regulatory Authority
relating to (i) the protection, preservation or restoration of the environment,
including, without limitation, air, water vapor, surface water, groundwater,
drinking water supply, surface soil, subsurface soil, plant and animal life or
any other natural resource, and/or (ii) the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release
or disposal of any substance presently listed, defined, designated or classified
as hazardous, toxic, radioactive or dangerous, or otherwise regulated for the
protection of human health, safety or the environment, whether by type or by
quantity, including any material containing any such substance as a component.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated from time to time thereunder.

 

“Exchange Agent” means the agent designated by CMTY (as soon as practicable
following execution of this Agreement) to act as the exchange agent for purposes
of conducting exchange procedure described in Section 2.07.

 

“Exchange Fund” has the meaning given to that term in Section 2.07(a) of this
Agreement.

 

“Exchange Ratio” means the exchange ratio set forth in Section 2.02.

 

“Executives” has the meaning given to that term in Section 5.01(d)(3).

 

6

--------------------------------------------------------------------------------


 

“Expenses” has the meaning given to that term in Section 8.01(b) of this
Agreement.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FHLB” means the Federal Home Loan Bank.

 

“FRB” means the Board of Governors of the Federal Reserve System.

 

“Full Term” has the meaning given to that term in Section 1.02(e)(i) of this
Agreement.

 

“GAAP” means accounting principles generally accepted in the United States.

 

“Griffin” has the meaning given to that term in Section 3.13 of this Agreement.

 

“Indemnified Party” has the meaning given to that term in Section 5.07(c)(v)(A)
of this Agreement.

 

“Index Price” has the meaning given to that term in Section 7.01(f) of this
Agreement.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

 

“IRS” means the Internal Revenue Service.

 

“Joint Prospectus/Proxy Statement” means the prospectus/proxy statement,
together with any supplements thereto, to be sent to holders of CMTY Common
Stock and PRFS Common Stock in connection with the Contemplated Transactions.

 

“Knowledge of CMTY” means the actual knowledge of CMTY’s executive officers and
directors.

 

“Knowledge of PRFS” means the actual knowledge of PRFS’s executive officers and
directors.

 

“Letter Agreement” has the meaning given to that term in the Background Section
of this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of PRFS on a consolidated basis
(when such term is used in Article III hereof) or CMTY on a consolidated basis
(when such term is used in Article IV hereof) other than, in each case, any
change, circumstance or effect relating to (i) any change in the value of the
respective assets and liabilities of CMTY or PRFS resulting from a change in
interest rates generally, (ii) any change occurring after the date hereof in any
federal or state law, rule or regulation or in GAAP, which change affects
banking institutions generally, including any change affecting the Bank
Insurance Fund, (iii) changes in general economic (except in the context of
determining a Material Adverse Effect for purposes of asset quality), legal,
regulatory or political conditions affecting banking institutions generally,
(iv) reasonable expenses (including reasonable legal fees, costs and expenses
relating to any litigation arising as a result of the Contemplated Transactions)
incurred in connection with this Agreement and the transactions contemplated
hereby, (v) actions or omissions of a party (or any of its Subsidiaries) taken
pursuant to the terms of this Agreement with the prior written consent of the
other party in contemplation of the transactions contemplated hereby (including
without limitation any actions taken by PRFS pursuant to Section 5.07 of this
Agreement), and (vi) any effect with respect to a party hereto caused, in whole
or in substantial part, by the other party, or (b) the ability of a party to
consummate the Contemplated Transactions.

 

“Material Contract” means a material contract as described in 17 C.F.R.
§229.601(b)(10).

 

“Maximum Amount” has the meaning given to that term in Section 5.07(c)(v)(C) of
this Agreement.

 

“Merger” means the merger of PRFS with and into CMTY, contemplated by this
Agreement.

 

“Merger Consideration” means Cash Consideration and Common Stock Consideration.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Nasdaq” means the National Market tier of The Nasdaq Stock Market operated by
the NASD.

 

8

--------------------------------------------------------------------------------


 

“OCC” means the Office of the Comptroller of the Currency.

 

“PDB” means the Department of Banking of the Commonwealth of Pennsylvania.

 

“PDS” means the Department of State of the Commonwealth of Pennsylvania.

 

“Peer Group” has the meaning given to that term in Section 7.01(f) of this
Agreement.

 

“PRFS” means PennRock Financial Services Corp., a Pennsylvania corporation.

 

“PRFS Benefit Plans” has the meaning given to that term in Section 3.12(a) of
this Agreement.

 

“PRFS Certificate” has the meaning given to that term in Section 2.07(b) of this
Agreement.

 

“PRFS Common Stock” has the meaning given to that term in Section 3.02(a) of
this Agreement.

 

“PRFS Disclosure Schedules” means, collectively, the disclosure schedules
delivered by PRFS to CMTY at or prior to the execution and delivery of this
Agreement.

 

“PRFS ERISA Affiliate” has the meaning given to that term in Section 3.12(a) of
this Agreement.

 

“PRFS Financials” means (a) the audited consolidated financial statements of
PRFS as of December 31, 2003 and 2002 and for each of the three years in the
period ended December 31, 2003, including the notes thereto, and (b) the
unaudited interim consolidated financial statements of PRFS for each calendar
quarter after December 31, 2003.

 

“PRFS Nominees” has the meaning given to that term in Section 1.02(e)(i) of this
Agreement.

 

“PRFS Option” has the meaning given to that term in Section 2.06(a) of this
Agreement.

 

9

--------------------------------------------------------------------------------


 

“PRFS Option Plans” means the Omnibus Stock Plan of 1992, the Stock Incentive
Plan of 2002 and the Blue Ball National Bank Employee Stock Purchase Plan
maintained by PRFS.

 

“PRFS Shareholders Meeting” has the meaning given to that term in Section
5.07(a)(i) of this Agreement.

 

“PRFS Subsidiary” means each direct and indirect Subsidiary of PRFS and of Blue
Ball.

 

“Prior Acts” has the meaning given to that term in Section 5.07(c)(v)(A) of this
Agreement.

 

“Quarterly Per Share Dividend Amount” has the meaning given to that term in
Section 5.01(b)(ii) of this Agreement.

 

“Registration Statement” means the registration statement on Form S-4, including
any pre-effective or post-effective amendments or supplements thereto, as filed
with the SEC under the Securities Act with respect to the CMTY Common Stock to
be issued in connection with the Contemplated Transactions.

 

“Regulatory Agreement” has the meaning given to that term in
Sections 3.11(d)(iv) and 4.12(d)(iv) of this Agreement.

 

“Regulatory Authority” means any agency or department of any federal, state or
local government or of any self-regulatory organization, including without
limitation the SEC, the PDB, the FRB, the OCC, the FDIC, the NASD, and the
respective staffs thereof.

 

“Required Meeting Notice” has the meaning given to that term in Section 7.01(e)
of this Agreement.

 

“Rights” means warrants, options, rights, convertible securities and other
capital stock equivalents which obligate an entity to issue its securities.

 

“Rights Agreement” means the rights agreement dated February 28, 2002, between
CMTY and Community Banks, as rights agent.

 

“Sandler” has the meaning given to that term in Section 4.14 of this Agreement.

 

“SEC” means the Securities and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated from time to time thereunder.

 

“Securities Documents” means all registration statements, schedules, statements,
forms, reports, proxy material, and other documents required to be filed with
the SEC under the Securities Laws.

 

“Securities Laws” means the Securities Act and the Exchange Act and the rules
and regulations promulgated from time to time thereunder.

 

“Significant Subsidiary” has the meaning given to that term in 17 C.F.R.
§210.1-02(w).

 

“Subsidiary” means any corporation or limited liability company, 25% or more of
the capital stock or membership interests of which is owned, either directly or
indirectly, by another entity, except any corporation the stock of which is held
in the ordinary course of the lending activities of a bank.

 

“Starting Date” has the meaning given to that term in Section 7.01(f) of this
Agreement.

 

“Termination Fee” has the meaning given to that term in Section 8.01(c) of this
Agreement.

 

“Well Capitalized” has the meaning given to that term in Section 4.28 of this
Agreement.

 


1.02 THE MERGER.


 


(A)  CLOSING.  THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(THE “CLOSING”) WILL TAKE PLACE ON THE CLOSING DATE AT A TIME AND PLACE TO BE
AGREED UPON BY THE PARTIES HERETO; PROVIDED, IN ANY CASE, THAT ALL CONDITIONS TO
CLOSING SET FORTH IN ARTICLE VI OF THIS AGREEMENT (OTHER THAN THE DELIVERY OF
CERTIFICATES, OPINIONS, AND OTHER INSTRUMENTS AND DOCUMENTS TO BE DELIVERED AT
THE CLOSING) HAVE BEEN SATISFIED OR WAIVED AT OR PRIOR TO THE CLOSING DATE.  ON
THE CLOSING DATE, CMTY AND PRFS SHALL CAUSE THE ARTICLES OF MERGER TO BE DULY
EXECUTED AND FILED WITH THE PDS.

 

11

--------------------------------------------------------------------------------


 


(B)  THE MERGER.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND IN
ACCORDANCE WITH THE BCL, ON THE EFFECTIVE DATE:


 

(I)  PRFS SHALL MERGE WITH AND INTO CMTY;

 

(II)  THE SEPARATE EXISTENCE OF PRFS SHALL CEASE;

 

(III)  CMTY SHALL BE THE SURVIVING CORPORATION IN THE MERGER; AND

 

(IV)  ALL OF THE PROPERTY (REAL, PERSONAL AND MIXED), RIGHTS, POWERS, DUTIES,
OBLIGATIONS AND LIABILITIES OF PRFS SHALL BE TAKEN AND DEEMED TO BE TRANSFERRED
TO AND VESTED IN CMTY, AS THE SURVIVING CORPORATION IN THE MERGER, WITHOUT
FURTHER ACT OR DEED; ALL IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA AND THE UNITED STATES OF AMERICA.

 


(C)  CHANGE TO STRUCTURE OF MERGER.  THE PARTIES MAY AT ANY TIME CHANGE THE
METHOD OF EFFECTING THE COMBINATION (INCLUDING BY PROVIDING FOR THE MERGER OF
PRFS AND A WHOLLY OWNED SUBSIDIARY OF CMTY) IF AND TO THE EXTENT REQUESTED BY
EITHER PARTY AND CONSENTED TO BY THE OTHER PARTY (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD); PROVIDED, HOWEVER, THAT NO SUCH CHANGE SHALL (I) ALTER
OR CHANGE THE AMOUNT OR KIND OF MERGER CONSIDERATION, (II) ADVERSELY AFFECT THE
TAX TREATMENT OF PRFS’S SHAREHOLDERS AS A RESULT OF RECEIVING THE MERGER
CONSIDERATION OR THE TAX TREATMENT OF EITHER PARTY PURSUANT TO THIS AGREEMENT OR
(III) MATERIALLY IMPEDE OR DELAY COMPLETION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


 


(D)  CMTY’S ARTICLES OF INCORPORATION AND BYLAWS.  ON AND AFTER THE EFFECTIVE
DATE, THE ARTICLES OF INCORPORATION AND BYLAWS OF CMTY, AS AMENDED IN ACCORDANCE
WITH THE ARTICLES AMENDMENT AND AS IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE
DATE, SHALL AUTOMATICALLY BE AND REMAIN THE ARTICLES OF INCORPORATION AND BYLAWS
OF CMTY, AS THE SURVIVING CORPORATION IN THE MERGER, UNTIL THEREAFTER ALTERED,
AMENDED OR REPEALED.


 


(E)  BOARD OF DIRECTORS AND OFFICERS OF CMTY AND COMMUNITY BANKS.


 

(I)  ON AND AFTER THE EFFECTIVE DATE, (A) NINE (9) DIRECTORS OF CMTY DULY
ELECTED AND HOLDING OFFICE IMMEDIATELY PRIOR TO THE EFFECTIVE DATE, AND (B) SIX
(6) PERSONS (THE

 

12

--------------------------------------------------------------------------------


 

“PRFS NOMINEES”) SELECTED BY THE PRFS BOARD OF DIRECTORS AND APPROVED BY CMTY
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS AND POLICIES AND PROCEDURES OF THE NOMINATING
COMMITTEE OF THE CMTY BOARD OF DIRECTORS SHALL BE THE DIRECTORS OF CMTY, AS THE
SURVIVING CORPORATION IN THE MERGER, EACH TO HOLD OFFICE UNTIL HIS SUCCESSOR IS
ELECTED AND QUALIFIED OR OTHERWISE IN ACCORDANCE WITH APPLICABLE LAW, THE
ARTICLES OF INCORPORATION AND BYLAWS OF CMTY.  PROVIDED THAT A PRFS NOMINEE
CONTINUES TO SATISFY THE NOMINATION CRITERIA OF THE NOMINATING COMMITTEE OF THE
CMTY BOARD OF DIRECTORS AT THE TIME SUCH DIRECTOR’S INITIAL TERM IS SET TO
EXPIRE, THE CMTY BOARD OF DIRECTORS SHALL RE-NOMINATE AND RECOMMEND THE ELECTION
OF SUCH PRFS NOMINEE FOR ELECTION BY THE CMTY SHAREHOLDERS TO AT LEAST ONE FULL
FOUR (4) YEAR TERM (THE “FULL TERM”) FOLLOWING THE EXPIRATION OF SUCH DIRECTOR’S
INITIAL TERM OF OFFICE.  CMTY APPROVES MELVIN PANKUCH AS ONE OF THE PRFS
NOMINEES AND AGREES TO APPOINT MR. PANKUCH TO SERVE AS THE VICE-CHAIRMAN OF THE
CMTY BOARD PROMPTLY FOLLOWING THE EFFECTIVE DATE (BUT IN NO EVENT MORE THAN TWO
(2) BUSINESS DAYS THEREAFTER).

 

(II)  ON AND AFTER THE EFFECTIVE DATE, THE (A) OFFICERS OF CMTY DULY APPOINTED
AND HOLDING OFFICE IMMEDIATELY PRIOR TO THE EFFECTIVE DATE AND (B) SUCH OFFICERS
OF PRFS AS ARE OFFERED AND ACCEPT POSITIONS OF EMPLOYMENT WITH CMTY SHALL BE THE
OFFICERS OF CMTY, AS THE SURVIVING CORPORATION IN THE MERGER, EACH TO HOLD
OFFICE UNTIL HIS OR HER SUCCESSOR IS APPOINTED AND QUALIFIED OR OTHERWISE IN
ACCORDANCE WITH APPLICABLE LAW, THE ARTICLES OF INCORPORATION AND BYLAWS OF
CMTY.

 

(III)  ON THE EFFECTIVE DATE OF THE BANK MERGER, THE BOARD OF DIRECTORS OF
COMMUNITY BANKS, AS THE SURVIVING INSTITUTION IN THE BANK MERGER, SHALL CONSIST
OF (A) THOSE PERSONS HOLDING SUCH OFFICE IMMEDIATELY PRIOR TO SUCH EFFECTIVE
DATE, AND (B) THE MEMBERS OF THE BLUE BALL BOARD OF DIRECTORS IMMEDIATELY BEFORE
THE EFFECTIVE DATE (OTHER THAN THE PRFS NOMINEES APPOINTED TO THE CMTY BOARD OF
DIRECTORS) (THE “BLUE BALL DESIGNEES”).  CMTY SHALL CAUSE EACH OF THE BLUE BALL
DESIGNEES TO BE APPOINTED AS A DIRECTOR OF COMMUNITY BANKS EFFECTIVE AS OF THE
EFFECTIVE DATE OF THE BANK MERGER TO HOLD OFFICE UNTIL THE FIRST ANNUAL
REORGANIZATION MEETING OF THE BOARD OF DIRECTORS OF COMMUNITY BANKS AFTER THE
EFFECTIVE DATE OF THE BANK MERGER.  CMTY AGREES TO CAUSE EACH BLUE BALL DESIGNEE
WHO WISHES TO CONTINUE TO SERVE TO BE RENOMINATED AS A DIRECTOR OF COMMUNITY
BANKS FOR ELECTION AT THE 2006 AND 2007 ANNUAL REORGANIZATION MEETINGS OF THE
BOARD OF DIRECTORS OF COMMUNITY BANKS, AND AGREES TO

 

13

--------------------------------------------------------------------------------


 

VOTE ITS SHARES OF COMMUNITY BANKS CAPITAL STOCK IN FAVOR OF SUCH ELECTION AT
SUCH MEETINGS.  NOTWITHSTANDING THE FOREGOING, EACH BLUE BALL DESIGNEE MUST
SATISFY ALL COMMUNITY BANKS POLICIES AND PROCEDURES APPLICABLE TO COMMUNITY
BANKS DIRECTORS, INCLUDING ITS MANDATORY RETIREMENT POLICY.

 

(IV)  ON THE EFFECTIVE DATE OF THE BANK MERGER, THE OFFICERS OF COMMUNITY BANKS,
AS THE SURVIVING INSTITUTION IN THE BANK MERGER, SHALL CONSIST OF (A) THE
OFFICERS OF COMMUNITY BANKS DULY ELECTED AND HOLDING OFFICE IMMEDIATELY PRIOR TO
SUCH EFFECTIVE DATE AND (B) SUCH OFFICERS OF BLUE BALL AS ARE OFFERED AND ACCEPT
POSITIONS OF EMPLOYMENT AS OFFICERS OF COMMUNITY BANKS.

 


1.03 BANK MERGER.  CMTY AND PRFS SHALL EACH USE THEIR BEST EFFORTS TO CAUSE BLUE
BALL TO MERGE WITH AND INTO COMMUNITY BANKS, WITH COMMUNITY BANKS SURVIVING SUCH
MERGER (THE “BANK MERGER”) ON, OR AS SOON AS PRACTICABLE AFTER, THE EFFECTIVE
DATE.  CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, CMTY
SHALL CAUSE COMMUNITY BANKS TO EXECUTE AND DELIVER, AND PRFS SHALL CAUSE BLUE
BALL TO EXECUTE AND DELIVER, THE BANK PLAN OF MERGER, A FORM OF WHICH IS
ATTACHED HERETO AS EXHIBIT 1.03 (THE “BANK PLAN OF MERGER”).  THE BANK MERGER
SHALL NOT BE EFFECTED PRIOR TO THE EFFECTIVE DATE.


 


ARTICLE II-
CONSIDERATION; EXCHANGE PROCEDURES


 


2.01 CMTY COMMON STOCK.


 


(A)  OUTSTANDING SHARES. EACH SHARE OF CMTY COMMON STOCK ISSUED AND OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE SHALL, ON AND AFTER THE EFFECTIVE DATE,
CONTINUE TO BE ISSUED AND OUTSTANDING AS AN IDENTICAL SHARE OF CMTY COMMON
STOCK.


 


(B)  TREASURY STOCK.  EACH SHARE OF CMTY COMMON STOCK ISSUED AND HELD IN THE
TREASURY OF CMTY IMMEDIATELY PRIOR TO THE EFFECTIVE DATE, IF ANY, SHALL, ON AND
AFTER THE EFFECTIVE DATE, CONTINUE TO BE ISSUED AND HELD IN THE TREASURY OF
CMTY.


 


2.02 PRFS COMMON STOCK.  SUBJECT TO SECTIONS 2.03 AND 2.04 BELOW WITH RESPECT TO
TREASURY STOCK AND FRACTIONAL SHARES OF PRFS COMMON STOCK, EACH SHARE OF PRFS
COMMON

 

14

--------------------------------------------------------------------------------


 


STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE DATE, SHALL, ON
THE EFFECTIVE DATE, BY REASON OF THE MERGER AND WITHOUT ANY ACTION ON THE PART
OF THE HOLDER THEREOF, CEASE TO BE OUTSTANDING AND BE CONVERTED INTO THE RIGHT
TO RECEIVE ONE AND FOUR-TENTHS (1.40) FULLY PAID AND NONASSESSABLE SHARES OF
CMTY COMMON STOCK (THE “EXCHANGE RATIO”), INCLUDING THE ASSOCIATED RIGHTS TO
PURCHASE SECURITIES PURSUANT TO THE RIGHTS AGREEMENT (THE “COMMON STOCK
CONSIDERATION”).


 


2.03 CANCELLATION OF CERTAIN COMMON STOCK.  EACH SHARE OF PRFS COMMON STOCK
WHICH IS OWNED BY CMTY, PRFS OR ANY OF THEIR SUBSIDIARIES ON THE EFFECTIVE DATE
(OTHER THAN SHARES THAT ARE HELD IN TRUST, MANAGED, CUSTODIAL OR NOMINEE
ACCOUNTS AND THE LIKE AND WHICH ARE BENEFICIALLY OWNED BY THIRD PARTIES) SHALL
BE CANCELED AND CEASE TO BE ISSUED AND OUTSTANDING, AND NO CONSIDERATION SHALL
BE DELIVERED THEREFOR.


 


2.04 FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF CMTY COMMON STOCK AND NO SCRIP
OR CERTIFICATES THEREFOR SHALL BE ISSUED IN CONNECTION WITH THE MERGER.  ANY
FORMER HOLDER OF PRFS COMMON STOCK WHO WOULD OTHERWISE BE ENTITLED TO RECEIVE A
FRACTION OF A SHARE OF CMTY COMMON STOCK SHALL RECEIVE, IN LIEU THEREOF, CASH IN
AN AMOUNT EQUAL TO SUCH FRACTION OF A SHARE MULTIPLIED BY THE CLOSING PRICE OF
CMTY COMMON STOCK ON THE EFFECTIVE DATE (“CASH CONSIDERATION”).


 


2.05 [INTENTIONALLY OMITTED]


 


2.06 STOCK OPTIONS.


 


(A)  AT THE EFFECTIVE DATE, EACH OPTION TO PURCHASE SHARES OF PRFS COMMON STOCK
(EACH, A “PRFS OPTION”) THAT (I) IS OUTSTANDING AT THE EFFECTIVE DATE AND
(II) HAS BEEN GRANTED PURSUANT TO THE PRFS OPTION PLANS, SHALL BECOME FULLY
VESTED AND EXERCISABLE AND CEASE TO REPRESENT A RIGHT TO ACQUIRE SHARES OF PRFS
COMMON STOCK AND SHALL BE CONVERTED AUTOMATICALLY INTO AN OPTION TO ACQUIRE
SHARES OF CMTY COMMON STOCK ON THE TERMS SET FORTH BELOW (EACH PRFS OPTION, AS
SUBSTITUTED, AN “ADJUSTED PRFS OPTION”).


 


(B)  AN ADJUSTED PRFS OPTION SHALL BE A STOCK OPTION TO ACQUIRE SHARES OF CMTY
COMMON STOCK (INCLUDING THE ASSOCIATED RIGHTS TO PURCHASE SECURITIES PURSUANT TO
THE RIGHTS AGREEMENT) WITH THE FOLLOWING TERMS: (I) THE NUMBER OF SHARES OF CMTY
COMMON STOCK, WHICH

 

15

--------------------------------------------------------------------------------


 


MAY BE ACQUIRED PURSUANT TO THE ADJUSTED PRFS OPTION, SHALL BE EQUAL TO THE
PRODUCT OF THE NUMBER OF SHARES OF PRFS COMMON STOCK COVERED BY THE
CORRESPONDING PRFS OPTION MULTIPLIED BY THE EXCHANGE RATIO, PROVIDED THAT ANY
FRACTIONAL SHARE OF CMTY COMMON STOCK RESULTING FROM THE MULTIPLICATION SHALL BE
ROUNDED DOWN TO THE NEAREST WHOLE SHARE; (II) THE EXERCISE PRICE PER SHARE OF
CMTY COMMON STOCK ISSUABLE UPON EXERCISE OF THE ADJUSTED PRFS OPTION SHALL BE
EQUAL TO THE EXERCISE PRICE OF THE CORRESPONDING PRFS OPTION IMMEDIATELY PRIOR
TO ITS CONVERSION TO AN ADJUSTED PRFS OPTION, DIVIDED BY THE EXCHANGE RATIO,
PROVIDED THAT THE EXERCISE PRICE SHALL BE ROUNDED DOWN TO THE NEAREST WHOLE
CENT; (III) THE DURATION AND OTHER TERMS OF THE ADJUSTED PRFS OPTION SHALL BE
IDENTICAL TO THE DURATION AND OTHER TERMS OF THE CORRESPONDING PRFS OPTION
IMMEDIATELY PRIOR TO ITS CONVERSION TO AN ADJUSTED PRFS OPTION, EXCEPT THAT ALL
REFERENCES TO PRFS SHALL BE DEEMED TO BE REFERENCES TO CMTY AND ITS AFFILIATES,
WHERE THE CONTEXT SO REQUIRES AND SHALL REMAIN EXERCISABLE UNTIL THE STATED
EXPIRATION DATE OF THE CORRESPONDING PRFS OPTION; (IV) CMTY SHALL ASSUME THE
PRFS OPTION, AS CONTEMPLATED BY THE IRC; AND (V) TO THE EXTENT PRFS OPTIONS
QUALIFY AS INCENTIVE STOCK OPTIONS UNDER IRC SECTION 424, THE ADJUSTED PRFS
OPTIONS EXCHANGED THEREFOR SHALL ALSO SO QUALIFY.


 


(C)  NO LATER THAN THE EFFECTIVE DATE, CMTY SHALL FILE A REGISTRATION STATEMENT
ON FORM S-8 (OR ANY OTHER SUCCESSOR OR APPROPRIATE FORM) WITH RESPECT TO THE
SHARES OF CMTY COMMON STOCK (AND THE ASSOCIATED RIGHTS TO PURCHASE SECURITIES
PURSUANT TO THE RIGHTS AGREEMENT) SUBJECT TO THE ADJUSTED PRFS OPTIONS, AND
SHALL USE ITS REASONABLE BEST EFFORTS TO MAINTAIN THE CURRENT STATUS OF THE
PROSPECTUS OR PROSPECTUSES CONTAINED THEREIN FOR SO LONG AS SUCH OPTIONS REMAIN
OUTSTANDING.


 


(D)  AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE, BUT IN NO EVENT LATER THAN
TEN (10) BUSINESS DAYS AFTER THE EFFECTIVE DATE, CMTY SHALL DELIVER TO THE
HOLDERS OF ADJUSTED PRFS OPTIONS APPROPRIATE NOTICES SETTING FORTH THE EFFECT OF
THE ADJUSTMENTS DESCRIBED IN SECTION 2.06(B), ABOVE.


 


(E)  WITH RESPECT TO THOSE INDIVIDUALS WHO, SUBSEQUENT TO THE MERGER, WILL BE
SUBJECT TO THE REPORTING REQUIREMENTS UNDER SECTION 16(A) OF THE EXCHANGE ACT,
WHERE APPLICABLE, CMTY SHALL ADMINISTER THE PRFS OPTION PLAN IN A MANNER
CONSISTENT WITH THE EXEMPTIONS PROVIDED BY RULE 16B-3 PROMULGATED UNDER THE
EXCHANGE ACT.

 

16

--------------------------------------------------------------------------------


 


2.07 SURRENDER AND EXCHANGE OF PRFS STOCK CERTIFICATES.


 


(A)  EXCHANGE FUND.  ON OR PRIOR TO THE EFFECTIVE DATE, CMTY SHALL DEPOSIT WITH
THE EXCHANGE AGENT, IN TRUST FOR THE BENEFIT OF HOLDERS OF SHARES OF PRFS COMMON
STOCK, SUFFICIENT CASH AND CERTIFICATES REPRESENTING SHARES OF CMTY COMMON STOCK
TO MAKE ALL PAYMENTS AND DELIVERIES TO SHAREHOLDERS OF PRFS PURSUANT TO THIS
ARTICLE II.  ANY CASH AND CERTIFICATES FOR CMTY COMMON STOCK DEPOSITED WITH THE
EXCHANGE AGENT SHALL HEREINAFTER BE REFERRED TO AS THE “EXCHANGE FUND.”


 


(B)  EXCHANGE PROCEDURES.  AS SOON AS REASONABLY PRACTICABLE AFTER THE EFFECTIVE
DATE (AND IN ANY CASE NO LATER THAN TEN (10) BUSINESS DAYS THEREAFTER), CMTY
SHALL CAUSE THE EXCHANGE AGENT TO MAIL TO EACH RECORD HOLDER OF PRFS COMMON
STOCK IMMEDIATELY PRIOR TO THE EFFECTIVE DATE A LETTER OF TRANSMITTAL WHICH
SHALL SPECIFY THAT DELIVERY OF THE CERTIFICATES FOR SHARES OF PRFS COMMON STOCK
(EACH, A “PRFS CERTIFICATE”) SHALL BE EFFECTED, AND RISK OF LOSS AND TITLE TO
THE PRFS CERTIFICATES SHALL PASS, ONLY UPON DELIVERY OF THE PRFS CERTIFICATES TO
THE EXCHANGE AGENT, AND WHICH LETTER SHALL BE IN CUSTOMARY FORM AND HAVE SUCH
OTHER PROVISIONS AS CMTY MAY REASONABLY SPECIFY AND INSTRUCTIONS FOR EFFECTING
THE SURRENDER OF SUCH PRFS CERTIFICATES IN EXCHANGE FOR THE MERGER
CONSIDERATION, AS THE CASE MAY BE.  UPON SURRENDER OF A PRFS CERTIFICATE TO THE
EXCHANGE AGENT TOGETHER WITH SUCH LETTER OF TRANSMITTAL, DULY EXECUTED AND
COMPLETED IN ACCORDANCE WITH THE INSTRUCTIONS THERETO, AND SUCH OTHER DOCUMENTS
AS MAY REASONABLY BE REQUIRED BY THE EXCHANGE AGENT, THE HOLDER OF SUCH PRFS
CERTIFICATE SHALL BE ENTITLED TO RECEIVE WITHIN TEN (10) BUSINESS DAYS
THEREAFTER AND IN EXCHANGE THEREFOR (I) A CERTIFICATE REPRESENTING, IN THE
AGGREGATE, THE WHOLE NUMBER OF SHARES OF CMTY COMMON STOCK THAT SUCH HOLDER HAS
THE RIGHT TO RECEIVE PURSUANT TO THIS ARTICLE II AND (II) A CHECK IN THE AMOUNT
EQUAL TO ANY CASH THAT SUCH HOLDER HAS THE RIGHT TO RECEIVE PURSUANT TO THIS
ARTICLE II.  NO INTEREST WILL BE PAID OR WILL ACCRUE ON ANY CASH PAYMENT
PURSUANT TO THIS SECTION 2.07.


 


(C)  EACH CERTIFICATE FOR SHARES OF CMTY COMMON STOCK (EACH, A “CMTY
CERTIFICATE”) ISSUED IN EXCHANGE FOR PRFS CERTIFICATES PURSUANT TO THIS
SECTION 2.07 SHALL BE DATED THE EFFECTIVE DATE AND BE ENTITLED TO DIVIDENDS,
DISTRIBUTIONS AND ALL OTHER RIGHTS AND PRIVILEGES PERTAINING TO SUCH SHARES OF
CMTY COMMON STOCK FROM THE EFFECTIVE DATE.  UNTIL

 

17

--------------------------------------------------------------------------------


 


SURRENDERED, EACH PRFS CERTIFICATE SHALL, FROM AND AFTER THE EFFECTIVE DATE,
EVIDENCE SOLELY THE RIGHT TO RECEIVE THE MERGER CONSIDERATION.


 


(D)  IF A PRFS CERTIFICATE IS EXCHANGED ON A DATE FOLLOWING ONE OR MORE RECORD
DATES AFTER THE EFFECTIVE DATE FOR THE PAYMENT OF DIVIDENDS OR ANY OTHER
DISTRIBUTION ON SHARES OF CMTY COMMON STOCK, CMTY SHALL PAY TO THE HOLDER OF
SUCH PRFS CERTIFICATE CASH IN AN AMOUNT EQUAL TO DIVIDENDS PAYABLE ON THE SHARES
OF CMTY COMMON STOCK ISSUED IN EXCHANGE THEREFOR AND PAY OR DELIVER ANY OTHER
DISTRIBUTION TO WHICH SUCH SHAREHOLDER IS ENTITLED.  UPON SURRENDER OF
CERTIFICATES FOR SHARES OF PRFS COMMON STOCK IN EXCHANGE FOR CERTIFICATES FOR
CMTY COMMON STOCK, CMTY ALSO SHALL PAY ANY DIVIDENDS TO WHICH SUCH HOLDER OF
PRFS COMMON STOCK MAY BE ENTITLED AS A RESULT OF THE DECLARATION OF A DIVIDEND
ON THE PRFS COMMON STOCK BY PRFS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
WITH A RECORD DATE PRIOR TO THE EFFECTIVE DATE AND A PAYMENT DATE AFTER THE
EFFECTIVE DATE.  NO INTEREST SHALL ACCRUE OR BE PAYABLE IN RESPECT OF DIVIDENDS
OR ANY OTHER DISTRIBUTION OTHERWISE PAYABLE UNDER THIS SECTION 2.07(D) UPON
SURRENDER OF PRFS CERTIFICATES.  NOTWITHSTANDING THE FOREGOING, NO PARTY HERETO
SHALL BE LIABLE TO ANY HOLDER OF PRFS COMMON STOCK FOR ANY AMOUNT PAID IN GOOD
FAITH TO A PUBLIC OFFICIAL OR AGENCY PURSUANT TO ANY APPLICABLE ABANDONED
PROPERTY, ESCHEAT OR SIMILAR LAW.  UNTIL SUCH TIME AS PRFS CERTIFICATES ARE
SURRENDERED TO CMTY FOR EXCHANGE, CMTY SHALL HAVE THE RIGHT TO WITHHOLD
DIVIDENDS OR ANY OTHER DISTRIBUTIONS ON THE SHARES OF CMTY COMMON STOCK ISSUABLE
TO SUCH SHAREHOLDER.


 


(E)  UPON THE EFFECTIVE DATE, THE STOCK TRANSFER BOOKS FOR PRFS COMMON STOCK
WILL BE CLOSED AND NO FURTHER TRANSFERS OF PRFS COMMON STOCK WILL THEREAFTER BE
MADE OR RECOGNIZED. ALL PRFS CERTIFICATES SURRENDERED PURSUANT TO THIS
SECTION 2.07 WILL BE CANCELLED.


 


(F)  IF THERE IS A TRANSFER OF OWNERSHIP OF PRFS COMMON STOCK WHICH IS NOT
REGISTERED IN THE TRANSFER RECORDS OF PRFS, ONE OR MORE CMTY CERTIFICATES
EVIDENCING, IN THE AGGREGATE, THE PROPER NUMBER OF SHARES OF CMTY COMMON STOCK,
A CHECK IN THE PROPER AMOUNT OF CASH IN LIEU OF ANY FRACTIONAL SHARES AND ANY
DIVIDENDS OR OTHER DISTRIBUTIONS TO WHICH SUCH HOLDER IS ENTITLED PURSUANT TO
SECTION 2.07(D), AS APPLICABLE AND APPROPRIATE, MAY BE ISSUED WITH RESPECT TO
SUCH PRFS COMMON STOCK TO SUCH A TRANSFEREE IF THE PRFS CERTIFICATE REPRESENTING
SUCH SHARES OF PRFS COMMON STOCK IS PRESENTED TO THE EXCHANGE AGENT, ACCOMPANIED
BY ALL

 

18

--------------------------------------------------------------------------------


 


DOCUMENTS REQUIRED TO EVIDENCE AND EFFECT SUCH TRANSFER AND TO EVIDENCE THAT ANY
APPLICABLE STOCK TRANSFER TAXES HAVE BEEN PAID.


 


(G)  IF ANY PRFS CERTIFICATE SHALL HAVE BEEN LOST, STOLEN OR DESTROYED, THE
EXCHANGE AGENT SHALL DELIVER IN EXCHANGE FOR SUCH LOST, STOLEN OR DESTROYED PRFS
CERTIFICATE, UPON THE MAKING OF A SWORN AFFIDAVIT OF THAT FACT BY THE HOLDER
THEREOF IN FORM SATISFACTORY TO THE EXCHANGE AGENT, THE MERGER CONSIDERATION,
AND ANY DIVIDENDS OR OTHER DISTRIBUTIONS TO WHICH SUCH HOLDER IS ENTITLED
PURSUANT TO THIS SECTION 2.07 AS MAY BE REQUIRED PURSUANT TO THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THE EXCHANGE AGENT MAY, IN ITS SOLE DISCRETION AND AS A
CONDITION PRECEDENT TO THE DELIVERY OF THE MERGER CONSIDERATION TO WHICH THE
HOLDER OF SUCH PRFS CERTIFICATE IS ENTITLED AS A RESULT OF THE MERGER, REQUIRE
THE OWNER OF SUCH LOST, STOLEN OR DESTROYED PRFS CERTIFICATE TO DELIVER A BOND
IN SUCH AMOUNT AS IT MAY DIRECT AS INDEMNITY AGAINST ANY CLAIM THAT MAY BE MADE
AGAINST PRFS, CMTY OR THE EXCHANGE AGENT OR ANY OTHER PARTY WITH RESPECT TO THE
PRFS CERTIFICATE ALLEGED TO HAVE BEEN LOST, STOLEN OR DESTROYED.


 


2.08 ANTI-DILUTION PROVISIONS.  IF CMTY SHALL, AT ANY TIME BEFORE THE EFFECTIVE
DATE:


 


(A)  DECLARE A DIVIDEND IN SHARES OF CMTY COMMON STOCK WITH A RECORD DATE ON OR
PRIOR TO THE CLOSING DATE;


 


(B)  COMBINE THE OUTSTANDING SHARES OF CMTY COMMON STOCK INTO A SMALLER NUMBER
OF SHARES;


 


(C)  RESOLVE TO EFFECT A SPLIT OR SUBDIVIDE THE OUTSTANDING SHARES OF CMTY
COMMON STOCK WITH A RECORD DATE ON OR PRIOR TO THE CLOSING DATE; OR


 


(D)  RECLASSIFY THE SHARES OF CMTY COMMON STOCK; THEN, IN ANY SUCH EVENT, THE
NUMBER OF SHARES OF CMTY COMMON STOCK TO BE DELIVERED TO PRFS SHAREHOLDERS WHO
ARE ENTITLED TO RECEIVE SHARES OF CMTY COMMON STOCK IN EXCHANGE FOR SHARES OF
PRFS COMMON STOCK SHALL BE ADJUSTED SO THAT EACH PRFS SHAREHOLDER SHALL BE
ENTITLED TO RECEIVE SUCH NUMBER OF SHARES OF CMTY COMMON STOCK AS SUCH
SHAREHOLDER WOULD HAVE BEEN ENTITLED TO RECEIVE IF THE EFFECTIVE DATE HAD
OCCURRED PRIOR TO THE HAPPENING OF SUCH EVENT.  (BY WAY OF ILLUSTRATION, IF CMTY
DECLARES A STOCK DIVIDEND OF 5% PAYABLE WITH RESPECT TO A RECORD DATE ON OR
PRIOR TO THE EFFECTIVE DATE, THE EXCHANGE RATIO SHALL BE CORRESPONDINGLY
ADJUSTED FROM 1.40 TO 1.47).  IN

 

19

--------------------------------------------------------------------------------


 


ADDITION, IN THE EVENT THAT, PRIOR TO THE EFFECTIVE DATE, CMTY ENTERS INTO AN
AGREEMENT PURSUANT TO WHICH SHARES OF CMTY COMMON STOCK WOULD BE CONVERTED INTO
SHARES OR OTHER SECURITIES OR OBLIGATIONS OF ANOTHER CORPORATION, PROPER
PROVISION SHALL BE MADE IN SUCH AGREEMENT SO THAT EACH PRFS SHAREHOLDER ENTITLED
TO RECEIVE SHARES OF CMTY COMMON STOCK IN THE MERGER SHALL BE ENTITLED TO
RECEIVE SUCH NUMBER OF SHARES OR OTHER SECURITIES OR AMOUNT OR OBLIGATIONS OF
SUCH OTHER CORPORATION AS SUCH SHAREHOLDER WOULD BE ENTITLED TO RECEIVE IF THE
EFFECTIVE DATE HAD OCCURRED IMMEDIATELY PRIOR TO THE HAPPENING OF SUCH EVENT.


 


ARTICLE III-
REPRESENTATIONS AND WARRANTIES OF PRFS


 

PRFS hereby represents and warrants, on the date hereof and on the Closing Date,
to CMTY that:

 


3.01 ORGANIZATION.


 


(A)  PRFS IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.  PRFS IS A BANK
HOLDING COMPANY, DULY REGISTERED UNDER THE BHC ACT, AND HAS MADE A VALID
FINANCIAL HOLDING COMPANY ELECTION.  PRFS HAS THE CORPORATE POWER AND AUTHORITY
TO CARRY ON ITS BUSINESSES AND OPERATIONS AS NOW BEING CONDUCTED AND TO OWN AND
OPERATE THE PROPERTIES AND ASSETS NOW OWNED AND BEING OPERATED BY IT.  PRFS IS
DULY LICENSED, REGISTERED OR QUALIFIED TO DO BUSINESS IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT OR THE CHARACTER OR LOCATION OF
THE PROPERTIES AND ASSETS OWNED OR LEASED BY IT MAKES SUCH LICENSING,
REGISTRATION OR QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO
LICENSED, REGISTERED OR QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, AND
ALL SUCH LICENSES, REGISTRATIONS AND QUALIFICATIONS ARE IN FULL FORCE AND EFFECT
IN ALL MATERIAL RESPECTS.


 


(B)  BLUE BALL IS A NATIONAL BANKING ASSOCIATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE UNITED STATES OF AMERICA. 
BLUE BALL HAS THE CORPORATE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AND
OPERATIONS AS NOW BEING CONDUCTED AND TO OWN AND OPERATE THE PROPERTIES AND
ASSETS NOW OWNED AND BEING OPERATED BY IT.  BLUE BALL IS DULY LICENSED,
REGISTERED OR QUALIFIED TO DO BUSINESS IN EACH JURISDICTION IN WHICH THE NATURE
OF THE

 

20

--------------------------------------------------------------------------------


 

business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing, registration or qualification
necessary, except where the failure to be so licensed, registered or qualified
would not have a Material Adverse Effect, and all such licenses, registrations
and qualifications are in full force and effect in all material respects.


 


(C)  THE DEPOSITS OF BLUE BALL ARE INSURED BY THE BANK INSURANCE FUND OF THE
FDIC TO THE EXTENT PROVIDED IN THE FEDERAL DEPOSIT INSURANCE ACT.


 


(D)  PRFS HAS NO DIRECT OR INDIRECT SUBSIDIARIES OTHER THAN BLUE BALL AND THOSE
IDENTIFIED IN PRFS DISCLOSURE SCHEDULE 3.01(D).


 


(E)  THE RESPECTIVE MINUTE BOOKS OF PRFS AND EACH PRFS SUBSIDIARY ACCURATELY
REFLECT ALL MATERIAL CORPORATE ACTIONS OF THEIR RESPECTIVE SHAREHOLDERS AND
BOARDS OF DIRECTORS, INCLUDING COMMITTEES, IN EACH CASE IN ACCORDANCE WITH
NORMAL BUSINESS PRACTICE OF PRFS AND EACH PRFS SUBSIDIARY.


 


(F)  PRFS HAS DELIVERED OR MADE AVAILABLE TO CMTY TRUE AND CORRECT COPIES OF THE
ARTICLES OF INCORPORATION AND BYLAWS OF PRFS AND BLUE BALL, AND THE ARTICLES OF
INCORPORATION AND BYLAWS OF EACH OTHER PRFS SUBSIDIARY, EACH AS IN EFFECT ON THE
DATE HEREOF.


 


(G)  EACH PRFS SUBSIDIARY IS (I) DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF EITHER THE UNITED STATES OF AMERICA OR OF THE
SUBSIDIARY’S STATE OF ORGANIZATION, (II) HAS THE CORPORATE POWER AND AUTHORITY
TO CARRY ON ITS BUSINESS AND OPERATIONS AS NOW BEING CONDUCTED AND TO OWN AND
OPERATE THE PROPERTIES AND ASSETS NOW OWNED AND BEING OPERATED BY IT, (III) IS
DULY LICENSED, REGISTERED OR QUALIFIED TO DO BUSINESS IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT OR THE CHARACTER OR LOCATION OF
THE PROPERTIES AND ASSETS OWNED OR LEASED BY IT MAKES SUCH LICENSING,
REGISTRATION OR QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO
LICENSED, REGISTERED OR QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, AND
ALL SUCH LICENSES, REGISTRATIONS AND QUALIFICATIONS ARE IN FULL FORCE AND EFFECT
IN ALL MATERIAL RESPECTS.

 

21

--------------------------------------------------------------------------------


 


3.02 CAPITALIZATION.

 


(A)  THE AUTHORIZED CAPITAL STOCK OF PRFS CONSISTS OF 20,000,000 SHARES OF
COMMON STOCK, PAR VALUE $2.50 PER SHARE (“PRFS COMMON STOCK”), OF WHICH AT THE
DATE HEREOF 7,640,515 SHARES ARE VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND
NONASSESSABLE, AND FREE OF PREEMPTIVE RIGHTS, AND 78,028 ARE HELD AS TREASURY
SHARES.  PRFS HAS NOT ISSUED, NOR IS PRFS BOUND BY, ANY SUBSCRIPTION, OPTION,
WARRANT, CALL, COMMITMENT, AGREEMENT OR OTHER RIGHT OF ANY CHARACTER RELATING TO
THE PURCHASE, SALE, OR ISSUANCE OF, OR RIGHT TO RECEIVE DIVIDENDS OR OTHER
DISTRIBUTIONS ON, ANY SHARES OF PRFS COMMON STOCK OR ANY OTHER SECURITY OF PRFS
OR ANY SECURITIES REPRESENTING THE RIGHT TO VOTE, PURCHASE OR OTHERWISE RECEIVE
ANY SHARES OF PRFS COMMON STOCK OR ANY OTHER SECURITY OF PRFS, EXCEPT (I) FOR
PRFS OPTIONS FOR 303,475 SHARES OF PRFS COMMON STOCK ISSUED AND OUTSTANDING
UNDER THE PRFS STOCK OPTION PLANS AND (II) PURSUANT TO PRFS’S DIVIDEND
REINVESTMENT PLAN.

 


(B)  PRFS OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OF BLUE BALL
AND THE OTHER PRFS SUBSIDIARIES, FREE AND CLEAR OF ANY LIENS, SECURITY
INTERESTS, PLEDGES, CHARGES, ENCUMBRANCES, AGREEMENTS AND RESTRICTIONS OF ANY
KIND OR NATURE.  EXCEPT FOR THE BANK PLAN OF MERGER, THERE ARE NO SUBSCRIPTIONS,
OPTIONS, WARRANTS, CALLS, COMMITMENTS, AGREEMENTS OR OTHER RIGHTS OUTSTANDING
WITH RESPECT TO THE CAPITAL STOCK OF BLUE BALL OR ANY OTHER PRFS SUBSIDIARY. 
EXCEPT FOR THE PRFS SUBSIDIARIES, PRFS DOES NOT POSSESS, DIRECTLY OR INDIRECTLY,
ANY MATERIAL EQUITY INTEREST IN ANY CORPORATION, EXCEPT FOR EQUITY INTERESTS IN
THE INVESTMENT PORTFOLIO OF 1906 FOUNDERS, INC. AND OTHER PRFS SUBSIDIARIES,
EQUITY INTERESTS HELD IN CONNECTION WITH BLUE BALL’S COMMERCIAL LOAN ACTIVITIES,
EQUITY INTERESTS HELD BY PRFS OR PRFS’S SUBSIDIARIES IN A FIDUCIARY CAPACITY,
AND AS SET FORTH IN PRFS DISCLOSURE SCHEDULE 3.02(B).

 


(C)  TO THE KNOWLEDGE OF PRFS, EXCEPT AS MAY BE DISCLOSED IN ANY SUBSEQUENT
SCHEDULE 13D OR 13G FILED WITH THE SEC, NO PERSON OR GROUP IS THE BENEFICIAL
OWNER OF 5% OR MORE OF THE OUTSTANDING SHARES OF PRFS COMMON STOCK (THE TERMS
“PERSON,” “GROUP” AND “BENEFICIAL OWNER” ARE AS DEFINED IN SECTION 13(D) OF THE
EXCHANGE ACT, AND THE RULES AND REGULATIONS THEREUNDER).

 

22

--------------------------------------------------------------------------------


 


3.03 AUTHORITY; NO VIOLATION.

 


(A)  PRFS HAS FULL CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY PRFS AND THE CONSUMMATION BY PRFS OF THE
CONTEMPLATED TRANSACTIONS HAVE BEEN DULY AND VALIDLY APPROVED BY THE BOARD OF
DIRECTORS OF PRFS AND, EXCEPT FOR APPROVAL BY THE SHAREHOLDERS OF PRFS AS
REQUIRED BY THE BCL, NO OTHER CORPORATE PROCEEDINGS ON THE PART OF PRFS ARE
NECESSARY TO CONSUMMATE THE MERGER.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY
EXECUTED AND DELIVERED BY PRFS AND, SUBJECT TO APPROVAL BY THE SHAREHOLDERS OF
PRFS AND SUBJECT TO RECEIPT OF THE REQUIRED APPROVALS OF REGULATORY AUTHORITIES
DESCRIBED IN SECTION 4.04 HEREOF, CONSTITUTES THE VALID AND BINDING OBLIGATION
OF PRFS, ENFORCEABLE AGAINST PRFS IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY.

 


(B)  SUBJECT TO (I) RECEIPT OF APPROVAL FROM THE SHAREHOLDERS OF PRFS,
(II) RECEIPT OF APPROVALS FROM THE REGULATORY AUTHORITIES REFERRED TO IN
SECTION 4.04 HEREOF AND (III) PRFS’S AND CMTY’S COMPLIANCE WITH ANY CONDITIONS
CONTAINED THEREIN, THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY PRFS, THE
CONSUMMATION OF THE MERGER, AND COMPLIANCE BY PRFS OR ANY PRFS SUBSIDIARY WITH
ANY OF THE TERMS OR PROVISIONS HEREOF, DO NOT AND WILL NOT:

 

(A)  CONFLICT WITH OR RESULT IN A BREACH OF ANY PROVISION OF THE RESPECTIVE
ARTICLES OF INCORPORATION OR BYLAWS OF PRFS OR ANY PRFS SUBSIDIARY;

 

(B)  VIOLATE ANY STATUTE, RULE, REGULATION, JUDGMENT, ORDER, WRIT, DECREE OR
INJUNCTION APPLICABLE TO PRFS OR ANY PRFS SUBSIDIARY OR ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS; OR

 

(C)  EXCEPT AS DESCRIBED IN PRFS DISCLOSURE SCHEDULE 3.03, VIOLATE, CONFLICT
WITH, RESULT IN A BREACH OF ANY PROVISIONS OF, CONSTITUTE A DEFAULT (OR AN EVENT
WHICH, WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER,
RESULT IN THE TERMINATION OF, OR ACCELERATION OF, THE PERFORMANCE REQUIRED BY,
OR RESULT IN A RIGHT OF TERMINATION OR ACCELERATION OR THE CREATION OF ANY LIEN,
SECURITY INTEREST, CHARGE OR OTHER ENCUMBRANCE UPON ANY OF THE PROPERTIES

 

23

--------------------------------------------------------------------------------


 

or assets of PRFS or any PRFS Subsidiary under any of the terms or conditions of
any note, bond, mortgage, indenture, license, lease, agreement, commitment or
other instrument or obligation to which PRFS or any PRFS Subsidiary is a party,
or by which they or any of their respective properties or assets may be bound or
affected, excluding from clauses (B) and (C) hereof, any items which, in the
aggregate, would not have a Material Adverse Effect.

 


3.04 CONSENTS.  EXCEPT AS DESCRIBED IN SECTION 4.04 OF THIS AGREEMENT, NO
CONSENTS OR APPROVALS OF, OR FILINGS OR REGISTRATIONS WITH, ANY PUBLIC BODY OR
AUTHORITY ARE NECESSARY AND, EXCEPT AS DESCRIBED IN PRFS DISCLOSURE SCHEDULE
3.04 OR WHERE THE FAILURE TO OBTAIN ANY CONSENT OR APPROVAL WOULD CONSTITUTE A
MATERIAL ADVERSE EFFECT, NO CONSENTS OR APPROVALS OF ANY THIRD PARTY TO A
MATERIAL CONTRACT ARE (OR WILL BE ) NECESSARY IN CONNECTION WITH THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY PRFS OR THE BANK PLAN OF MERGER BY BLUE BALL
OR, SUBJECT TO THE CONSENTS, APPROVALS, FILINGS AND REGISTRATIONS FROM OR WITH
THE REGULATORY AUTHORITIES REFERRED TO IN SECTION 4.04 HEREOF AND COMPLIANCE
WITH ANY CONDITIONS CONTAINED THEREIN AND SUBJECT TO THE APPROVAL OF THIS
AGREEMENT BY THE SHAREHOLDERS OF PRFS AS REQUIRED UNDER THE BCL, THE
CONSUMMATION BY PRFS OR BLUE BALL OF THE CONTEMPLATED TRANSACTIONS. 
SHAREHOLDERS OF PRFS ARE NOT ENTITLED TO EXERCISE DISSENTERS’ RIGHTS IN
CONNECTION WITH THE CONTEMPLATED TRANSACTIONS UNDER APPLICABLE LAW.

 


3.05 FINANCIAL STATEMENTS.

 


(A)  PRFS HAS FILED THE PRFS FINANCIALS WITH THE SEC, EXCEPT THOSE PERTAINING TO
QUARTERLY PERIODS COMMENCING AFTER SEPTEMBER 30, 2004, WHICH IT WILL FILE ON
BEFORE THE APPLICABLE DEADLINE.  THE FILED PRFS FINANCIALS FAIRLY PRESENT, IN
ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF
OPERATIONS AND CASH FLOWS OF PRFS AS OF AND FOR THE PERIODS ENDED ON THE DATES
THEREOF, IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, EXCEPT IN EACH CASE AS
MAY BE NOTED THEREIN, AND SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND AS
PERMITTED BY FORM 10-Q IN THE CASE OF UNAUDITED STATEMENTS.

 


(B)  TO THE KNOWLEDGE OF PRFS AND EXCEPT AS SET FORTH IN PRFS DISCLOSURE
SCHEDULE 3.05(B), PRFS DID NOT, AS OF SEPTEMBER 30, 2004, HAVE ANY LIABILITIES
OR OBLIGATIONS OF ANY NATURE, WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR
OTHERWISE, WHICH ARE NOT FULLY REFLECTED OR RESERVED AGAINST IN THE BALANCE
SHEETS INCLUDED IN THE PRFS FINANCIALS AT THE DATE OF SUCH BALANCE

 

24

--------------------------------------------------------------------------------


 

sheets which would have been required to be reflected therein in accordance with
GAAP consistently applied or disclosed in a footnote thereto, except for
liabilities and obligations which were incurred in the ordinary course of
business consistent with past practice, and except for liabilities and
obligations which are within the subject matter of a specific representation and
warranty herein or which otherwise have not had a Material Adverse Effect.

 


3.06 NO MATERIAL ADVERSE CHANGE.  NEITHER PRFS NOR ANY PRFS SUBSIDIARY HAS
SUFFERED ANY ADVERSE CHANGE IN THEIR RESPECTIVE ASSETS, BUSINESS, FINANCIAL
CONDITION OR RESULTS OF OPERATIONS SINCE SEPTEMBER 30, 2004, WHICH CHANGE HAS
HAD A MATERIAL ADVERSE EFFECT.

 


3.07 TAXES.

 


(A)  PRFS AND THE PRFS SUBSIDIARIES ARE MEMBERS OF THE SAME AFFILIATED GROUP
WITHIN THE MEANING OF IRC SECTION 1504(A) OF WHICH PRFS IS A COMMON PARENT. 
PRFS HAS FILED, AND WILL FILE, ALL MATERIAL FEDERAL, STATE AND LOCAL TAX RETURNS
REQUIRED TO BE FILED BY, OR WITH RESPECT TO, PRFS AND THE PRFS SUBSIDIARIES ON
OR PRIOR TO THE CLOSING DATE, EXCEPT TO THE EXTENT THAT ANY FAILURE TO FILE OR
ANY INACCURACIES WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT, AND HAS PAID OR WILL PAY, OR MADE OR WILL MAKE, PROVISIONS FOR
THE PAYMENT OF ALL FEDERAL, STATE AND LOCAL TAXES WHICH ARE SHOWN ON SUCH
RETURNS TO BE DUE FOR THE PERIODS COVERED THEREBY FROM PRFS OR ANY PRFS
SUBSIDIARY TO ANY APPLICABLE TAXING AUTHORITY, ON OR PRIOR TO THE CLOSING DATE,
OTHER THAN TAXES WHICH (I) ARE NOT DELINQUENT OR ARE BEING CONTESTED IN GOOD
FAITH, (II) HAVE NOT BEEN FINALLY DETERMINED, OR (III) THE FAILURE TO PAY WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

 


(B)  NO CONSENT PURSUANT TO IRC SECTION 341(F) HAS BEEN FILED, OR WILL BE FILED
PRIOR TO THE CLOSING DATE, BY OR WITH RESPECT TO PRFS OR ANY PRFS SUBSIDIARY.

 


(C)  TO THE KNOWLEDGE OF PRFS, THERE ARE NO MATERIAL DISPUTES PENDING, OR CLAIMS
ASSERTED IN WRITING, FOR TAXES OR ASSESSMENTS UPON PRFS OR ANY PRFS SUBSIDIARY,
NOR HAS PRFS OR ANY PRFS SUBSIDIARY BEEN REQUESTED IN WRITING TO GIVE ANY
CURRENTLY EFFECTIVE WAIVERS EXTENDING THE STATUTORY PERIOD OF LIMITATION
APPLICABLE TO ANY FEDERAL, STATE, COUNTY OR LOCAL INCOME TAX RETURN FOR ANY
PERIOD.

 

25

--------------------------------------------------------------------------------


 


(D)  PROPER AND ACCURATE AMOUNTS HAVE BEEN WITHHELD BY PRFS AND EACH PRFS
SUBSIDIARY FROM THEIR EMPLOYEES FOR ALL PRIOR PERIODS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE TAX WITHHOLDING PROVISIONS OF APPLICABLE FEDERAL,
STATE AND LOCAL LAWS, EXCEPT WHERE FAILURE TO DO SO IS NOT REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT.


 


3.08 CONTRACTS.


 


(A)  EXCEPT AS DESCRIBED IN PRFS DISCLOSURE SCHEDULE 3.08(A) OR PRFS DISCLOSURE
SCHEDULE 3.12(A) OR IN DOCUMENTS LISTED AS EXHIBITS TO PRFS’S SECURITIES
DOCUMENTS, NEITHER PRFS NOR ANY PRFS SUBSIDIARY IS A PARTY TO OR SUBJECT TO:


 

(I)  ANY EMPLOYMENT, CONSULTING, SEVERANCE, “CHANGE-IN-CONTROL” OR TERMINATION
CONTRACT OR ARRANGEMENT WITH ANY OFFICER, DIRECTOR, EMPLOYEE, INDEPENDENT
CONTRACTOR, AGENT OR OTHER PERSON, EXCEPT FOR “AT WILL” ARRANGEMENTS;

 

(II)  ANY PLAN, ARRANGEMENT OR CONTRACT PROVIDING FOR BONUSES, PENSIONS,
OPTIONS, DEFERRED COMPENSATION, RETIREMENT PAYMENTS, PROFIT SHARING OR SIMILAR
ARRANGEMENTS FOR OR WITH ANY OFFICER, DIRECTOR, EMPLOYEE, INDEPENDENT
CONTRACTOR, AGENT OR OTHER PERSON;

 

(III)  ANY COLLECTIVE BARGAINING AGREEMENT WITH ANY LABOR UNION RELATING TO
EMPLOYEES;

 

(IV)  ANY AGREEMENT WHICH BY ITS TERMS LIMITS THE PAYMENT OF DIVIDENDS BY PRFS
OR ANY PRFS SUBSIDIARY;

 

(V)  EXCEPT IN THE ORDINARY COURSE OF BUSINESS, ANY MATERIAL INSTRUMENT
EVIDENCING OR RELATED TO INDEBTEDNESS FOR BORROWED MONEY, WHETHER DIRECTLY OR
INDIRECTLY, BY WAY OF PURCHASE MONEY OBLIGATION, CONDITIONAL SALE, LEASE
PURCHASE, GUARANTY OR OTHERWISE, IN RESPECT OF WHICH PRFS OR ANY PRFS SUBSIDIARY
IS AN OBLIGOR TO ANY PERSON, OTHER THAN DEPOSITS, REPURCHASE AGREEMENTS, BANKERS
ACCEPTANCES AND TREASURY TAX AND LOAN ACCOUNTS ESTABLISHED IN THE ORDINARY
COURSE OF BUSINESS, INSTRUMENTS RELATING TO TRANSACTIONS ENTERED INTO IN THE
CUSTOMARY COURSE OF THE BANKING BUSINESS OF BLUE BALL, INCLUDING FHLB ADVANCES
AND TRANSACTIONS IN “FEDERAL FUNDS,” OR WHICH CONTAINS FINANCIAL COVENANTS OR
OTHER RESTRICTIONS, OTHER THAN THOSE

 

26

--------------------------------------------------------------------------------


 

relating to the payment of principal and interest when due, which would be
applicable on or after the Closing Date;

 

(VI)  ANY CONTRACT, OTHER THAN THIS AGREEMENT, WHICH RESTRICTS OR PROHIBITS IT
FROM ENGAGING IN ANY TYPE OF BUSINESS PERMISSIBLE UNDER APPLICABLE LAW;

 

(VII)  ANY CONTRACT, PLAN OR ARRANGEMENT WHICH PROVIDES FOR PAYMENTS OR BENEFITS
IN CERTAIN CIRCUMSTANCES WHICH, TOGETHER WITH OTHER PAYMENTS OR BENEFITS PAYABLE
TO ANY PARTICIPANT THEREIN OR PARTY THERETO, MIGHT RENDER ANY PORTION OF ANY
SUCH PAYMENTS OR BENEFITS SUBJECT TO DISALLOWANCE OF DEDUCTION THEREFOR AS A
RESULT OF THE APPLICATION OF SECTION 280G OF THE IRC;

 

(VIII)  ANY LEASE FOR REAL PROPERTY;

 

(IX)  ANY CONTRACT OR ARRANGEMENT WITH ANY BROKER-DEALER OR INVESTMENT ADVISER;

 

(X)  ANY INVESTMENT ADVISORY CONTRACT WITH ANY INVESTMENT COMPANY REGISTERED
UNDER THE INVESTMENT COMPANY ACT OF 1940;

 

(XI)  ANY CONTRACT OR ARRANGEMENT WITH, OR MEMBERSHIP IN, ANY LOCAL CLEARING
HOUSE OR SELF-REGULATORY ORGANIZATION;

 

(XII)  ANY CONTRACT OR ARRANGEMENT FOR THE ACQUISITION OF, OR ANY PAYMENT IN
CONNECTION WITH THE ACQUISITION OF, ANY EQUITY INTEREST IN, OR SUBSTANTIALLY ALL
THE ASSETS OF, ANY BUSINESS ORGANIZATION; OR

 

(XIII)  ANY MATERIAL CONTRACT.

 


(B)  (I)  ALL THE CONTRACTS, PLANS, ARRANGEMENTS AND INSTRUMENTS LISTED IN PRFS
DISCLOSURE SCHEDULE 3.08(A) OR PRFS DISCLOSURE SCHEDULE 3.12(A) ARE IN FULL
FORCE AND EFFECT ON THE DATE HEREOF, AND NEITHER PRFS, ANY PRFS SUBSIDIARY, NOR,
TO THE KNOWLEDGE OF PRFS, ANY OTHER PARTY TO ANY SUCH CONTRACT, PLAN,
ARRANGEMENT OR INSTRUMENT, HAS BREACHED ANY PROVISION OF, OR IS IN DEFAULT UNDER
ANY TERM OF, ANY SUCH CONTRACT, PLAN, ARRANGEMENT OR INSTRUMENT THE BREACH OF
WHICH OR DEFAULT UNDER WHICH WILL HAVE A MATERIAL ADVERSE EFFECT, AND NO PARTY
TO ANY SUCH CONTRACT, PLAN, ARRANGEMENT OR INSTRUMENT WILL HAVE THE RIGHT TO
TERMINATE ANY OR ALL OF THE

 

27

--------------------------------------------------------------------------------


 

provisions thereof as a result of the Contemplated Transactions, the termination
of which will have a Material Adverse Effect.

 

(II)  EXCEPT AS OTHERWISE DESCRIBED IN PRFS DISCLOSURE SCHEDULE 3.08(A) OR PRFS
DISCLOSURE SCHEDULE 3.12(A), NO PLAN, EMPLOYMENT AGREEMENT, TERMINATION
AGREEMENT OR SIMILAR AGREEMENT OR ARRANGEMENT TO WHICH PRFS OR ANY PRFS
SUBSIDIARY IS A PARTY OR BY WHICH PRFS OR ANY PRFS SUBSIDIARY MAY BE BOUND:

 

(A)  CONTAINS PROVISIONS WHICH PERMIT AN EMPLOYEE OR AN INDEPENDENT CONTRACTOR
TO TERMINATE IT WITHOUT CAUSE AND CONTINUE TO ACCRUE FUTURE BENEFITS THEREUNDER;

 

(B)  PROVIDES FOR ACCELERATION IN THE VESTING OF BENEFITS THEREUNDER UPON THE
OCCURRENCE OF A CHANGE IN OWNERSHIP OR CONTROL OR MERGER OR OTHER ACQUISITION OF
PRFS OR ANY PRFS SUBSIDIARY; OR

 

(C)  REQUIRES PRFS OR ANY PRFS SUBSIDIARY TO PROVIDE A BENEFIT IN THE FORM OF
PRFS COMMON STOCK OR DETERMINED BY REFERENCE TO THE VALUE OF PRFS COMMON STOCK.

 


3.09 OWNERSHIP OF PROPERTY; INSURANCE COVERAGE.

 


(A)  PRFS AND EACH PRFS SUBSIDIARY HAS, AND WILL HAVE AS TO PROPERTY ACQUIRED
AFTER THE DATE HEREOF, GOOD, AND AS TO REAL PROPERTY, MARKETABLE, TITLE TO ALL
MATERIAL ASSETS AND PROPERTIES OWNED BY PRFS OR SUCH PRFS SUBSIDIARY, WHETHER
REAL OR PERSONAL, TANGIBLE OR INTANGIBLE, INCLUDING SECURITIES, ASSETS AND
PROPERTIES REFLECTED IN THE BALANCE SHEETS CONTAINED IN THE PRFS FINANCIALS OR
ACQUIRED SUBSEQUENT THERETO (EXCEPT TO THE EXTENT THAT SUCH SECURITIES ARE HELD
IN ANY FIDUCIARY OR AGENCY CAPACITY AND EXCEPT TO THE EXTENT THAT SUCH ASSETS
AND PROPERTIES HAVE BEEN DISPOSED OF FOR FAIR VALUE, IN THE ORDINARY COURSE OF
BUSINESS, OR HAVE BEEN DISPOSED OF AS OBSOLETE SINCE THE DATE OF SUCH BALANCE
SHEETS), SUBJECT TO NO ENCUMBRANCES, LIENS, MORTGAGES, SECURITY INTERESTS OR
PLEDGES, EXCEPT:

 

(I)  THOSE ITEMS THAT SECURE LIABILITIES FOR BORROWED MONEY AND THAT ARE
DESCRIBED IN PRFS DISCLOSURE SCHEDULE 3.09(A) OR PERMITTED UNDER ARTICLE V
HEREOF;

 

28

--------------------------------------------------------------------------------


 

(II)  STATUTORY LIENS FOR AMOUNTS NOT YET DELINQUENT OR WHICH ARE BEING
CONTESTED IN GOOD FAITH;

 

(III)  LIENS FOR CURRENT TAXES NOT YET DUE AND PAYABLE;

 

(IV)  PLEDGES TO SECURE DEPOSITS AND OTHER LIENS INCURRED IN THE ORDINARY COURSE
OF BANKING BUSINESS;

 

(V)  SUCH IMPERFECTIONS OF TITLE, EASEMENTS AND ENCUMBRANCES, IF ANY, AS ARE NOT
MATERIAL IN CHARACTER, AMOUNT OR EXTENT; AND

 

(VI)   DISPOSITIONS AND ENCUMBRANCES FOR ADEQUATE CONSIDERATION IN THE ORDINARY
COURSE OF BUSINESS.

 

PRFS and each PRFS Subsidiary have the right under leases of material properties
used by them in the conduct of their respective businesses to occupy and use all
such properties in all material respects as presently occupied and used by them.

 


(B)  WITH RESPECT TO ALL AGREEMENTS PURSUANT TO WHICH PRFS OR ANY PRFS
SUBSIDIARY HAS PURCHASED SECURITIES SUBJECT TO AN AGREEMENT TO RESELL, IF ANY,
PRFS OR SUCH PRFS SUBSIDIARY HAS A VALID, PERFECTED FIRST LIEN OR SECURITY
INTEREST IN THE SECURITIES OR OTHER COLLATERAL SECURING THE REPURCHASE
AGREEMENT, AND THE VALUE OF SUCH COLLATERAL EQUALS OR EXCEEDS THE AMOUNT OF THE
DEBT SECURED THEREBY, EXCEPT TO THE EXTENT THAT ANY FAILURE TO OBTAIN SUCH A
LIEN OR MAINTAIN SUCH COLLATERAL WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT.

 


(C)  PRFS AND EACH PRFS SUBSIDIARY MAINTAIN INSURANCE IN AMOUNTS CONSIDERED BY
PRFS TO BE REASONABLE FOR THEIR RESPECTIVE OPERATIONS, AND SUCH INSURANCE IS
SIMILAR IN SCOPE AND COVERAGE IN ALL MATERIAL RESPECTS TO THAT MAINTAINED BY
OTHER BUSINESSES SIMILARLY SITUATED.  NEITHER PRFS NOR ANY PRFS SUBSIDIARY HAS
RECEIVED NOTICE FROM ANY INSURANCE CARRIER THAT:

 

(I)  SUCH INSURANCE WILL BE CANCELLED OR THAT COVERAGE THEREUNDER WILL BE
REDUCED OR ELIMINATED; OR

 

29

--------------------------------------------------------------------------------


 

(II)  PREMIUM COSTS WITH RESPECT TO SUCH INSURANCE WILL BE SUBSTANTIALLY
INCREASED; EXCEPT TO THE EXTENT SUCH CANCELLATION, REDUCTION, ELIMINATION OR
INCREASE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


(D)  PRFS AND EACH PRFS SUBSIDIARY MAINTAIN SUCH FIDELITY BONDS, DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE AND ERRORS AND OMISSIONS INSURANCE AS MAY BE
CUSTOMARY OR REQUIRED UNDER APPLICABLE LAWS OR REGULATIONS.

 


3.10 LEGAL PROCEEDINGS.  EXCEPT AS SET FORTH IN PRFS DISCLOSURE SCHEDULE 3.10,
NEITHER PRFS NOR ANY PRFS SUBSIDIARY IS A PARTY TO ANY, AND THERE ARE NO PENDING
OR, TO THE KNOWLEDGE OF PRFS, THREATENED, LEGAL, ADMINISTRATIVE, ARBITRATION OR
OTHER PROCEEDINGS, CLAIMS, ACTIONS, CUSTOMER COMPLAINTS, OR GOVERNMENTAL
INVESTIGATIONS OR INQUIRIES OF ANY NATURE:

 


(A)  AGAINST PRFS OR ANY PRFS SUBSIDIARY;

 


(B)  TO WHICH THE ASSETS OF PRFS OR ANY PRFS SUBSIDIARY ARE SUBJECT;

 


(C)  CHALLENGING THE VALIDITY OR PROPRIETY OF ANY OF THE CONTEMPLATED
TRANSACTIONS; OR

 


(D)  WHICH COULD MATERIALLY ADVERSELY AFFECT THE ABILITY OF PRFS, BLUE BALL OR
ANY OTHER PRFS SUBSIDIARY TO PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THIS
AGREEMENT AND THE BANK PLAN OF MERGER; EXCEPT FOR ANY PROCEEDINGS, CLAIMS,
ACTIONS, INVESTIGATIONS, OR INQUIRIES REFERRED TO IN CLAUSES (A) OR (B) OF THIS
SECTION 3.10 WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.

 


3.11 COMPLIANCE WITH APPLICABLE LAW AND AGREEMENTS.

 


(A)  PRFS AND EACH PRFS SUBSIDIARY HOLD ALL LICENSES, FRANCHISES, PERMITS AND
AUTHORIZATIONS NECESSARY FOR THE LAWFUL CONDUCT OF THEIR RESPECTIVE BUSINESSES
UNDER, AND HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH, APPLICABLE LAWS,
STATUTES, ORDERS, RULES OR REGULATIONS OF ANY REGULATORY AUTHORITY RELATING TO
THEM, OTHER THAN WHERE SUCH FAILURE TO HOLD OR SUCH NONCOMPLIANCE WILL NEITHER
RESULT IN A LIMITATION IN ANY MATERIAL RESPECT ON THE CONDUCT OF ITS BUSINESSES
OR OTHERWISE HAVE A MATERIAL ADVERSE EFFECT.

 

30

--------------------------------------------------------------------------------


 


(B)  PRFS AND EACH PRFS SUBSIDIARY HAVE FILED ALL REPORTS, REGISTRATIONS AND
STATEMENTS, TOGETHER WITH ANY AMENDMENTS REQUIRED TO BE MADE WITH RESPECT
THERETO, THAT THEY WERE REQUIRED TO FILE WITH ANY REGULATORY AUTHORITY, AND HAVE
FILED ALL OTHER REPORTS AND STATEMENTS REQUIRED TO BE FILED BY THEM, INCLUDING
WITHOUT LIMITATION ANY REPORT OR STATEMENT REQUIRED TO BE FILED PURSUANT TO THE
LAWS, RULES OR REGULATIONS OF THE UNITED STATES, ANY STATE OR ANY REGULATORY
AUTHORITY, AND HAVE PAID ALL FEES AND ASSESSMENTS DUE AND PAYABLE IN CONNECTION
THEREWITH, EXCEPT WHERE THE FAILURE TO FILE SUCH REPORT, REGISTRATION OR
STATEMENT OR TO PAY SUCH FEES AND ASSESSMENTS, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


(C)  EXCEPT AS SET FORTH ON PRFS DISCLOSURE SCHEDULE 3.11(C), NO REGULATORY
AUTHORITY HAS INITIATED ANY PROCEEDING OR, TO THE KNOWLEDGE OF PRFS,
INVESTIGATION INTO THE BUSINESS OR OPERATIONS OF PRFS OR ANY PRFS SUBSIDIARY,
EXCEPT WHERE ANY SUCH PROCEEDINGS OR INVESTIGATIONS WILL NOT, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, OR SUCH PROCEEDINGS OR
INVESTIGATIONS HAVE BEEN TERMINATED OR OTHERWISE RESOLVED.

 


(D)  EXCEPT AS SET FORTH ON PRFS DISCLOSURE SCHEDULE 3.11(D), NEITHER PRFS NOR
ANY PRFS SUBSIDIARY HAS RECEIVED ANY NOTIFICATION OR COMMUNICATION FROM ANY
REGULATORY AUTHORITY:

 

(I)  ASSERTING THAT PRFS OR ANY PRFS SUBSIDIARY IS NOT IN SUBSTANTIAL COMPLIANCE
WITH ANY OF THE STATUTES, REGULATIONS OR ORDINANCES WHICH SUCH REGULATORY
AUTHORITY ENFORCES, UNLESS SUCH ASSERTION HAS BEEN WAIVED, WITHDRAWN OR
OTHERWISE RESOLVED;

 

(II)  THREATENING TO REVOKE ANY LICENSE, FRANCHISE, PERMIT OR GOVERNMENTAL
AUTHORIZATION WHICH IS MATERIAL TO PRFS OR ANY PRFS SUBSIDIARY;

 

(III)  REQUIRING OR THREATENING TO REQUIRE PRFS OR ANY PRFS SUBSIDIARY, OR
INDICATING THAT PRFS OR ANY PRFS SUBSIDIARY MAY BE REQUIRED, TO ENTER INTO A
CEASE AND DESIST ORDER, AGREEMENT OR MEMORANDUM OF UNDERSTANDING OR ANY OTHER
AGREEMENT RESTRICTING OR LIMITING, OR PURPORTING TO RESTRICT OR LIMIT, IN ANY
MANNER THE OPERATIONS OF PRFS OR ANY PRFS SUBSIDIARY, INCLUDING WITHOUT
LIMITATION ANY RESTRICTION ON THE PAYMENT OF DIVIDENDS; OR

 

31

--------------------------------------------------------------------------------


 

(IV)  DIRECTING, RESTRICTING OR LIMITING, OR PURPORTING TO DIRECT, RESTRICT OR
LIMIT, IN ANY MANNER THE OPERATIONS OF PRFS OR ANY PRFS SUBSIDIARY (ANY SUCH
NOTICE, COMMUNICATION, MEMORANDUM, AGREEMENT OR ORDER DESCRIBED IN THIS SENTENCE
HEREIN REFERRED TO AS A “REGULATORY AGREEMENT”).

 


(E)  NEITHER PRFS NOR ANY PRFS SUBSIDIARY HAS CONSENTED TO OR ENTERED INTO ANY
PENDING REGULATORY AGREEMENT.

 


(F)  TO THE KNOWLEDGE OF PRFS, EXCEPT AS SET FORTH IN PRFS DISCLOSURE SCHEDULE
3.11(F), THERE IS NO UNRESOLVED VIOLATION, CRITICISM, OR EXCEPTION BY ANY
REGULATORY AUTHORITY WITH RESPECT TO ANY REGULATORY AGREEMENT WHICH IF RESOLVED
IN A MANNER ADVERSE TO PRFS OR ANY PRFS SUBSIDIARY WOULD HAVE A MATERIAL ADVERSE
EFFECT.

 


(G)  THERE IS NO INJUNCTION, ORDER, JUDGMENT OR DECREE IMPOSED UPON PRFS OR ANY
PRFS SUBSIDIARY OR THE ASSETS OF PRFS OR ANY PRFS SUBSIDIARY WHICH HAS HAD, OR,
TO THE KNOWLEDGE OF PRFS, WOULD HAVE, A MATERIAL ADVERSE EFFECT.

 


(H)  NEITHER PRFS NOR ANY PRFS SUBSIDIARY HAS BREACHED OR DEFAULTED ON ANY
AGREEMENT, CONTRACT, COMMITMENT, ARRANGEMENT OR OTHER INSTRUMENT TO WHICH ANY OF
THEM IS A PARTY OR BY WHICH ANY OF THEM MAY BE BOUND, OTHER THAN ANY BREACH OR
DEFAULT THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


3.12 ERISA.

 


(A)  PRFS HAS MADE AVAILABLE OR DELIVERED TO CMTY TRUE AND COMPLETE COPIES OF
ANY EMPLOYEE PENSION BENEFIT PLANS WITHIN THE MEANING OF ERISA SECTION 3(2),
PROFIT SHARING PLANS, STOCK PURCHASE PLANS, DEFERRED COMPENSATION AND
SUPPLEMENTAL INCOME PLANS, SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS, ANNUAL
INCENTIVE PLANS, GROUP INSURANCE PLANS, AND ALL OTHER EMPLOYEE WELFARE BENEFIT
PLANS WITHIN THE MEANING OF ERISA SECTION 3(1) (INCLUDING VACATION PAY, SICK
LEAVE, SHORT-TERM DISABILITY, LONG-TERM DISABILITY, AND MEDICAL PLANS) AND ALL
OTHER EMPLOYEE BENEFIT PLANS, POLICIES, AGREEMENTS AND ARRANGEMENTS, ALL OF
WHICH ARE LISTED IN PRFS DISCLOSURE SCHEDULE 3.12(A), CURRENTLY MAINTAINED OR
CONTRIBUTED TO FOR THE BENEFIT OF THE EMPLOYEES OR FORMER EMPLOYEES (INCLUDING
RETIRED EMPLOYEES) AND ANY BENEFICIARIES THEREOF OR DIRECTORS OR FORMER
DIRECTORS OF PRFS OR ANY OTHER ENTITY (A “PRFS ERISA AFFILIATE”) THAT,

 

32

--------------------------------------------------------------------------------


 

together with PRFS, is treated as a single employer under IRC Sections 414(b),
(c), (m) or (o) (collectively, the “PRFS Benefit Plans”), together with:

 

(I)  THE MOST RECENT ACTUARIAL REPORTS (IF ANY) AND FINANCIAL REPORTS RELATING
TO THOSE PRFS BENEFIT PLANS WHICH CONSTITUTE “QUALIFIED PLANS” UNDER IRC
SECTION 401(A);

 

(II)  THE MOST RECENT FORM 5500 (IF ANY) RELATING TO SUCH PRFS BENEFIT PLANS
FILED BY THEM, RESPECTIVELY, WITH THE IRS; AND

 

(III)  THE MOST RECENT IRS DETERMINATION LETTERS WHICH PERTAIN TO ANY SUCH PRFS
BENEFIT PLANS.

 


(B)  NEITHER PRFS NOR ANY PRFS ERISA AFFILIATE, AND NO PENSION PLAN (WITHIN THE
MEANING OF ERISA SECTION 3(2)) MAINTAINED OR CONTRIBUTED TO BY PRFS OR ANY PRFS
ERISA AFFILIATE, HAS INCURRED ANY LIABILITY TO THE PENSION BENEFIT GUARANTY
CORPORATION OR TO THE IRS WITH RESPECT TO ANY PENSION PLAN QUALIFIED UNDER IRC
SECTION 401(A), EXCEPT LIABILITIES TO THE PENSION BENEFIT GUARANTY CORPORATION
PURSUANT TO ERISA SECTION 4007, ALL OF WHICH HAVE BEEN FULLY PAID, NOR HAS ANY
REPORTABLE EVENT UNDER ERISA SECTION 4043(B) (WITH RESPECT TO WHICH THE 30 DAY
NOTICE REQUIREMENT HAS NOT BEEN WAIVED) OCCURRED WITH RESPECT TO ANY SUCH
PENSION PLAN.

 


(C)  NEITHER PRFS NOR ANY PRFS ERISA AFFILIATE HAS EVER CONTRIBUTED TO OR
OTHERWISE INCURRED ANY LIABILITY WITH RESPECT TO A MULTI-EMPLOYER PLAN (WITHIN
THE MEANING OF ERISA SECTION 3(37)).

 


(D)  EACH PRFS BENEFIT PLAN HAS BEEN MAINTAINED, OPERATED AND ADMINISTERED IN
COMPLIANCE IN ALL RESPECTS WITH ITS TERMS AND RELATED DOCUMENTS OR AGREEMENTS
AND THE APPLICABLE PROVISIONS OF ALL LAWS, INCLUDING ERISA AND THE IRC, EXCEPT
WHERE ANY SUCH NON-COMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


(E)  THERE IS NO EXISTING, OR, TO THE KNOWLEDGE OF PRFS, CONTEMPLATED, AUDIT OF
ANY PRFS BENEFIT PLAN BY THE IRS, THE U.S. DEPARTMENT OF LABOR, THE PENSION
BENEFIT GUARANTY CORPORATION OR ANY OTHER GOVERNMENTAL AUTHORITY.  IN ADDITION,
THERE ARE NO PENDING OR THREATENED CLAIMS BY, ON BEHALF OF OR WITH RESPECT TO
ANY PRFS BENEFIT PLAN, OR BY OR ON BEHALF OF ANY INDIVIDUAL PARTICIPANT OR
BENEFICIARY OF ANY PRFS BENEFIT PLAN, ALLEGING ANY VIOLATION OF ERISA

 

33

--------------------------------------------------------------------------------


 

or any other applicable laws, or claiming benefits (other than claims for
benefits not in dispute and expected to be granted promptly in the ordinary
course of business), nor to the Knowledge of PRFS, is there any basis for such
claim.


 


(F)  EXCEPT AS SET FORTH IN PRFS DISCLOSURE SCHEDULE 3.12(F), WITH RESPECT TO
ANY SERVICES WHICH PRFS OR ANY PRFS SUBSIDIARY MAY PROVIDE AS A RECORD-KEEPER,
CONSULTANT, ADMINISTRATOR, CUSTODIAN, FIDUCIARY, TRUSTEE OR OTHERWISE FOR ANY
PLAN, PROGRAM, OR ARRANGEMENT SUBJECT TO ERISA (OTHER THAN ANY PRFS BENEFIT
PLAN), TO THE KNOWLEDGE OF PRFS, PRFS OR THE RELEVANT PRFS SUBSIDIARY:


 

(I)  HAS CORRECTLY COMPUTED ALL CONTRIBUTIONS, PAYMENTS OR OTHER AMOUNTS IN
ACCORDANCE WITH THE APPLICABLE DOCUMENTS OF ANY SUCH PLAN, PROGRAM OR
ARRANGEMENT;

 

(II)  HAS NOT ENGAGED IN ANY PROHIBITED TRANSACTIONS (AS DEFINED IN ERISA
SECTION 406 FOR WHICH AN EXEMPTION DOES NOT EXIST);

 

(III)  HAS NOT BREACHED ANY DUTY IMPOSED ON PRFS OR THE RELEVANT PRFS SUBSIDIARY
ACTING AS A RECORD-KEEPER, CONSULTANT, ADMINISTRATOR, CUSTODIAN, FIDUCIARY OR
TRUSTEE BY ERISA: AND

 

(IV)  HAS NOT OTHERWISE INCURRED ANY LIABILITY TO THE IRS, THE DEPARTMENT OF
LABOR, THE PENSION BENEFIT GUARANTY CORPORATION, OR TO ANY BENEFICIARY,
FIDUCIARY OR SPONSOR OF ANY ERISA PLAN IN THE PERFORMANCE (OR NON-PERFORMANCE)
OF SERVICES; EXCEPT AS PREVIOUSLY DISCLOSED TO CMTY AND EXCEPT WHERE ANY SUCH
ACTION OR INACTION WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


3.13 BROKERS AND FINDERS.  NEITHER PRFS, ANY PRFS SUBSIDIARY, NOR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, INDEPENDENT CONTRACTORS OR AGENTS,
HAS EMPLOYED ANY BROKER, FINDER, INVESTMENT BANKER OR FINANCIAL ADVISOR, OR
INCURRED ANY LIABILITY FOR ANY FEES OR COMMISSIONS TO ANY SUCH PERSON, IN
CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, EXCEPT FOR GRIFFIN FINANCIAL
GROUP, LLC (“GRIFFIN”).

 

34

--------------------------------------------------------------------------------


 


3.14 ENVIRONMENTAL MATTERS.

 


(A)  EXCEPT AS SET FORTH IN PRFS DISCLOSURE SCHEDULE 3.14(A), TO THE KNOWLEDGE
OF PRFS, NEITHER PRFS NOR ANY PRFS SUBSIDIARY, NOR ANY PROPERTY OWNED OR
OPERATED BY PRFS OR ANY PRFS SUBSIDIARY, HAS BEEN OR IS IN VIOLATION OF OR
LIABLE UNDER ANY ENVIRONMENTAL LAW, EXCEPT FOR SUCH VIOLATIONS OR LIABILITIES
THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS, OR DEMANDS, CLAIMS OR
NOTICES, INCLUDING WITHOUT LIMITATION NOTICES, DEMAND LETTERS OR REQUESTS FOR
INFORMATION FROM ANY REGULATORY AUTHORITY, INSTITUTED OR PENDING, OR TO THE
KNOWLEDGE OF PRFS, THREATENED, OR ANY INVESTIGATION PENDING, RELATING TO THE
LIABILITY OF PRFS OR ANY PRFS SUBSIDIARY WITH RESPECT TO ANY PROPERTY OWNED OR
OPERATED BY PRFS OR ANY PRFS SUBSIDIARY UNDER ANY ENVIRONMENTAL LAW, EXCEPT AS
TO ANY SUCH ACTIONS OR OTHER MATTERS WHICH WOULD NOT RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(B)  TO THE KNOWLEDGE OF PRFS, NO PROPERTY, NOW OR FORMERLY OWNED OR OPERATED BY
PRFS OR ANY PRFS SUBSIDIARY OR ON WHICH PRFS OR ANY PRFS SUBSIDIARY HOLDS OR
HELD A MORTGAGE OR OTHER SECURITY INTEREST OR HAS FORECLOSED OR TAKEN A DEED IN
LIEU OF FORECLOSURE, HAS BEEN LISTED OR PROPOSED FOR LISTING ON THE NATIONAL
PRIORITY LIST UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND
LIABILITY ACT OF 1980, AS AMENDED (“CERCLA”), ON THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE COMPENSATION AND LIABILITIES INFORMATION SYSTEM, OR ANY SIMILAR STATE
LIST, OR WHICH IS THE SUBJECT OF FEDERAL, STATE OR LOCAL ENFORCEMENT ACTIONS OR
OTHER INVESTIGATIONS WHICH MAY LEAD TO CLAIMS AGAINST PRFS OR ANY PRFS
SUBSIDIARY FOR RESPONSE COSTS, REMEDIAL WORK, INVESTIGATION, DAMAGE TO NATURAL
RESOURCES OR FOR PERSONAL INJURY OR PROPERTY DAMAGE CLAIM, INCLUDING, BUT NOT
LIMITED TO, CLAIMS UNDER CERCLA, WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


3.15 BUSINESS OF PRFS.  SINCE SEPTEMBER 30, 2004, NEITHER PRFS NOR ANY PRFS
SUBSIDIARY HAS, IN ANY MATERIAL RESPECT:


 


(A)  INCREASED THE WAGES, SALARIES, COMPENSATION, PENSION OR OTHER EMPLOYEE
BENEFITS PAYABLE TO ANY EXECUTIVE OFFICER, EMPLOYEE OR DIRECTOR, EXCEPT AS IS
PERMITTED IN SECTION 5.01(D);

 

35

--------------------------------------------------------------------------------


 


(B)  TERMINATED ANY MATERIAL EMPLOYEE BENEFIT PLANS;


 


(C)  DEFERRED ROUTINE MAINTENANCE OF REAL PROPERTY OR LEASED PREMISES;


 


(D)  ELIMINATED A RESERVE WHERE THE LIABILITY RELATED TO SUCH RESERVE HAS
REMAINED;


 


(E)  FAILED TO DEPRECIATE CAPITAL ASSETS IN ACCORDANCE WITH PAST PRACTICE OR TO
ELIMINATE CAPITAL ASSETS WHICH ARE NO LONGER USED IN ITS BUSINESS; OR


 


(F)  HAD EXTRAORDINARY REDUCTION OR DEFERRAL OF ORDINARY OR NECESSARY EXPENSES.


 


3.16 CRA COMPLIANCE.  PRFS AND BLUE BALL ARE IN MATERIAL COMPLIANCE WITH THE
APPLICABLE PROVISIONS OF THE CRA, AND, AS OF THE DATE HEREOF, BLUE BALL HAS
RECEIVED A CRA RATING OF “SATISFACTORY” OR BETTER FROM THE OCC.  TO THE
KNOWLEDGE OF PRFS, THERE IS NO FACT OR CIRCUMSTANCE OR SET OF FACTS OR
CIRCUMSTANCES WHICH WOULD CAUSE PRFS OR BLUE BALL TO FAIL TO COMPLY WITH SUCH
PROVISIONS IN A MANNER WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


3.17 BANK MERGER.


 


(A)  BLUE BALL HAS FULL CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THE
BANK PLAN OF MERGER AND TO CONSUMMATE THE BANK MERGER.  THE EXECUTION AND
DELIVERY OF THE BANK PLAN OF MERGER BY BLUE BALL AND THE CONSUMMATION BY BLUE
BALL OF THE BANK MERGER HAVE BEEN (OR WILL BE) DULY AND VALIDLY APPROVED BY THE
BOARD OF DIRECTORS OF BLUE BALL AND BY PRFS AS SOLE SHAREHOLDER OF BLUE BALL,
AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF BLUE BALL ARE NECESSARY TO
CONSUMMATE THE BANK MERGER.  SUBJECT TO RECEIPT OF REQUIRED APPROVALS OF
REGULATORY AUTHORITIES, THE BANK PLAN OF MERGER, UPON ITS EXECUTION AND DELIVERY
BY BLUE BALL CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF BLUE BALL, ENFORCEABLE
AGAINST BLUE BALL IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY.


 


(B)  THE EXECUTION AND DELIVERY OF THE BANK PLAN OF MERGER AND THE CONSUMMATION
OF THE BANK MERGER WILL NOT:

 

36

--------------------------------------------------------------------------------


 

(I)  CONFLICT WITH OR RESULT IN A BREACH OF ANY PROVISION OF THE RESPECTIVE
ARTICLES OF INCORPORATION OR BYLAWS OF PRFS, BLUE BALL OR ANY SUBSIDIARY OF BLUE
BALL;

 

(II)  SUBJECT TO RECEIPT OF REQUIRED REGULATORY APPROVALS, VIOLATE ANY STATUTE,
RULE, REGULATION, JUDGMENT, ORDER, WRIT, DECREE OR INJUNCTION APPLICABLE TO
PRFS, BLUE BALL, ANY SUBSIDIARY OF BLUE BALL OR ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS; OR

 

(III)  VIOLATE, CONFLICT WITH, RESULT IN A BREACH OF ANY PROVISIONS OF,
CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME, OR BOTH,
WOULD CONSTITUTE A DEFAULT) UNDER, RESULT IN THE TERMINATION OF, OR ACCELERATION
OF THE PERFORMANCE REQUIRED BY, OR RESULT IN A RIGHT OF TERMINATION OR
ACCELERATION OR THE CREATION OF ANY LIEN, SECURITY INTEREST, CHARGE OR OTHER
ENCUMBRANCE UPON ANY OF THE RESPECTIVE PROPERTIES OR ASSETS OF PRFS OR BLUE BALL
UNDER, ANY OF THE TERMS OR CONDITIONS OF ANY NOTE, BOND, MORTGAGE, INDENTURE,
LICENSE, LEASE, AGREEMENT, COMMITMENT OR OTHER INSTRUMENT OR OBLIGATION TO WHICH
PRFS OR BLUE BALL IS A PARTY, OR BY WHICH THEY OR ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS MAY BE BOUND OR AFFECTED; EXCLUDING FROM CLAUSES (II) AND
(III) ANY SUCH ITEMS WHICH, IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.

 


3.18 INFORMATION TO BE SUPPLIED.


 


(A)  THE INFORMATION SUPPLIED BY PRFS FOR INCLUSION IN THE REGISTRATION
STATEMENT (INCLUDING THE JOINT PROSPECTUS/PROXY STATEMENT) WILL NOT, AT THE TIME
THE REGISTRATION STATEMENT IS DECLARED EFFECTIVE PURSUANT TO THE SECURITIES ACT,
AND AS OF THE DATE THE JOINT PROSPECTUS/PROXY STATEMENT IS MAILED TO
SHAREHOLDERS OF CMTY AND PRFS, AND UP TO AND INCLUDING THE DATE OF THE CMTY
SHAREHOLDERS MEETING, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.


 


(B)  THE INFORMATION SUPPLIED BY PRFS FOR INCLUSION IN THE APPLICATIONS WILL, AT
THE TIME EACH SUCH DOCUMENT IS FILED WITH ANY REGULATORY AUTHORITY AND UP TO AND
INCLUDING THE DATES OF ANY REQUIRED REGULATORY APPROVALS OR CONSENTS, AS SUCH
APPLICATIONS MAY BE AMENDED BY SUBSEQUENT FILINGS, BE ACCURATE IN ALL MATERIAL
RESPECTS.

 

37

--------------------------------------------------------------------------------


 


3.19 RELATED PARTY TRANSACTIONS.


 


(A)  EXCEPT AS SET FORTH ON PRFS DISCLOSURE SCHEDULE 3.19, OR AS IS DISCLOSED IN
THE FOOTNOTES TO THE PRFS FINANCIALS, AS OF THE DATE HEREOF, NEITHER PRFS NOR
ANY PRFS SUBSIDIARY IS A PARTY TO ANY TRANSACTION (INCLUDING ANY LOAN OR OTHER
CREDIT ACCOMMODATION BUT EXCLUDING DEPOSITS IN THE ORDINARY COURSE OF BUSINESS)
WITH ANY AFFILIATE OF PRFS OR ANY PRFS SUBSIDIARY, AND ALL SUCH TRANSACTIONS
WERE MADE ON SUBSTANTIALLY THE SAME TERMS, INCLUDING INTEREST RATES AND
COLLATERAL, AS THOSE PREVAILING AT THE TIME FOR COMPARABLE TRANSACTIONS WITH
OTHER “PERSONS” (AS DEFINED IN SECTION 13(D) OF THE EXCHANGE ACT, AND THE RULES
AND REGULATIONS THEREUNDER), EXCEPT WITH RESPECT TO VARIATIONS IN SUCH TERMS AS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(B)  EXCEPT AS SET FORTH IN PRFS DISCLOSURE SCHEDULE 3.19, AS OF THE DATE
HEREOF, NO LOAN OR CREDIT ACCOMMODATION TO ANY PRFS AFFILIATE IS PRESENTLY IN
DEFAULT OR, DURING THE THREE-YEAR PERIOD PRIOR TO THE DATE OF THIS AGREEMENT,
HAS BEEN IN MATERIAL DEFAULT OR HAS BEEN RESTRUCTURED, MODIFIED OR EXTENDED IN
ANY MANNER WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF
PRFS, AS OF THE DATE HEREOF, PRINCIPAL AND INTEREST WITH RESPECT TO ANY SUCH
LOAN OR OTHER CREDIT ACCOMMODATION WILL BE PAID WHEN DUE AND THE LOAN GRADE
CLASSIFICATION ACCORDED SUCH LOAN OR CREDIT ACCOMMODATION IS APPROPRIATE.


 


3.20 LOANS.  TO THE KNOWLEDGE OF PRFS, ALL LOANS REFLECTED AS ASSETS IN THE PRFS
FINANCIALS ARE EVIDENCED BY NOTES, AGREEMENTS OR OTHER EVIDENCES OF INDEBTEDNESS
WHICH ARE TRUE, GENUINE AND CORRECT, AND TO THE EXTENT SECURED, ARE SECURED BY
VALID LIENS AND SECURITY INTERESTS WHICH HAVE BEEN PERFECTED, EXCLUDING LOANS AS
TO WHICH THE FAILURE TO SATISFY THE FOREGOING STANDARDS WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.


 


3.21 ALLOWANCE FOR LOAN LOSSES.  THE ALLOWANCE FOR LOAN LOSSES SHOWN, AND TO BE
SHOWN, ON THE BALANCE SHEETS CONTAINED IN THE PRFS FINANCIALS HAVE BEEN, AND
WILL BE, ESTABLISHED IN ACCORDANCE WITH GAAP AND ALL APPLICABLE REGULATORY
CRITERIA.


 


3.22 REORGANIZATION.  AS OF THE DATE HEREOF, PRFS DOES NOT HAVE ANY REASON TO
BELIEVE THAT THE MERGER WILL FAIL TO QUALIFY AS A REORGANIZATION UNDER
SECTION 368(A) OF THE IRC. PRFS

 

38

--------------------------------------------------------------------------------


 

shall not take any action which would preclude the Merger from qualifying as a
reorganization within the meaning of Section 368 of the IRC.


 


3.23 FAIRNESS OPINION.  PRFS HAS RECEIVED A WRITTEN OPINION FROM GRIFFIN TO THE
EFFECT THAT, AS OF THE DATE HEREOF, THE TRANSACTION IS FAIR TO PRFS FROM A
FINANCIAL POINT OF VIEW.


 


3.24 SECURITIES DOCUMENTS.


 


(A)  PRFS HAS DELIVERED OR MADE AVAILABLE TO CMTY COPIES OF THE ANNUAL REPORTS
TO SHAREHOLDERS FOR THE YEARS 2001, 2002 AND 2003 THAT WERE DELIVERED WITH ITS
PROXY STATEMENTS FOR SUCH YEARS.


 


(B)  PRFS’S ANNUAL REPORTS ON SEC FORM 10-K FOR THE YEARS ENDED DECEMBER 31,
2003 AND 2002, QUARTERLY REPORT ON SEC FORM 10-Q FOR THE QUARTERS ENDED
MARCH 31, 2004, JUNE 30, 2004 AND SEPTEMBER 30, 2004, ALL OTHER REPORTS,
REGISTRATION STATEMENTS AND FILINGS OF PRFS FILED WITH THE SEC SINCE JANUARY 1,
2004 AND PROXY MATERIALS USED IN CONNECTION WITH ITS MEETINGS OF SHAREHOLDERS
HELD IN 2004 AND 2003 COMPLIED, IN ALL MATERIAL RESPECTS, AND ALL FUTURE SEC
REPORTS, FILINGS, AND PROXY MATERIALS WILL COMPLY, IN ALL MATERIAL RESPECTS,
WITH THE RULES AND REGULATIONS OF THE SEC TO THE EXTENT APPLICABLE THERETO, AND
ALL SUCH SEC REPORTS, FILINGS AND PROXY MATERIALS DID NOT AND WILL NOT, AT THE
TIME OF THEIR FILING, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE,
NOT MISLEADING.


 


3.25 QUALITY OF REPRESENTATIONS.  TO THE KNOWLEDGE OF PRFS, NO REPRESENTATION
MADE BY PRFS IN THIS AGREEMENT CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING.

 


ARTICLE IV-
REPRESENTATIONS AND WARRANTIES OF CMTY


 

CMTY hereby represents and warrants, on the date hereof and on the Closing Date,
to PRFS that:

 

39

--------------------------------------------------------------------------------


 


4.01 ORGANIZATION.


 


(A)  CMTY IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.  CMTY IS A BANK
HOLDING COMPANY DULY REGISTERED UNDER THE BHC ACT AND HAS MADE A VALID FINANCIAL
HOLDING COMPANY ELECTION.  CMTY HAS THE CORPORATE POWER TO CARRY ON ITS
BUSINESSES AND OPERATIONS AS NOW BEING CONDUCTED AND TO OWN AND OPERATE THE
PROPERTIES AND ASSETS NOW OWNED AND BEING OPERATED BY IT.  CMTY IS DULY
LICENSED, REGISTERED OR QUALIFIED TO DO BUSINESS IN EACH JURISDICTION IN WHICH
THE NATURE OF THE BUSINESS CONDUCTED BY IT OR THE CHARACTER OR LOCATION OF THE
PROPERTIES AND ASSETS OWNED OR LEASED BY IT MAKES SUCH LICENSING, REGISTRATION
OR QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO LICENSED,
REGISTERED OR QUALIFIED WILL NOT HAVE A MATERIAL ADVERSE EFFECT, AND ALL SUCH
LICENSES, REGISTRATIONS AND QUALIFICATIONS ARE IN FULL FORCE AND EFFECT IN ALL
MATERIAL RESPECTS.


 


(B)  COMMUNITY BANKS IS A BANK AND TRUST COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA.  COMMUNITY BANKS HAS THE CORPORATE POWER TO CARRY ON ITS BUSINESS
AND OPERATIONS AS NOW BEING CONDUCTED AND TO OWN AND OPERATE THE PROPERTIES AND
ASSETS NOW OWNED AND BEING OPERATED BY IT.  COMMUNITY BANKS IS DULY LICENSED,
REGISTERED OR QUALIFIED TO DO BUSINESS IN EACH JURISDICTION IN WHICH THE NATURE
OF THE BUSINESS CONDUCTED BY IT OR THE CHARACTER OR LOCATION OF THE PROPERTIES
AND ASSETS OWNED OR LEASED BY IT MAKES SUCH LICENSING, REGISTRATION OR
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO LICENSED, REGISTERED
OR QUALIFIED WILL NOT HAVE A MATERIAL ADVERSE EFFECT, AND ALL SUCH LICENSES,
REGISTRATIONS AND QUALIFICATIONS ARE IN FULL FORCE AND EFFECT IN ALL MATERIAL
RESPECTS.


 


(C)  THE DEPOSITS OF COMMUNITY BANKS ARE INSURED BY THE BANK INSURANCE FUND OF
THE FDIC TO THE EXTENT PROVIDED IN THE FEDERAL DEPOSIT INSURANCE ACT.


 


(D)  CMTY HAS NO DIRECT OR INDIRECT SUBSIDIARIES OTHER THAN THOSE IDENTIFIED IN
CMTY DISCLOSURE SCHEDULE 4.01(D).


 


(E)  THE RESPECTIVE MINUTE BOOKS OF CMTY AND EACH CMTY SUBSIDIARY ACCURATELY
REFLECT ALL MATERIAL CORPORATE ACTIONS OF THEIR RESPECTIVE SHAREHOLDERS AND
BOARDS OF DIRECTORS,

 

40

--------------------------------------------------------------------------------


 

including committees, in each case in accordance with the normal business
practice of CMTY and each CMTY Subsidiary.


 


(F)  CMTY HAS DELIVERED OR MADE AVAILABLE TO PRFS TRUE AND CORRECT COPIES OF THE
RESPECTIVE ARTICLES OF INCORPORATION, ARTICLES OF ASSOCIATION AND BYLAWS OF CMTY
AND EACH CMTY SUBSIDIARY, AS IN EFFECT ON THE DATE HEREOF.


 


(G)  EACH CMTY SUBSIDIARY IS (I) DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF EITHER THE UNITED STATES OF AMERICA OR OF THE
SUBSIDIARY’S STATE OF ORGANIZATION, (II) HAS THE CORPORATE POWER AND AUTHORITY
TO CARRY ON ITS BUSINESS AND OPERATIONS AS NOW BEING CONDUCTED AND TO OWN AND
OPERATE THE PROPERTIES AND ASSETS NOW OWNED AND BEING OPERATED BY IT, (III) IS
DULY LICENSED, REGISTERED OR QUALIFIED TO DO BUSINESS IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT OR THE CHARACTER OR LOCATION OF
THE PROPERTIES AND ASSETS OWNED OR LEASED BY IT MAKES SUCH LICENSING,
REGISTRATION OR QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO
LICENSED, REGISTERED OR QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, AND
ALL SUCH LICENSES, REGISTRATIONS AND QUALIFICATIONS ARE IN FULL FORCE AND EFFECT
IN ALL MATERIAL RESPECTS.


 


4.02 CAPITALIZATION.


 


(A)  THE AUTHORIZED CAPITAL STOCK OF CMTY CONSISTS OF (A) 20,000,000 SHARES OF
COMMON STOCK, PAR VALUE OF $5.00 (“CMTY COMMON STOCK”), OF WHICH 194,799 SHARES
ARE VALIDLY ISSUED AND HELD BY CMTY AS TREASURY STOCK AND 12,226,892 SHARES ARE
VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND NONASSESSABLE AND FREE OF
PREEMPTIVE RIGHTS, AND (B) 500,000 SHARES OF PREFERRED STOCK, WITHOUT PAR VALUE,
OF WHICH NONE ARE ISSUED.  CMTY HAS NOT ISSUED NOR IS CMTY BOUND BY ANY
SUBSCRIPTION, OPTION, WARRANT, CALL, COMMITMENT, AGREEMENT OR OTHER RIGHT OF ANY
CHARACTER RELATING TO THE PURCHASE, SALE, OR ISSUANCE OF, OR RIGHT TO RECEIVE
DIVIDENDS OR OTHER DISTRIBUTIONS ON, ANY SHARES OF CMTY COMMON STOCK OR ANY
OTHER SECURITY OF CMTY OR ANY SECURITIES REPRESENTING THE RIGHT TO VOTE,
PURCHASE OR OTHERWISE RECEIVE ANY SHARES OF CMTY COMMON STOCK OR ANY OTHER
SECURITY OF CMTY, EXCEPT (I) FOR OPTIONS TO ACQUIRE SHARES OF CMTY COMMON STOCK
ISSUED UNDER CMTY’S VARIOUS STOCK OPTION PLANS, (II) PURSUANT TO CMTY’S EMPLOYEE
STOCK PURCHASE PLAN AND DIVIDEND REINVESTMENT PLAN, (III) PURSUANT TO THE RIGHTS
AGREEMENT AND (IV) THIS AGREEMENT.

 

41

--------------------------------------------------------------------------------


 


(B)  CMTY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OF COMMUNITY
BANKS AND THE CAPITAL STOCK AND MEMBERSHIP INTERESTS OF THE OTHER CMTY
SUBSIDIARIES, FREE AND CLEAR OF ANY LIENS, SECURITY INTERESTS, PLEDGES, CHARGES,
ENCUMBRANCES, AGREEMENTS AND RESTRICTIONS OF ANY KIND OR NATURE.  THERE ARE NO
SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, COMMITMENTS, AGREEMENTS OR OTHER RIGHTS
OUTSTANDING WITH RESPECT TO THE CAPITAL STOCK OF COMMUNITY BANKS OR ANY OTHER
CMTY SUBSIDIARY.  EXCEPT FOR THE CMTY SUBSIDIARIES, CMTY DOES NOT POSSESS,
DIRECTLY OR INDIRECTLY, ANY MATERIAL EQUITY INTEREST IN ANY CORPORATION, EXCEPT
FOR EQUITY INTERESTS IN THE INVESTMENT PORTFOLIOS OF CMTY’S SUBSIDIARIES, EQUITY
INTERESTS HELD BY CMTY OR CMTY’S SUBSIDIARIES IN A FIDUCIARY CAPACITY, AND
EQUITY INTERESTS HELD IN CONNECTION WITH THE COMMERCIAL LOAN ACTIVITIES OF
COMMUNITY BANKS.

 


4.03 AUTHORITY; NO VIOLATION.

 


(A)  CMTY HAS FULL CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY CMTY AND THE CONSUMMATION BY CMTY OF THE
CONTEMPLATED TRANSACTIONS (INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE
ADJUSTED PRFS OPTIONS) HAVE BEEN DULY AND VALIDLY APPROVED BY THE BOARD OF
DIRECTORS OF CMTY BY UNANIMOUS VOTE AND, EXCEPT FOR APPROVAL BY THE SHAREHOLDERS
OF CMTY AS REQUIRED BY NASDAQ AND THE BCL, NO OTHER CORPORATE PROCEEDINGS ON THE
PART OF CMTY ARE NECESSARY TO CONSUMMATE THE MERGER.  THIS AGREEMENT HAS BEEN
DULY AND VALIDLY EXECUTED AND DELIVERED BY CMTY AND, SUBJECT TO RECEIPT OF
APPROVAL OF THE SHAREHOLDERS OF CMTY AND THE REQUIRED APPROVALS OF REGULATORY
AUTHORITIES DESCRIBED IN SECTION 4.04 HEREOF, CONSTITUTES THE VALID AND BINDING
OBLIGATION OF CMTY, ENFORCEABLE AGAINST CMTY IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL
PRINCIPLES OF EQUITY.

 


(B)  SUBJECT TO (I) RECEIPT OF APPROVALS FROM THE REGULATORY AUTHORITIES
REFERRED TO IN SECTION 4.04 HEREOF, (II) RECEIPT OF THE APPROVAL OF THE
SHAREHOLDERS OF CMTY WITH RESPECT TO THE CONTEMPLATED TRANSACTIONS AND THE
ARTICLES AMENDMENT AND (III) CMTY’S AND PRFS’S COMPLIANCE WITH ANY CONDITIONS
CONTAINED THEREIN, THE EXECUTION AND DELIVERY OF THIS AGREEMENT

 

42

--------------------------------------------------------------------------------


 

by CMTY, the consummation of the Contemplated Transactions, and compliance by
CMTY or any CMTY Subsidiary with any of the terms or provisions hereof, do not
and will not:


 

(A)  CONFLICT WITH OR RESULT IN A BREACH OF ANY PROVISION OF THE RESPECTIVE
ARTICLES OF INCORPORATION, ARTICLES OF ASSOCIATION OR BYLAWS OF CMTY OR ANY CMTY
SUBSIDIARY;

 

(B)  VIOLATE ANY STATUTE, RULE, REGULATION, JUDGMENT, ORDER, WRIT, DECREE OR
INJUNCTION APPLICABLE TO CMTY OR ANY CMTY SUBSIDIARY OR ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS; OR

 

(C)  VIOLATE, CONFLICT WITH, RESULT IN A BREACH OF ANY PROVISIONS OF, CONSTITUTE
A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD
CONSTITUTE A DEFAULT) UNDER, RESULT IN THE TERMINATION OF, OR ACCELERATION OF
THE PERFORMANCE REQUIRED BY, OR RESULT IN A RIGHT OF TERMINATION OR ACCELERATION
OR THE CREATION OF ANY LIEN, SECURITY INTEREST, CHARGE OR OTHER ENCUMBRANCE UPON
ANY OF THE PROPERTIES OR ASSETS OF CMTY OR ANY CMTY SUBSIDIARY UNDER, ANY OF THE
TERMS OR CONDITIONS OF ANY NOTE, BOND, MORTGAGE, INDENTURE, LICENSE, LEASE,
AGREEMENT, COMMITMENT OR OTHER INSTRUMENT OR OBLIGATION TO WHICH CMTY OR ANY
CMTY SUBSIDIARY IS A PARTY, OR BY WHICH THEY OR ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS MAY BE BOUND OR AFFECTED, EXCLUDING FROM CLAUSES (B) AND
(C) ANY SUCH ITEMS WHICH, IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.

 


4.04 CONSENTS.


 

Except for consents and approvals of, or filings with, the SEC, the FRB, the
FDIC, the OCC, the PDB, the PDS, the NASD and state securities authorities, no
consents or approvals of, or filings or registrations with, any public body or
authority are necessary and, except where the failure to obtain any consent or
approval would constitute a Material Adverse Effect, no consents or approvals of
any third party to a Material Contract are (or will be) necessary in connection
with the execution and delivery of this Agreement by CMTY or the consummation of
the Contemplated Transactions.  Shareholders of CMTY are not entitled to
exercise dissenters’ rights in connection with the Contemplated Transactions
under applicable law.

 

43

--------------------------------------------------------------------------------


 


4.05 FINANCIAL STATEMENTS.


 


(A)  CMTY HAS FILED THE CMTY FINANCIALS WITH THE SEC, EXCEPT THOSE PERTAINING TO
QUARTERLY PERIODS COMMENCING AFTER SEPTEMBER 30, 2004, WHICH IT WILL FILE ON OR
BEFORE THE APPLICABLE DEADLINE.  THE FILED CMTY FINANCIALS FAIRLY PRESENT, IN
ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF
OPERATIONS AND CASH FLOWS OF CMTY AS OF AND FOR THE PERIODS ENDED ON THE DATES
THEREOF, IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, EXCEPT IN EACH CASE AS
MAY BE NOTED THEREIN, AND SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND AS
PERMITTED BY FORM 10-Q IN THE CASE OF UNAUDITED STATEMENTS.


 


(B)  TO THE KNOWLEDGE OF CMTY, CMTY DID NOT HAVE ANY LIABILITIES OR OBLIGATIONS
OF ANY NATURE, WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE, WHICH ARE NOT
FULLY REFLECTED OR RESERVED AGAINST IN THE BALANCE SHEETS INCLUDED IN THE CMTY
FINANCIALS AS OF SEPTEMBER 30, 2004, WHICH WOULD HAVE BEEN REQUIRED TO BE
REFLECTED THEREIN IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED OR DISCLOSED IN A
FOOTNOTE THERETO, EXCEPT FOR LIABILITIES AND OBLIGATIONS WHICH WERE INCURRED IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, AND EXCEPT FOR
LIABILITIES AND OBLIGATIONS WHICH ARE WITHIN THE SUBJECT MATTER OF A SPECIFIC
REPRESENTATION AND WARRANTY HEREIN OR WHICH OTHERWISE HAVE NOT HAD A MATERIAL
ADVERSE EFFECT.


 


4.06 NO MATERIAL ADVERSE CHANGE.  NEITHER CMTY NOR ANY CMTY SUBSIDIARY HAS
SUFFERED ANY ADVERSE CHANGE IN THEIR RESPECTIVE ASSETS, FINANCIAL CONDITION OR
RESULTS OF OPERATIONS SINCE SEPTEMBER 30, 2004 WHICH CHANGE HAS HAD A MATERIAL
ADVERSE EFFECT.


 


4.07 TAXES.


 


(A)  CMTY AND THE CMTY SUBSIDIARIES ARE MEMBERS OF THE SAME AFFILIATED GROUP
WITHIN THE MEANING OF IRC SECTION 1504(A) OF WHICH CMTY IS THE COMMON PARENT. 
CMTY HAS FILED, AND WILL FILE, ALL MATERIAL FEDERAL, STATE AND LOCAL TAX RETURNS
REQUIRED TO BE FILED BY, OR WITH RESPECT TO, CMTY AND THE CMTY SUBSIDIARIES ON
OR PRIOR TO THE CLOSING DATE, EXCEPT TO THE EXTENT THAT ANY FAILURE TO FILE OR
ANY INACCURACIES WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT, AND HAS PAID OR WILL PAY, OR MADE OR WILL MAKE, PROVISIONS FOR
THE PAYMENT OF ALL FEDERAL, STATE AND LOCAL TAXES WHICH ARE SHOWN ON SUCH
RETURNS TO BE DUE FOR THE PERIODS COVERED THEREBY FROM CMTY OR ANY CMTY
SUBSIDIARY TO ANY APPLICABLE TAXING

 

44

--------------------------------------------------------------------------------


 

authority, on or prior to the Closing Date, other than taxes which (i) are not
delinquent or are being contested in good faith, (ii) have not been finally
determined, or (iii) the failure to pay would not, individually or in the
aggregate, have a Material Adverse Effect.


 


(B)  NO CONSENT PURSUANT TO IRC SECTION 341(F) HAS BEEN FILED, OR WILL BE FILED
PRIOR TO THE CLOSING DATE, BY OR WITH RESPECT TO CMTY OR ANY CMTY SUBSIDIARY.


 


(C)  TO THE KNOWLEDGE OF CMTY, THERE ARE NO MATERIAL DISPUTES PENDING, OR CLAIMS
ASSERTED IN WRITING, FOR TAXES OR ASSESSMENTS UPON CMTY OR ANY CMTY SUBSIDIARY,
NOR HAS CMTY NOR ANY CMTY SUBSIDIARY BEEN REQUESTED IN WRITING TO GIVE ANY
CURRENTLY EFFECTIVE WAIVERS EXTENDING THE STATUTORY PERIOD OF LIMITATION
APPLICABLE TO ANY FEDERAL, STATE, COUNTY OR LOCAL INCOME TAX RETURN FOR ANY
PERIOD.


 


(D)  PROPER AND ACCURATE AMOUNTS HAVE BEEN WITHHELD BY CMTY AND EACH CMTY
SUBSIDIARY FROM THEIR EMPLOYEES FOR ALL PRIOR PERIODS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE TAX WITHHOLDING PROVISIONS OF APPLICABLE FEDERAL,
STATE AND LOCAL LAWS, EXCEPT WHERE FAILURE TO DO SO IS NOT REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT.


 


4.08 CONTRACTS.  EXCEPT AS DESCRIBED ON CMTY DISCLOSURE SCHEDULE 4.08 OR IN
DOCUMENTS LISTED AS EXHIBITS TO CMTY’S SECURITIES DOCUMENTS, NEITHER CMTY NOR
ANY CMTY SUBSIDIARY IS A PARTY TO OR SUBJECT TO: (I) ANY AGREEMENT WHICH BY ITS
TERMS LIMITS THE PAYMENT OF DIVIDENDS BY CMTY OR ANY CMTY SUBSIDIARY, (II) ANY
CONTRACT, OTHER THAN THIS AGREEMENT, WHICH RESTRICTS OR PROHIBITS IT FROM
ENGAGING IN ANY TYPE OF BUSINESS PERMISSIBLE UNDER APPLICABLE LAW OR (III) ANY
AGREEMENT WHICH MAY ADVERSELY AFFECT THE ABILITY OF CMTY OR ANY CMTY SUBSIDIARY
TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS.


 


4.09 OWNERSHIP OF PROPERTY; INSURANCE COVERAGE.


 


(A)  CMTY AND EACH CMTY SUBSIDIARY HAS, AND WILL HAVE AS TO PROPERTY ACQUIRED
AFTER THE DATE HEREOF, GOOD, AND AS TO REAL PROPERTY, MARKETABLE, TITLE TO ALL
MATERIAL ASSETS AND PROPERTIES OWNED BY CMTY OR SUCH CMTY SUBSIDIARY, WHETHER
REAL OR PERSONAL, TANGIBLE OR INTANGIBLE, INCLUDING SECURITIES, ASSETS AND
PROPERTIES REFLECTED IN THE BALANCE SHEETS CONTAINED IN THE CMTY FINANCIALS OR
ACQUIRED SUBSEQUENT THERETO (EXCEPT TO THE EXTENT THAT SUCH SECURITIES ARE HELD
IN ANY FIDUCIARY OR AGENCY CAPACITY AND EXCEPT TO THE EXTENT THAT SUCH ASSETS
AND PROPERTIES

 

45

--------------------------------------------------------------------------------


 

have been disposed of for fair value, in the ordinary course of business, or
have been disposed of as obsolete since the date of such balance sheets),
subject to no encumbrances, liens, mortgages, security interests or pledges,
except:


 

(I)  THOSE ITEMS THAT SECURE LIABILITIES FOR BORROWED MONEY AND THAT ARE
DESCRIBED IN CMTY DISCLOSURE SCHEDULE 4.09 OR PERMITTED UNDER ARTICLE V HEREOF;

 

(II)  STATUTORY LIENS FOR AMOUNTS NOT YET DELINQUENT OR WHICH ARE BEING
CONTESTED IN GOOD FAITH;

 

(III)  LIENS FOR CURRENT TAXES NOT YET DUE AND PAYABLE;

 

(IV)  PLEDGES TO SECURE DEPOSITS AND OTHER LIENS INCURRED IN THE ORDINARY COURSE
OF BANKING BUSINESS;

 

(V)  SUCH IMPERFECTIONS OF TITLE, EASEMENTS AND ENCUMBRANCES, IF ANY, AS ARE NOT
MATERIAL IN CHARACTER, AMOUNT OR EXTENT; AND

 

(VI)  DISPOSITIONS AND ENCUMBRANCES FOR ADEQUATE CONSIDERATION IN THE ORDINARY
COURSE OF BUSINESS.

 

CMTY and each CMTY Subsidiary have the right under leases of material properties
used by CMTY or such CMTY Subsidiary in the conduct of their respective
businesses to occupy and use all such properties in all material respects as
presently occupied and used by them.

 


(B)  WITH RESPECT TO ALL AGREEMENTS PURSUANT TO WHICH CMTY OR ANY CMTY
SUBSIDIARY HAS PURCHASED SECURITIES SUBJECT TO AN AGREEMENT TO RESELL, IF ANY,
CMTY OR SUCH CMTY SUBSIDIARY HAS A VALID, PERFECTED FIRST LIEN OR SECURITY
INTEREST IN THE SECURITIES OR OTHER COLLATERAL SECURING THE REPURCHASE
AGREEMENT, AND THE VALUE OF SUCH COLLATERAL EQUALS OR EXCEEDS THE AMOUNT OF THE
DEBT SECURED THEREBY, EXCEPT TO THE EXTENT THAT ANY FAILURE TO OBTAIN SUCH A
LIEN OR MAINTAIN SUCH COLLATERAL WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT.


 


(C)  CMTY AND EACH CMTY SUBSIDIARY MAINTAIN INSURANCE IN AMOUNTS CONSIDERED BY
CMTY TO BE REASONABLE FOR THEIR RESPECTIVE OPERATIONS, AND SUCH INSURANCE IS
SIMILAR IN SCOPE

 

46

--------------------------------------------------------------------------------


 

and coverage in all material respects to that maintained by other businesses
similarly situated. Neither CMTY nor any CMTY Subsidiary has received notice
from any insurance carrier that:


 

(I)  SUCH INSURANCE WILL BE CANCELLED OR THAT COVERAGE THEREUNDER WILL BE
REDUCED OR ELIMINATED; OR

 

(II)  PREMIUM COSTS WITH RESPECT TO SUCH INSURANCE WILL BE SUBSTANTIALLY
INCREASED; EXCEPT TO THE EXTENT SUCH CANCELLATION, REDUCTION, ELIMINATION OR
INCREASE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


(D)  CMTY AND EACH CMTY SUBSIDIARY MAINTAIN SUCH FIDELITY BONDS, DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE AND ERRORS AND OMISSIONS INSURANCE AS MAY BE
CUSTOMARY OR REQUIRED UNDER APPLICABLE LAWS OR REGULATIONS.


 


4.10 FINANCING.  AT THE EFFECTIVE DATE, CMTY WILL HAVE AVAILABLE CASH SUFFICIENT
TO PAY THE AMOUNTS REQUIRED TO BE PAID TO PRFS SHAREHOLDERS PURSUANT TO THIS
AGREEMENT AND SHARES AVAILABLE AND RESERVED TO PAY THE COMMON STOCK
CONSIDERATION, UPON CONSUMMATION OF THE MERGER.


 


4.11 LEGAL PROCEEDINGS.  EXCEPT AS SET FORTH IN CMTY DISCLOSURE SCHEDULE 4.11,
NEITHER CMTY NOR ANY CMTY SUBSIDIARY IS A PARTY TO ANY, AND THERE ARE NO PENDING
OR, TO THE KNOWLEDGE OF CMTY, THREATENED, LEGAL, ADMINISTRATIVE, ARBITRATION OR
OTHER PROCEEDINGS, CLAIMS, ACTIONS, CUSTOMER COMPLAINTS, OR GOVERNMENTAL
INVESTIGATIONS OR INQUIRIES OF ANY NATURE:


 


(A)  AGAINST CMTY OR ANY CMTY SUBSIDIARY;


 


(B)  TO WHICH THE ASSETS OF CMTY OR ANY CMTY SUBSIDIARY ARE SUBJECT;


 


(C)  CHALLENGING THE VALIDITY OR PROPRIETY OF ANY OF THE CONTEMPLATED
TRANSACTIONS; OR


 


(D)  WHICH COULD MATERIALLY ADVERSELY AFFECT THE ABILITY OF CMTY OR ANY OTHER
CMTY SUBSIDIARY TO PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT AND
THE BANK PLAN OF MERGER; EXCEPT FOR ANY PROCEEDINGS, CLAIMS, ACTIONS,
INVESTIGATIONS, OR INQUIRIES REFERRED

 

47

--------------------------------------------------------------------------------


 

to in clauses (a) or (b) which, individually or in the aggregate, would not have
a Material Adverse Effect.


 


4.12 COMPLIANCE WITH APPLICABLE LAW AND AGREEMENTS.


 


(A)  CMTY AND EACH CMTY SUBSIDIARY HOLD ALL LICENSES, FRANCHISES, PERMITS AND
AUTHORIZATIONS NECESSARY FOR THE LAWFUL CONDUCT OF THEIR RESPECTIVE BUSINESSES
UNDER, AND HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH, APPLICABLE LAWS,
STATUTES, ORDERS, RULES OR REGULATIONS OF ANY REGULATORY AUTHORITY RELATING TO
THEM, OTHER THAN WHERE SUCH FAILURE TO HOLD OR SUCH NONCOMPLIANCE WILL NEITHER
RESULT IN A LIMITATION IN ANY MATERIAL RESPECT ON THE CONDUCT OF THEIR
RESPECTIVE BUSINESSES NOR OTHERWISE HAVE A MATERIAL ADVERSE EFFECT.


 


(B)  CMTY AND EACH CMTY SUBSIDIARY HAVE FILED ALL REPORTS, REGISTRATIONS AND
STATEMENTS, TOGETHER WITH ANY AMENDMENTS REQUIRED TO BE MADE WITH RESPECT
THERETO, THAT THEY WERE REQUIRED TO FILE WITH ANY REGULATORY AUTHORITY, AND HAVE
FILED ALL OTHER REPORTS AND STATEMENTS REQUIRED TO BE FILED BY THEM, INCLUDING
WITHOUT LIMITATION ANY REPORT OR STATEMENT REQUIRED TO BE FILED PURSUANT TO THE
LAWS, RULES OR REGULATIONS OF THE UNITED STATES, ANY STATE OR ANY REGULATORY
AUTHORITY, AND HAVE PAID ALL FEES AND ASSESSMENTS DUE AND PAYABLE IN CONNECTION
THEREWITH, EXCEPT WHERE THE FAILURE TO FILE SUCH REPORT, REGISTRATION OR
STATEMENT OR TO PAY SUCH FEES AND ASSESSMENTS, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(C)  NO REGULATORY AUTHORITY HAS INITIATED ANY PROCEEDING OR, TO THE KNOWLEDGE
OF CMTY, INVESTIGATION INTO THE BUSINESSES OR OPERATIONS OF CMTY OR ANY OF ITS
SUBSIDIARIES, EXCEPT WHERE ANY SUCH PROCEEDINGS OR INVESTIGATIONS WILL NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, OR SUCH
PROCEEDINGS OR INVESTIGATIONS HAVE BEEN TERMINATED OR OTHERWISE RESOLVED.


 


(D)  NEITHER CMTY NOR ANY CMTY SUBSIDIARY HAS RECEIVED ANY NOTIFICATION OR
COMMUNICATION FROM ANY REGULATORY AUTHORITY:


 

(I)  ASSERTING THAT CMTY OR ANY CMTY SUBSIDIARY IS NOT IN SUBSTANTIAL COMPLIANCE
WITH ANY OF THE STATUTES, REGULATIONS OR ORDINANCES WHICH SUCH REGULATORY
AUTHORITY ENFORCES, UNLESS SUCH ASSERTION HAS BEEN WAIVED, WITHDRAWN OR
OTHERWISE RESOLVED;

 

48

--------------------------------------------------------------------------------


 

(II)  THREATENING TO REVOKE ANY LICENSE, FRANCHISE, PERMIT OR GOVERNMENTAL
AUTHORIZATION WHICH IS MATERIAL TO CMTY OR ANY CMTY SUBSIDIARY;

 

(III)  REQUIRING OR THREATENING TO REQUIRE CMTY OR ANY CMTY SUBSIDIARY, OR
INDICATING THAT CMTY OR ANY CMTY SUBSIDIARY MAY BE REQUIRED, TO ENTER INTO A
CEASE AND DESIST ORDER, AGREEMENT OR MEMORANDUM OF UNDERSTANDING OR ANY OTHER
AGREEMENT RESTRICTING OR LIMITING, OR PURPORTING TO RESTRICT OR LIMIT, IN ANY
MANNER THE OPERATIONS OF CMTY OR ANY CMTY SUBSIDIARY, INCLUDING WITHOUT
LIMITATION ANY RESTRICTION ON THE PAYMENT OF DIVIDENDS; OR

 

(IV)  DIRECTING, RESTRICTING OR LIMITING, OR PURPORTING TO DIRECT, RESTRICT OR
LIMIT, IN ANY MANNER THE OPERATIONS OF CMTY OR ANY CMTY SUBSIDIARY (ANY SUCH
NOTICE, COMMUNICATION, MEMORANDUM, AGREEMENT OR ORDER DESCRIBED IN THIS SENTENCE
HEREIN REFERRED TO AS A REGULATORY AGREEMENT”); IN EACH CASE EXCEPT AS
HERETOFORE DISCLOSED TO PRFS.

 


(E)  NEITHER CMTY NOR ANY CMTY SUBSIDIARY HAS RECEIVED, CONSENTED TO, OR ENTERED
INTO ANY PENDING REGULATORY AGREEMENT.


 


(F)  TO THE KNOWLEDGE OF CMTY, THERE IS NO UNRESOLVED VIOLATION, CRITICISM, OR
EXCEPTION BY ANY REGULATORY AUTHORITY WITH RESPECT TO ANY REGULATORY AGREEMENT
WHICH IF RESOLVED IN A MANNER ADVERSE TO CMTY OR ANY CMTY SUBSIDIARY WOULD HAVE
A MATERIAL ADVERSE EFFECT.


 


(G)  THERE IS NO INJUNCTION, ORDER, JUDGMENT OR DECREE IMPOSED UPON CMTY OR ANY
CMTY SUBSIDIARY OR THE ASSETS OF CMTY OR ANY CMTY SUBSIDIARY WHICH HAS HAD, OR,
TO THE KNOWLEDGE OF CMTY, WOULD HAVE, A MATERIAL ADVERSE EFFECT.


 


(H)  NEITHER CMTY NOR ANY CMTY SUBSIDIARY HAS BREACHED OR DEFAULTED ON ANY
AGREEMENT, CONTRACT, COMMITMENT, ARRANGEMENT OR OTHER INSTRUMENT TO WHICH ANY OF
THEM IS A PARTY OR BY WHICH ANY OF THEM MAY BE BOUND, OTHER THAN ANY BREACH OR
DEFAULT THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 

49

--------------------------------------------------------------------------------


 


4.13 ERISA.


 


(A)  CMTY HAS DELIVERED OR MADE AVAILABLE TO PRFS TRUE AND COMPLETE COPIES OF
ANY EMPLOYEE PENSION BENEFIT PLANS WITHIN THE MEANING OF ERISA SECTION 3(2),
PROFIT SHARING PLANS, STOCK PURCHASE PLANS, DEFERRED COMPENSATION AND
SUPPLEMENTAL INCOME PLANS, SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS, ANNUAL
INCENTIVE PLANS, GROUP INSURANCE PLANS, AND ALL OTHER EMPLOYEE WELFARE BENEFIT
PLANS WITHIN THE MEANING OF ERISA SECTION 3(1) (INCLUDING VACATION PAY, SICK
LEAVE, SHORT-TERM DISABILITY, LONG-TERM DISABILITY, AND MEDICAL PLANS) AND ALL
OTHER EMPLOYEE BENEFIT PLANS, POLICIES, AGREEMENTS AND ARRANGEMENTS, ALL OF
WHICH ARE LISTED IN CMTY DISCLOSURE SCHEDULE 4.13, CURRENTLY MAINTAINED OR
CONTRIBUTED TO FOR THE BENEFIT OF THE EMPLOYEES OR FORMER EMPLOYEES (INCLUDING
RETIRED EMPLOYEES) AND ANY BENEFICIARIES THEREOF OR DIRECTORS OR FORMER
DIRECTORS OF CMTY OR ANY OTHER ENTITY (A “CMTY ERISA AFFILIATE”) THAT, TOGETHER
WITH CMTY, IS TREATED AS A SINGLE EMPLOYER UNDER IRC SECTIONS 414(B), (C), (M)
OR (O) (COLLECTIVELY, THE “CMTY BENEFIT PLANS”), TOGETHER WITH:


 

(I)  THE MOST RECENT ACTUARIAL REPORTS (IF ANY) AND FINANCIAL REPORTS RELATING
TO THOSE CMTY BENEFIT PLANS WHICH CONSTITUTE “QUALIFIED PLANS” UNDER IRC
SECTION 401(A);

 

(II)  THE MOST RECENT FORM 5500 (IF ANY) RELATING TO SUCH CMTY BENEFIT PLANS
FILED BY THEM, RESPECTIVELY, WITH THE IRS; AND

 

(III)  THE MOST RECENT IRS DETERMINATION LETTERS WHICH PERTAIN TO ANY SUCH CMTY
BENEFIT PLANS.

 


(B)  NEITHER CMTY NOR ANY CMTY ERISA AFFILIATE, AND NO PENSION PLAN (WITHIN THE
MEANING OF ERISA SECTION 3(2)) MAINTAINED OR CONTRIBUTED TO BY CMTY OR ANY CMTY
ERISA AFFILIATE, HAS INCURRED ANY LIABILITY TO THE PENSION BENEFIT GUARANTY
CORPORATION OR TO THE IRS WITH RESPECT TO ANY PENSION PLAN QUALIFIED UNDER IRC
SECTION 401(A), EXCEPT LIABILITIES TO THE PENSION BENEFIT GUARANTY CORPORATION
PURSUANT TO ERISA SECTION 4007, ALL OF WHICH HAVE BEEN FULLY PAID, NOR HAS ANY
REPORTABLE EVENT UNDER ERISA SECTION 4043(B) (WITH RESPECT TO WHICH THE 30 DAY
NOTICE REQUIREMENT HAS NOT BEEN WAIVED) OCCURRED WITH RESPECT TO ANY SUCH
PENSION PLAN.

 

50

--------------------------------------------------------------------------------


 


(C)  NEITHER CMTY NOR ANY CMTY ERISA AFFILIATE HAS EVER CONTRIBUTED TO OR
OTHERWISE INCURRED ANY LIABILITY WITH RESPECT TO A MULTI-EMPLOYER PLAN (WITHIN
THE MEANING OF ERISA SECTION 3(37)).


 


(D)  EACH CMTY BENEFIT PLAN HAS BEEN MAINTAINED, OPERATED AND ADMINISTERED IN
COMPLIANCE IN ALL RESPECTS WITH ITS TERMS AND RELATED DOCUMENTS OR AGREEMENTS
AND THE APPLICABLE PROVISIONS OF ALL LAWS, INCLUDING ERISA AND THE IRC, EXCEPT
WHERE ANY SUCH NON-COMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(E)  THERE IS NO EXISTING, OR, TO THE KNOWLEDGE OF CMTY, CONTEMPLATED, AUDIT OF
ANY CMTY BENEFIT PLAN BY THE IRS, THE U.S. DEPARTMENT OF LABOR, THE PENSION
BENEFIT GUARANTY CORPORATION OR ANY OTHER GOVERNMENTAL AUTHORITY. IN ADDITION,
THERE ARE NO PENDING OR THREATENED CLAIMS BY, ON BEHALF OF OR WITH RESPECT TO
ANY CMTY BENEFIT PLAN, OR BY OR ON BEHALF OF ANY INDIVIDUAL PARTICIPANT OR
BENEFICIARY OF ANY CMTY BENEFIT PLAN, ALLEGING ANY VIOLATION OF ERISA OR ANY
OTHER APPLICABLE LAWS, OR CLAIMING BENEFITS (OTHER THAN CLAIMS FOR BENEFITS NOT
IN DISPUTE AND EXPECTED TO BE GRANTED PROMPTLY IN THE ORDINARY COURSE OF
BUSINESS), NOR TO THE KNOWLEDGE OF CMTY, IS THERE ANY BASIS FOR SUCH CLAIM.


 


(F)  WITH RESPECT TO ANY SERVICES WHICH CMTY OR ANY CMTY SUBSIDIARY MAY PROVIDE
AS A RECORD-KEEPER, ADMINISTRATOR, CUSTODIAN, FIDUCIARY, TRUSTEE OR OTHERWISE
FOR ANY PLAN, PROGRAM, OR ARRANGEMENT SUBJECT TO ERISA (OTHER THAN ANY CMTY
BENEFIT PLAN), TO THE KNOWLEDGE OF CMTY, CMTY OR THE RELEVANT CMTY SUBSIDIARY:


 

(I)  HAS CORRECTLY COMPUTED ALL CONTRIBUTIONS, PAYMENTS OR OTHER AMOUNTS IN
ACCORDANCE WITH THE APPLICABLE DOCUMENTS OF ANY SUCH PLAN, PROGRAM OR
ARRANGEMENT;

 

(II)  HAS NOT ENGAGED IN ANY PROHIBITED TRANSACTIONS (AS DEFINED IN ERISA
SECTION 406 FOR WHICH AN EXEMPTION DOES NOT EXIST);

 

(III)  HAS NOT BREACHED ANY DUTY IMPOSED ON CMTY OR THE RELEVANT CMTY SUBSIDIARY
ACTING AS A RECORD-KEEPER, ADMINISTRATOR, CUSTODIAN, FIDUCIARY, OR TRUSTEE BY
ERISA: AND

 

51

--------------------------------------------------------------------------------


 

(IV)  HAS NOT OTHERWISE INCURRED ANY LIABILITY TO THE IRS, THE DEPARTMENT OF
LABOR, THE PENSION BENEFIT GUARANTY CORPORATION, OR TO ANY BENEFICIARY,
FIDUCIARY OR SPONSOR OF ANY ERISA PLAN IN THE PERFORMANCE (OR NON-PERFORMANCE)
OF SERVICES; EXCEPT WHERE ANY SUCH ACTION OR INACTION WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.

 


4.14 BROKERS AND FINDERS.  NEITHER CMTY, ANY CMTY SUBSIDIARY, NOR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, INDEPENDENT CONTRACTORS OR AGENTS,
HAS EMPLOYED ANY BROKER, FINDER, INVESTMENT BANKER OR FINANCIAL ADVISOR, OR
INCURRED ANY LIABILITY FOR ANY FEES OR COMMISSIONS TO ANY SUCH PERSON, IN
CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, EXCEPT FOR SANDLER O’NEILL &
PARTNERS, L.P. (“SANDLER”).


 


4.15 ENVIRONMENTAL MATTERS.


 


(A)  EXCEPT AS SET FORTH ON CMTY DISCLOSURE SCHEDULE 4.15, TO THE KNOWLEDGE OF
CMTY, NEITHER CMTY NOR ANY CMTY SUBSIDIARY, NOR ANY PROPERTY OWNED OR OPERATED
BY CMTY OR ANY CMTY SUBSIDIARY, HAS BEEN OR IS IN VIOLATION OF OR LIABLE UNDER
ANY ENVIRONMENTAL LAW, EXCEPT FOR SUCH VIOLATIONS OR LIABILITIES THAT,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT. 
EXCEPT AS SET FORTH ON CMTY DISCLOSURE SCHEDULE 4.15, THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS, OR DEMANDS, CLAIMS OR NOTICES, INCLUDING WITHOUT
LIMITATION NOTICES, DEMAND LETTERS OR REQUESTS FOR INFORMATION FROM ANY
REGULATORY AUTHORITY, INSTITUTED OR PENDING, OR TO THE KNOWLEDGE OF CMTY,
THREATENED, OR ANY INVESTIGATION PENDING, RELATING TO THE LIABILITY OF CMTY OR
ANY CMTY SUBSIDIARY WITH RESPECT TO ANY PROPERTY OWNED OR OPERATED BY CMTY OR
ANY CMTY SUBSIDIARY UNDER ANY ENVIRONMENTAL LAW, EXCEPT AS TO ANY SUCH ACTIONS
OR OTHER MATTERS WHICH WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)  EXCEPT AS SET FORTH ON CMTY DISCLOSURE SCHEDULE 4.15, TO THE KNOWLEDGE OF
CMTY, NO PROPERTY, NOW OR FORMERLY OWNED OR OPERATED BY CMTY OR ANY CMTY
SUBSIDIARY OR ON WHICH CMTY OR ANY CMTY SUBSIDIARY HOLDS OR HELD A MORTGAGE OR
OTHER SECURITY INTEREST OR HAS FORECLOSED OR TAKEN A DEED IN LIEU OR
FORECLOSURE, HAS BEEN LISTED OR PROPOSED FOR LISTING ON THE NATIONAL PRIORITY
LIST UNDER CERCLA ON THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND
LIABILITIES INFORMATION SYSTEM, OR ANY SIMILAR STATE LIST, OR WHICH IS THE
SUBJECT OF FEDERAL, STATE OR LOCAL ENFORCEMENT ACTIONS OR OTHER INVESTIGATIONS
WHICH MAY LEAD TO

 

52

--------------------------------------------------------------------------------


 

claims against CMTY or any CMTY Subsidiary for response costs, remedial work,
investigation, damage to natural resources or for personal injury or property
damage claim, including, but not limited to, claims under CERCLA, which would
have a Material Adverse Effect.


 


4.16 BUSINESS OF CMTY.  SINCE SEPTEMBER 30, 2004, NEITHER CMTY NOR ANY CMTY
SUBSIDIARY HAS, IN ANY MATERIAL RESPECT:


 


(A)  INCREASED THE WAGES, SALARIES, COMPENSATION, PENSION OR OTHER EMPLOYEE
BENEFITS PAYABLE TO ANY EXECUTIVE OFFICER, EMPLOYEE OR DIRECTOR;


 


(B)  TERMINATED ANY MATERIAL EMPLOYEE BENEFIT PLAN;


 


(C)  DEFERRED ROUTINE MAINTENANCE OF REAL PROPERTY OR LEASED PREMISES;


 


(D)  ELIMINATED A RESERVE WHERE THE LIABILITY RELATED TO SUCH RESERVE HAS
REMAINED;


 


(E)  FAILED TO DEPRECIATE CAPITAL ASSETS IN ACCORDANCE WITH PAST PRACTICE OR TO
ELIMINATE CAPITAL ASSETS WHICH ARE NO LONGER USED IN ITS BUSINESS; OR


 


(F)  HAD EXTRAORDINARY REDUCTION OR DEFERRAL OF ORDINARY OR NECESSARY EXPENSES.


 


4.17 CRA COMPLIANCE.  CMTY AND COMMUNITY BANKS ARE IN MATERIAL COMPLIANCE WITH
THE APPLICABLE PROVISIONS OF THE CRA, AND, AS OF THE DATE HEREOF, COMMUNITY
BANKS HAS RECEIVED A CRA RATING OF “SATISFACTORY” OR BETTER FROM THE FDIC.  TO
THE KNOWLEDGE OF CMTY, THERE IS NO FACT OR CIRCUMSTANCE OR SET OF FACTS OR
CIRCUMSTANCES WHICH WOULD CAUSE COMMUNITY BANKS TO FAIL TO COMPLY WITH SUCH
PROVISIONS IN A MANNER WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


4.18 ALLOWANCE FOR LOAN LOSSES.  THE ALLOWANCE FOR LOAN LOSSES SHOWN, AND TO BE
SHOWN, ON THE BALANCE SHEETS CONTAINED IN THE CMTY FINANCIALS HAVE BEEN, AND
WILL BE, ESTABLISHED IN ACCORDANCE WITH GAAP AND ALL APPLICABLE REGULATORY
CRITERIA.


 


4.19 BANK MERGER.


 


(A)  COMMUNITY BANKS HAS FULL CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THE BANK PLAN OF MERGER AND TO CONSUMMATE THE BANK MERGER.  THE
EXECUTION AND DELIVERY OF THE BANK PLAN OF MERGER BY COMMUNITY BANKS AND THE
CONSUMMATION BY

 

53

--------------------------------------------------------------------------------


 


COMMUNITY BANKS OF THE BANK MERGER HAVE BEEN (OR WILL BE) DULY AND VALIDLY
APPROVED BY THE BOARD OF DIRECTORS OF COMMUNITY BANKS AND BY CMTY AS SOLE
SHAREHOLDER OF COMMUNITY BANKS, AND NO OTHER CORPORATE PROCEEDINGS ON THE PART
OF COMMUNITY BANKS ARE NECESSARY TO CONSUMMATE THE BANK MERGER.  SUBJECT TO
RECEIPT OF REQUIRED APPROVALS OF REGULATORY AUTHORITIES, THE BANK PLAN OF
MERGER, UPON ITS EXECUTION AND DELIVERY BY COMMUNITY BANKS CONCURRENTLY WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, WILL CONSTITUTE THE VALID AND BINDING
OBLIGATION OF COMMUNITY BANKS, ENFORCEABLE AGAINST COMMUNITY BANKS IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT, AS TO ENFORCEABILITY, TO
GENERAL PRINCIPLES OF EQUITY.


 


(B)  THE EXECUTION AND DELIVERY OF THE BANK PLAN OF MERGER AND THE CONSUMMATION
OF THE BANK MERGER WILL NOT:


 

(I)  CONFLICT WITH OR RESULT IN A BREACH OF ANY PROVISION OF THE RESPECTIVE
ARTICLES OF INCORPORATION OR ASSOCIATION OR BYLAWS OF CMTY OR COMMUNITY BANKS;

 

(II)  SUBJECT TO RECEIPT OF REQUIRED APPROVALS OF REGULATORY AUTHORITIES,
VIOLATE ANY STATUTE, RULE, REGULATION, JUDGMENT, ORDER, WRIT, DECREE OR
INJUNCTION APPLICABLE TO CMTY OR COMMUNITY BANKS OR ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS; OR

 

(III)  VIOLATE, CONFLICT WITH, RESULT IN A BREACH OF ANY PROVISIONS OF,
CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME, OR BOTH,
WOULD CONSTITUTE A DEFAULT) UNDER, RESULT IN THE TERMINATION OF, OR ACCELERATION
OF THE PERFORMANCE REQUIRED BY, OR RESULT IN A RIGHT OF TERMINATION OR
ACCELERATION OR THE CREATION OF ANY LIEN, SECURITY INTEREST, CHARGE OR OTHER
ENCUMBRANCE UPON ANY OF THE RESPECTIVE PROPERTIES OR ASSETS OF CMTY OR COMMUNITY
BANKS UNDER, ANY OF THE TERMS OR CONDITIONS OF ANY NOTE, BOND, MORTGAGE,
INDENTURE, LICENSE, LEASE, AGREEMENT, COMMITMENT OR OTHER INSTRUMENT OR
OBLIGATION TO WHICH CMTY OR COMMUNITY BANKS IS A PARTY, OR BY WHICH THEY OR ANY
OF THEIR RESPECTIVE PROPERTIES OR ASSETS MAY BE BOUND OR AFFECTED; EXCLUDING
FROM CLAUSES (II) AND (III) ANY SUCH ITEMS WHICH, IN THE AGGREGATE, WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT.

 

54

--------------------------------------------------------------------------------


 


4.20 INFORMATION TO BE SUPPLIED.


 


(A)  THE INFORMATION SUPPLIED BY CMTY FOR INCLUSION IN THE REGISTRATION
STATEMENT (INCLUDING THE JOINT PROSPECTUS/PROXY STATEMENT) WILL NOT, AT THE TIME
THE REGISTRATION STATEMENT IS DECLARED EFFECTIVE PURSUANT TO THE SECURITIES ACT,
AND AS OF THE DATE THE JOINT PROSPECTUS/PROXY STATEMENT IS MAILED TO
SHAREHOLDERS OF CMTY AND PRFS, AND UP TO AND INCLUDING THE DATE OF THE PRFS
SHAREHOLDERS MEETING, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.


 


(B)  THE INFORMATION SUPPLIED BY CMTY FOR INCLUSION IN THE APPLICATIONS WILL, AT
THE TIME EACH SUCH DOCUMENT IS FILED WITH ANY REGULATORY AUTHORITY AND UP TO AND
INCLUDING THE DATES OF ANY REQUIRED REGULATORY APPROVALS OR CONSENTS, AS SUCH
APPLICATIONS MAY BE AMENDED BY SUBSEQUENT FILINGS, BE ACCURATE IN ALL MATERIAL
RESPECTS.


 


4.21 RELATED PARTY TRANSACTIONS.


 


(A)  EXCEPT AS SET FORTH ON CMTY DISCLOSURE SCHEDULE 4.21, OR AS IS DISCLOSED IN
THE FOOTNOTES TO THE CMTY FINANCIALS, AS OF THE DATE HEREOF, NEITHER CMTY NOR
ANY CMTY SUBSIDIARY IS A PARTY TO ANY TRANSACTION (INCLUDING ANY LOAN OR OTHER
CREDIT ACCOMMODATION BUT EXCLUDING DEPOSITS IN THE ORDINARY COURSE OF BUSINESS)
WITH ANY AFFILIATE OF CMTY OR ANY CMTY SUBSIDIARY, AND ALL SUCH TRANSACTIONS
WERE MADE ON SUBSTANTIALLY THE SAME TERMS, INCLUDING INTEREST RATES AND
COLLATERAL, AS THOSE PREVAILING AT THE TIME FOR COMPARABLE TRANSACTIONS WITH
OTHER “PERSONS” (AS DEFINED IN SECTION 13(D) OF THE EXCHANGE ACT AND THE RULES
AND REGULATIONS THEREUNDER), EXCEPT WITH RESPECT TO VARIATIONS IN SUCH TERMS AS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(B)  EXCEPT AS SET FORTH IN CMTY DISCLOSURE SCHEDULE 4.21, AS OF THE DATE
HEREOF, NO LOAN OR CREDIT ACCOMMODATION TO ANY AFFILIATE OF CMTY OR ANY CMTY
SUBSIDIARY IS PRESENTLY IN DEFAULT OR, DURING THE THREE-YEAR PERIOD PRIOR TO THE
DATE OF THIS AGREEMENT, HAS BEEN IN MATERIAL DEFAULT OR HAS BEEN RESTRUCTURED,
MODIFIED OR EXTENDED IN ANY MANNER WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT. 
TO THE KNOWLEDGE OF CMTY, AS OF THE DATE HEREOF, PRINCIPAL

 

55

--------------------------------------------------------------------------------


 

and interest with respect to any such loan or other credit accommodation will be
paid when due and the loan grade classification accorded such loan or credit
accommodation is appropriate.


 


4.22 LOANS.  TO THE KNOWLEDGE OF CMTY, ALL LOANS REFLECTED AS ASSETS IN THE CMTY
FINANCIALS ARE EVIDENCED BY NOTES, AGREEMENTS OR OTHER EVIDENCES OF INDEBTEDNESS
WHICH ARE TRUE, GENUINE AND CORRECT, AND TO THE EXTENT SECURED, ARE SECURED BY
VALID LIENS AND SECURITY INTERESTS WHICH HAVE BEEN PERFECTED, EXCLUDING LOANS AS
TO WHICH THE FAILURE TO SATISFY THE FOREGOING STANDARDS WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.


 


4.23 REORGANIZATION.  AS OF THE DATE HEREOF, CMTY DOES NOT HAVE ANY REASON TO
BELIEVE THAT THE MERGER WILL FAIL TO QUALIFY AS A REORGANIZATION UNDER
SECTION 368(A) OF THE IRC.  CMTY SHALL NOT TAKE ANY ACTION WHICH WOULD PRECLUDE
THE MERGER FROM QUALIFYING AS A REORGANIZATION WITHIN THE MEANING OF SECTION 368
OF THE IRC.


 


4.24 FAIRNESS OPINION.  CMTY HAS RECEIVED A WRITTEN OPINION FROM SANDLER TO THE
EFFECT THAT, AS OF THE DATE HEREOF, THE CONSIDERATION TO BE PAID BY CMTY
PURSUANT TO THIS AGREEMENT IS FAIR, FROM A FINANCIAL POINT OF VIEW, TO CMTY AND
THE CMTY SHAREHOLDERS.


 


4.25 CMTY COMMON STOCK.  THE SHARES OF CMTY COMMON STOCK TO BE ISSUED AND
DELIVERED TO PRFS SHAREHOLDERS IN ACCORDANCE WITH THIS AGREEMENT, AND THE SHARES
OF CMTY COMMON STOCK ISSUABLE PURSUANT TO THE ADJUSTED PRFS OPTIONS, WHEN SO
ISSUED AND DELIVERED, WILL BE VALIDLY AUTHORIZED AND ISSUED AND FULLY PAID AND
NON-ASSESSABLE, AND NO SHAREHOLDER OF CMTY SHALL HAVE ANY PRE-EMPTIVE RIGHT WITH
RESPECT THERETO.


 


4.26 SECURITIES DOCUMENTS.  CMTY HAS DELIVERED TO OR MADE AVAILABLE TO PRFS
COPIES OF:


 


(A)  THE ANNUAL REPORTS TO SHAREHOLDERS FOR THE YEARS 2001, 2002 AND 2003 THAT
WERE DELIVERED WITH ITS PROXY STATEMENTS FOR SUCH YEARS;


 


(B)  ALL OTHER REPORTS, REGISTRATION STATEMENTS AND FILINGS OF CMTY FILED WITH
THE SEC SINCE JANUARY 1, 2004; AND

 

56

--------------------------------------------------------------------------------


 


(C)  CMTY’S PROXY MATERIALS USED IN CONNECTION WITH ITS MEETINGS OF SHAREHOLDERS
HELD IN 2003 AND 2004.


 

Such reports and proxy materials complied, in all material respects, and any
future SEC reports, filings, and proxy materials will comply, in all material
respects, with the rules and regulations of the SEC to the extent applicable
thereto.  All such SEC reports, filings and proxy materials did not and will
not, at the time of their filing, contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances in which they
were made, not misleading.

 


4.27 RIGHTS AGREEMENT.  NO EVENT OR CIRCUMSTANCE HAS OCCURRED RESULTING IN, AND
NEITHER THE EXECUTION NOR CONSUMMATION OF THIS AGREEMENT BY CMTY WILL RESULT IN
THE GRANT, ISSUANCE OR TRIGGERING OF ANY RIGHT OR ENTITLEMENT OR THE OBLIGATION
TO GRANT OR ISSUE ANY INTEREST IN CMTY COMMON STOCK OR ENABLE OR ALLOW ANY RIGHT
OR OTHER INTEREST ASSOCIATED WITH THE RIGHTS AGREEMENT TO BE EXERCISED,
DISTRIBUTED OR TRIGGERED.


 


4.28 “WELL CAPITALIZED”.  CMTY AND COMMUNITY BANKS ARE “WELL CAPITALIZED” WITHIN
THE MEANING OF THE FRB’S AND FDIC’S REGULATIONS, RESPECTIVELY. CMTY AND
COMMUNITY BANKS WILL BE “WELL CAPITALIZED” ON THE CLOSING DATE.


 


4.29 QUALITY OF REPRESENTATIONS.  TO THE KNOWLEDGE OF CMTY, NO REPRESENTATION
MADE BY CMTY IN THIS AGREEMENT CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING.


 


ARTICLE V-


COVENANTS OF THE PARTIES


 


5.01 CONDUCT OF PRFS’S BUSINESS.  THROUGH THE CLOSING DATE, PRFS SHALL, AND
SHALL CAUSE EACH PRFS SUBSIDIARY TO, IN ALL MATERIAL RESPECTS, CONDUCT ITS
BUSINESSES AND ENGAGE IN TRANSACTIONS ONLY IN THE ORDINARY COURSE AND CONSISTENT
WITH PAST PRACTICE, EXCEPT AS OTHERWISE REQUIRED OR CONTEMPLATED BY THIS
AGREEMENT OR WITH THE WRITTEN CONSENT OF CMTY.  PRFS SHALL, AND SHALL CAUSE EACH
PRFS SUBSIDIARY TO, USE ITS REASONABLE GOOD FAITH EFFORTS TO PRESERVE ITS
BUSINESS ORGANIZATION INTACT, MAINTAIN GOOD RELATIONSHIPS WITH EMPLOYEES, AND
PRESERVE THE GOOD

 

57

--------------------------------------------------------------------------------


 


WILL OF CUSTOMERS OF PRFS OR THE PRFS SUBSIDIARIES AND OTHERS WITH WHOM BUSINESS
RELATIONSHIPS EXIST.  THROUGH THE CLOSING DATE, EXCEPT AS OTHERWISE CONSENTED TO
IN WRITING BY CMTY (SUCH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) OR AS
PERMITTED BY THIS AGREEMENT, PRFS SHALL NOT, AND SHALL NOT PERMIT ANY PRFS
SUBSIDIARY TO:


 


(A)  CHANGE ANY PROVISION OF ITS ARTICLES OF INCORPORATION OR OF ITS BYLAWS;


 


(B)  CHANGE THE NUMBER OF AUTHORIZED OR ISSUED SHARES OF ITS CAPITAL STOCK;
REPURCHASE ANY SHARES OF CAPITAL STOCK; OR ISSUE OR GRANT ANY OPTION, WARRANT,
CALL, COMMITMENT, SUBSCRIPTION, RIGHT OR AGREEMENT OF ANY CHARACTER RELATING TO
ITS AUTHORIZED OR ISSUED CAPITAL STOCK OR ANY SECURITIES CONVERTIBLE INTO SHARES
OF CAPITAL STOCK; DECLARE, SET ASIDE OR PAY ANY DIVIDEND OR OTHER DISTRIBUTION
IN RESPECT OF CAPITAL STOCK; OR REDEEM OR OTHERWISE ACQUIRE ANY SHARES OF PRFS
CAPITAL STOCK; EXCEPT THAT:


 

(I)  PRFS MAY ISSUE SHARES OF PRFS COMMON STOCK UPON THE VALID EXERCISE OF ANY
PRFS OPTIONS ISSUED AND OUTSTANDING ON THE DATE HEREOF;

 

(II)  PRFS MAY DECLARE AND PAY QUARTERLY CASH DIVIDENDS AT A RATE OF $0.22 PER
SHARE EACH QUARTER UNTIL THE CLOSING DATE IN ACCORDANCE WITH PAST PRACTICE (THE
“QUARTERLY PER SHARE DIVIDEND AMOUNT”);

 

(III)  SUBJECT TO APPLICABLE REGULATORY RESTRICTIONS, IF ANY, BLUE BALL MAY PAY
CASH DIVIDENDS TO PRFS SUFFICIENT FOR PRFS TO FUND ANY DIVIDEND BY PRFS
PERMITTED HEREUNDER;

 

(IV)  ANY PRFS SUBSIDIARY MAY PAY DIVIDENDS TO PRFS IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE;

 

(V)  NOTHING SET FORTH IN THIS AGREEMENT SHALL BE CONSTRUED TO PERMIT PRFS
SHAREHOLDERS TO RECEIVE TWO QUARTERLY DIVIDENDS EITHER FROM PRFS OR FROM PRFS
AND CMTY IN ANY CALENDAR QUARTER OR TO DENY OR PROHIBIT THEM FROM RECEIVING ONE
QUARTERLY DIVIDEND FROM PRFS OR CMTY IN ANY CALENDAR QUARTER, AND THE PARTIES
SHALL COOPERATE WITH ONE ANOTHER TO COORDINATE QUARTERLY DIVIDEND PAYMENT DATES
AND RECORD DATES IN THE QUARTER IN WHICH THE CLOSING DATE IS REASONABLY
ANTICIPATED TO OCCUR TO ACHIEVE SUCH RESULTS;

 

58

--------------------------------------------------------------------------------


 


(C)  GRANT ANY SEVERANCE OR TERMINATION PAY TO (EXCEPT UNDER THE AGREEMENTS
IDENTIFIED IN PRFS DISCLOSURE SCHEDULE 5.01(C) AND OTHER THAN PURSUANT TO
POLICIES OR AGREEMENTS OF PRFS OR ANY PRFS SUBSIDIARY IN EFFECT ON THE DATE
HEREOF) OR ENTER INTO OR AMEND ANY EMPLOYMENT, CONSULTING, SEVERANCE,
“CHANGE-IN-CONTROL” OR TERMINATION CONTRACT OR ARRANGEMENT WITH ANY OFFICER,
DIRECTOR, EMPLOYEE, INDEPENDENT CONTRACTOR, AGENT OR OTHER PERSON ASSOCIATED
WITH PRFS OR ANY PRFS SUBSIDIARY; NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, THE PAYMENT OF ANY SEVERANCE BENEFIT, TERMINATION
PAY, DEFERRED COMPENSATION OR OTHER BENEFIT TO ANY OFFICER OF PRFS OR BLUE BALL
PURSUANT TO AND IN ACCORDANCE WITH ANY AGREEMENT IDENTIFIED IN PRFS DISCLOSURE
SCHEDULE 5.01(C) SHALL NOT CONSTITUTE A BREACH OF ANY REPRESENTATION, WARRANTY
OR COVENANT CONTAINED IN THIS AGREEMENT AND SHALL BE HONORED BY CMTY AND BE
GIVEN FULL FORCE AND EFFECT BY CMTY ON AND AFTER THE CLOSING DATE;


 


(D)  GRANT JOB PROMOTIONS OR INCREASE THE RATE OF COMPENSATION OF, OR PAY ANY
BONUS TO, ANY DIRECTOR, OFFICER, EMPLOYEE, INDEPENDENT CONTRACTOR, AGENT OR
OTHER PERSON ASSOCIATED WITH PRFS OR ANY PRFS SUBSIDIARY, EXCEPT FOR:


 

(I)  ROUTINE PERIODIC PAY INCREASES, SELECTIVE MERIT PAY INCREASES AND
PAY-RAISES IN CONNECTION WITH PROMOTIONS, ALL IN ACCORDANCE WITH PAST PRACTICE;
PROVIDED, HOWEVER, THAT SUCH PAY INCREASES AND RAISES SHALL NOT EXCEED FIVE
PERCENT (5%) IN THE AGGREGATE;

 

(II)  ANNUAL BONUSES IN THE ORDINARY COURSE FOR 2004, DETERMINED CONSISTENTLY
WITH PAST PRACTICE AND IN ACCORDANCE WITH THE BONUS COMPENSATION PLAN AND THE
EXECUTIVE INCENTIVE COMPENSATION PLAN OF PRFS IN EFFECT AS OF THE DATE HEREOF,
TO BE PAYABLE ON OR BEFORE DECEMBER 31, 2004, TO PERSONS DESIGNATED BY PRFS;

 

(III)  WITH RESPECT TO MELVIN PANKUCH, JOSEPH SPADA, GEORGE CRISP AND MICHAEL
PEULER (“EXECUTIVES”), IN LIEU OF THE ANNUAL BONUS UNDER THE EXECUTIVE INCENTIVE
COMPENSATION PLAN (THE “EIC PLAN”) WHICH WOULD OTHERWISE BE PAYABLE TO THE
EXECUTIVES IN 2005 IN RESPECT OF PRFS’ 2004 FINANCIAL PERFORMANCE, PRFS SHALL
PAY TO EACH EXECUTIVE WHO IS ELIGIBLE TO PARTICIPATE IN THE EIC PLAN, ON OR
BEFORE DECEMBER 31, 2004, AN AMOUNT EQUAL TO THE BONUS PAID TO HIM UNDER THE EIC
PLAN IN 2004 WITH RESPECT TO PRFS’ 2003 FINANCIAL PERFORMANCE, SUBJECT TO THE
ADVANCE WRITTEN APPROVAL OF CMTY (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD);

 

59

--------------------------------------------------------------------------------


 

(IV)  ANNUAL BONUSES IN THE ORDINARY COURSE FOR 2005, DETERMINED CONSISTENTLY
WITH PAST PRACTICE AND IN ACCORDANCE WITH THE BONUS COMPENSATION PLAN AND THE
EIC PLAN OF PRFS IN EFFECT AS OF THE DATE HEREOF BUT PRO-RATED TO THE CLOSING
DATE, TO BE PAYABLE ON OR IMMEDIATELY PRIOR TO THE CLOSING DATE, TO PERSONS
DESIGNATED BY PRFS AND APPROVED BY CMTY (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD); AND

 


(E)  EXCEPT AS SET FORTH IN PRFS DISCLOSURE SCHEDULE 5.01(E), MERGE OR
CONSOLIDATE WITH ANY OTHER CORPORATION; SELL OR LEASE ALL OR ANY SUBSTANTIAL
PORTION OF ITS ASSETS OR BUSINESSES; MAKE ANY ACQUISITION OF ALL OR ANY
SUBSTANTIAL PORTION OF THE BUSINESS OR ASSETS OF ANY OTHER PERSON, FIRM,
ASSOCIATION, CORPORATION OR BUSINESS ORGANIZATION; ENTER INTO A PURCHASE AND
ASSUMPTION TRANSACTION WITH RESPECT TO DEPOSITS, LOANS OR LIABILITIES; RELOCATE
OR SURRENDER ITS CERTIFICATE OF AUTHORITY TO MAINTAIN, OR FILE AN APPLICATION
FOR THE RELOCATION OF, ANY EXISTING OFFICE; FILE AN APPLICATION FOR A
CERTIFICATE OF AUTHORITY TO ESTABLISH A NEW OFFICE; CHANGE THE STATUS OF ANY
OFFICE AS TO ITS SUPERVISORY JURISDICTION; OR FAIL TO MAINTAIN AND ENFORCE IN
ANY MATERIAL RESPECT ITS CODE OF ETHICS AND APPLICABLE COMPLIANCE PROCEDURES;


 


(F)  SELL OR OTHERWISE DISPOSE OF ANY MATERIAL ASSET, OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS, CONSISTENT WITH PAST PRACTICE; SUBJECT ANY ASSET TO A LIEN,
PLEDGE, SECURITY INTEREST OR OTHER ENCUMBRANCE, OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE; MODIFY IN ANY MATERIAL MANNER
THE MANNER IN WHICH IT HAS HERETOFORE CONDUCTED ITS BUSINESS OR ENTER INTO ANY
NEW LINE OF BUSINESS; INCUR ANY INDEBTEDNESS FOR BORROWED MONEY, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST PRACTICE;


 


(G)  TAKE ANY ACTION WHICH WOULD RESULT IN ANY OF THE CONDITIONS SET FORTH IN
ARTICLE VI HEREOF NOT BEING SATISFIED;


 


(H)  CHANGE ANY METHOD, PRACTICE OR PRINCIPLE OF ACCOUNTING, EXCEPT AS REQUIRED
BY CHANGES IN GAAP CONCURRED IN BY ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS;
OR CHANGE ANY ASSUMPTION UNDERLYING, OR ANY METHOD OF CALCULATION OF,
DEPRECIATION OF ANY TYPE OF ASSET OR ESTABLISHMENT OF ANY RESERVE;

 

60

--------------------------------------------------------------------------------


 


(I)  WAIVE, RELEASE, GRANT OR TRANSFER ANY RIGHTS OF MATERIAL VALUE OR MODIFY OR
CHANGE IN ANY MATERIAL RESPECT ANY EXISTING MATERIAL AGREEMENT TO WHICH IT IS A
PARTY, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST
PRACTICE;


 


(J)  IMPLEMENT ANY PENSION, RETIREMENT, PROFIT-SHARING, BONUS, WELFARE BENEFIT
OR SIMILAR PLAN OR ARRANGEMENT THAT WAS NOT IN EFFECT ON THE DATE OF THIS
AGREEMENT, OR EXCEPT AS MAY OTHERWISE BE PROVIDED FOR HEREIN, AMEND ANY EXISTING
PLAN OR ARRANGEMENT EXCEPT AS REQUIRED BY LAW;


 


(K)  AMEND OR OTHERWISE MODIFY ITS UNDERWRITING AND OTHER LENDING GUIDELINES AND
POLICIES IN EFFECT AS OF THE DATE HEREOF OR OTHERWISE FAIL TO CONDUCT ITS
LENDING ACTIVITIES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE;


 


(L)  ENTER INTO, RENEW, EXTEND OR MODIFY ANY OTHER TRANSACTION WITH ANY
AFFILIATE, OTHER THAN DEPOSIT AND LOAN TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS AND WHICH ARE IN COMPLIANCE WITH THE REQUIREMENTS OF APPLICABLE LAWS
AND REGULATIONS;


 


(M)  ENTER INTO ANY INTEREST RATE SWAP, FLOOR OR CAP OR SIMILAR COMMITMENT,
AGREEMENT OR ARRANGEMENT;


 


(N)  TAKE ANY ACTION THAT WOULD ACCELERATE ANY RIGHT OF PAYMENT TO ANY
INDIVIDUAL UNDER ANY EMPLOYMENT AGREEMENT, EXCEPT (I) IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE, (II) FOR THE EXECUTION OF THIS AGREEMENT
OR (III) PURSUANT TO SECTIONS 5.01(C) AND 5.01(D)(III) OF THIS AGREEMENT;


 


(O)  PURCHASE ANY SECURITY FOR ITS INVESTMENT PORTFOLIO RATED LESS THAN “AAA” OR
HIGHER BY EITHER STANDARD & POOR’S CORPORATION OR HIGHER BY MOODY’S INVESTOR
SERVICES, INC., EXCEPT AS APPROVED BY CMTY (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD) ;


 


(P)  EXCEPT AS SET FORTH ON PRFS DISCLOSURE SCHEDULE 5.01(P), MAKE ANY CAPITAL
EXPENDITURE OF $100,000 OR MORE; OR UNDERTAKE OR ENTER INTO ANY LEASE, CONTRACT
OR OTHER COMMITMENT FOR ITS ACCOUNT, OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS, INVOLVING AN UNBUDGETED EXPENDITURE BY PRFS OF MORE THAN $75,000, OR
EXTENDING BEYOND TWELVE (12) MONTHS FROM THE DATE HEREOF;

 

61

--------------------------------------------------------------------------------


 


(Q)  TAKE ANY ACTION THAT WOULD PRECLUDE THE MERGER FROM QUALIFYING AS A
REORGANIZATION WITHIN THE MEANING OF SECTION 368 OF THE IRC; OR


 


(R)  AGREE TO DO ANY OF THE FOREGOING.


 


5.02 ACCESS; CONFIDENTIALITY.  THROUGH THE CLOSING DATE:


 


(A)  EACH PARTY HERETO SHALL AFFORD TO THE OTHER, INCLUDING ITS AUTHORIZED
AGENTS AND REPRESENTATIVES, REASONABLE ACCESS TO ITS AND ITS SUBSIDIARIES’
BUSINESSES, PROPERTIES, ASSETS, BOOKS AND RECORDS AND PERSONNEL, AT REASONABLE
HOURS AND AFTER REASONABLE NOTICE; AND THE OFFICERS OF EACH PARTY SHALL FURNISH
THE OTHER PARTY MAKING SUCH INVESTIGATION, INCLUDING ITS AUTHORIZED AGENTS AND
REPRESENTATIVES, WITH SUCH FINANCIAL AND OPERATING DATA AND OTHER INFORMATION
WITH RESPECT TO SUCH BUSINESSES, PROPERTIES, ASSETS, BOOKS AND RECORDS AND
PERSONNEL AS THE PARTY MAKING SUCH INVESTIGATION, OR ITS AUTHORIZED AGENTS AND
REPRESENTATIVES, SHALL FROM TIME TO TIME REASONABLY REQUEST.


 


(B)  EACH PARTY HERETO AGREES THAT IT, AND ITS AUTHORIZED AGENTS AND
REPRESENTATIVES, WILL CONDUCT SUCH INVESTIGATION AND DISCUSSIONS HEREUNDER IN A
CONFIDENTIAL MANNER AND OTHERWISE IN A MANNER SO AS NOT TO INTERFERE
UNREASONABLY WITH THE OTHER PARTY’S NORMAL OPERATIONS AND CUSTOMER AND EMPLOYEE
RELATIONSHIPS.  NEITHER PRFS, CMTY, NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES,
SHALL BE REQUIRED TO PROVIDE ACCESS TO OR DISCLOSE INFORMATION WHERE SUCH ACCESS
OR DISCLOSURE WOULD VIOLATE OR PREJUDICE THE RIGHTS OF CUSTOMERS, JEOPARDIZE
ATTORNEY-CLIENT PRIVILEGE OR SIMILAR PRIVILEGE WITH RESPECT TO SUCH INFORMATION
OR CONTRAVENE ANY LAW, RULE, REGULATION, DECREE, ORDER, FIDUCIARY DUTY OR
AGREEMENT ENTERED INTO PRIOR TO THE DATE HEREOF.


 


(C)  ALL INFORMATION FURNISHED TO CMTY OR PRFS BY THE OTHER IN CONNECTION WITH
THE CONTEMPLATED TRANSACTIONS, WHETHER PRIOR TO THE DATE OF THIS AGREEMENT OR
SUBSEQUENT HERETO, SHALL BE HELD IN CONFIDENCE TO THE EXTENT REQUIRED BY, AND IN
ACCORDANCE WITH, THE CONFIDENTIALITY AGREEMENT.


 


5.03 REGULATORY MATTERS.  THROUGH THE CLOSING DATE:


 


(A)  CMTY AND PRFS SHALL COOPERATE WITH ONE ANOTHER IN THE PREPARATION OF THE
REGISTRATION STATEMENT (INCLUDING THE JOINT PROSPECTUS/PROXY STATEMENT) AND ALL
APPLICATIONS AND

 

62

--------------------------------------------------------------------------------


 


THE MAKING OF ALL FILINGS FOR, AND SHALL USE THEIR REASONABLE BEST EFFORTS TO
OBTAIN, AS PROMPTLY AS PRACTICABLE, ALL NECESSARY PERMITS, CONSENTS, APPROVALS,
WAIVERS AND AUTHORIZATIONS OF ALL REGULATORY AUTHORITIES NECESSARY OR ADVISABLE
TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS.  CMTY AND PRFS SHALL EACH GIVE THE
OTHER REASONABLE TIME TO REVIEW ANY APPLICATION TO BE FILED BY IT PRIOR TO THE
FILING OF SUCH APPLICATION WITH THE RELEVANT REGULATORY AUTHORITY, AND EACH
SHALL CONSULT THE OTHER WITH RESPECT TO THE SUBSTANCE AND STATUS OF SUCH
FILINGS.


 


(B)  PRFS AND CMTY SHALL EACH PROMPTLY FURNISH THE OTHER WITH COPIES OF WRITTEN
COMMUNICATIONS TO, OR RECEIVED BY THEM FROM, ANY REGULATORY AUTHORITY IN RESPECT
OF THE CONTEMPLATED TRANSACTIONS.


 


(C)  PRFS AND CMTY SHALL COOPERATE WITH EACH OTHER IN THE FOREGOING MATTERS AND
SHALL FURNISH THE OTHER WITH ALL INFORMATION CONCERNING ITSELF AS MAY BE
NECESSARY OR ADVISABLE IN CONNECTION WITH ANY APPLICATION OR FILING, INCLUDING
ANY REPORT FILED WITH THE SEC, MADE BY OR ON BEHALF OF SUCH PARTY TO OR WITH ANY
REGULATORY AUTHORITY IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, AND IN
EACH SUCH CASE, SUCH INFORMATION SHALL BE ACCURATE AND COMPLETE IN ALL MATERIAL
RESPECTS.  IN CONNECTION THEREWITH, PRFS AND CMTY SHALL USE THEIR REASONABLE
GOOD FAITH EFFORTS TO PROVIDE EACH OTHER CERTIFICATES, “COMFORT” LETTERS AND
OTHER DOCUMENTS REASONABLY REQUESTED BY THE OTHER.


 


5.04 TAKING OF NECESSARY ACTIONS.  THROUGH THE CLOSING DATE, IN ADDITION TO THE
SPECIFIC AGREEMENTS CONTAINED HEREIN, EACH PARTY HERETO SHALL USE REASONABLE
BEST EFFORTS TO TAKE, OR CAUSE TO BE TAKEN BY EACH OF ITS SUBSIDIARIES, ALL
ACTIONS, AND TO DO, OR CAUSE TO BE DONE BY EACH OF ITS SUBSIDIARIES, ALL THINGS
NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAWS AND REGULATIONS TO
CONSUMMATE AND MAKE EFFECTIVE THE CONTEMPLATED TRANSACTIONS INCLUDING, IF
NECESSARY, APPEALING ANY ADVERSE RULING IN RESPECT OF ANY APPLICATION.


 


5.05 NO SOLICITATION.  PRFS SHALL NOT, NOR SHALL IT AUTHORIZE OR PERMIT ANY OF
ITS OFFICERS, DIRECTORS OR EMPLOYEES OR ANY INVESTMENT BANKER, FINANCIAL
ADVISOR, ATTORNEY, ACCOUNTANT OR OTHER REPRESENTATIVE RETAINED BY IT TO:

 

63

--------------------------------------------------------------------------------


 


(A)  INITIATE, SOLICIT, ENCOURAGE (INCLUDING BY WAY OF FURNISHING INFORMATION),
OR TAKE ANY OTHER ACTION TO FACILITATE, ANY INQUIRIES OR THE MAKING OF ANY
PROPOSAL WHICH CONSTITUTES AN ACQUISITION PROPOSAL (AS DEFINED HEREIN);


 


(B)  ENTER INTO OR MAINTAIN OR CONTINUE DISCUSSIONS OR NEGOTIATE WITH ANY PERSON
IN FURTHERANCE OF AN ACQUISITION PROPOSAL, UNLESS THE FAILURE TO DO SO, IN THE
GOOD FAITH JUDGMENT OF THE PRFS BOARD OF DIRECTORS, AFTER CONSULTATION WITH ITS
LEGAL COUNSEL, COULD REASONABLY CONSTITUTE A BREACH OF FIDUCIARY DUTY BY THE
DIRECTORS OF PRFS UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA; OR


 


(C)  AGREE TO OR ENDORSE ANY ACQUISITION PROPOSAL, UNLESS THE FAILURE TO DO SO,
IN THE GOOD FAITH JUDGMENT OF THE PRFS BOARD OF DIRECTORS, AFTER CONSULTATION
WITH ITS LEGAL COUNSEL, COULD REASONABLY CONSTITUTE A BREACH OF FIDUCIARY DUTY
BY THE DIRECTORS OF PRFS UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


 

PRFS shall notify CMTY as promptly as practicable, in reasonable detail, as to
any inquiries and proposals which it or any of its representatives or agents may
receive.

 


AS USED HEREIN, THE TERM “ACQUISITION PROPOSAL” MEANS A BONA FIDE PROPOSAL
(INCLUDING A WRITTEN COMMUNICATION) FROM A PARTY OTHER THAN CMTY OR AN AFFILIATE
OF CMTY FOR: (A) ANY MERGER, CONSOLIDATION OR ACQUISITION OF ALL OR
SUBSTANTIALLY ALL THE ASSETS OR LIABILITIES OF PRFS OR BLUE BALL, OR ANY OTHER
BUSINESS COMBINATION INVOLVING PRFS OR BLUE BALL; OR (B) A TRANSACTION INVOLVING
THE TRANSFER OF BENEFICIAL OWNERSHIP OF SECURITIES REPRESENTING, OR THE RIGHT TO
ACQUIRE BENEFICIAL OWNERSHIP OR TO VOTE SECURITIES REPRESENTING, 24.9% OR MORE
OF THE THEN OUTSTANDING SHARES OF PRFS COMMON STOCK OR THE THEN OUTSTANDING
SHARES OF COMMON STOCK OF BLUE BALL.

 


5.06 UPDATE OF DISCLOSURE SCHEDULES.  THROUGH THE CLOSING DATE, PRFS SHALL
UPDATE THE PRFS DISCLOSURE SCHEDULES, AND CMTY SHALL UPDATE THE CMTY DISCLOSURE
SCHEDULES, AS PROMPTLY AS PRACTICABLE AFTER THE OCCURRENCE OF ANY EVENT WHICH,
IF SUCH EVENT HAD OCCURRED PRIOR TO THE DATE HEREOF, WOULD HAVE BEEN DISCLOSED
ON SUCH SCHEDULE.

 

64

--------------------------------------------------------------------------------


 


5.07 OTHER UNDERTAKINGS BY CMTY AND PRFS.


 


(A)  UNDERTAKINGS OF PRFS.


 

(I)  SHAREHOLDER APPROVAL.  PRFS SHALL SUBMIT THIS AGREEMENT TO ITS SHAREHOLDERS
FOR APPROVAL AT A MEETING (THE “PRFS SHAREHOLDERS MEETING”) WITH THE
RECOMMENDATION (UNLESS IT BELIEVES, AFTER CONSULTATION WITH ITS LEGAL COUNSEL,
THAT SUCH RECOMMENDATION COULD REASONABLY VIOLATE THE PRFS BOARD OF DIRECTORS’
FIDUCIARY DUTIES) OF ITS BOARD OF DIRECTORS TO SUCH SHAREHOLDERS TO APPROVE THIS
AGREEMENT.  THE PRFS SHAREHOLDERS MEETING SHALL BE HELD NOT LATER THAN 45 DAYS
(SUBJECT TO THE EFFECTIVENESS OF THE REGISTRATION STATEMENT) AFTER ALL CONSENTS
OF REGULATORY AUTHORITIES HAVE BEEN RECEIVED AND ALL OTHER CONDITIONS HAVE BEEN
SATISFIED OR WAIVED (OTHER THAN THOSE CONDITIONS WHICH ARE TO BE FULFILLED AT
THE CLOSING). IN THE EVENT PRFS RECEIVES AN ACQUISITION PROPOSAL AND IT HAS NOT
VIOLATED SECTION 5.05 OF THIS AGREEMENT, NOTHING SET FORTH IN THIS AGREEMENT
SHALL PROHIBIT PRFS FROM SUBMITTING AN ACQUISITION PROPOSAL TO ITS SHAREHOLDERS
FOR CONSIDERATION.

 

(II)  PHASE I ENVIRONMENTAL AUDIT.  PRFS SHALL PERMIT CMTY, IF CMTY ELECTS TO DO
SO, AT ITS OWN COST AND EXPENSE, TO CAUSE A “PHASE I ENVIRONMENTAL AUDIT” TO BE
PERFORMED AT ANY PHYSICAL LOCATION OWNED OR OCCUPIED BY PRFS OR ANY PRFS
SUBSIDIARY; PROVIDED THAT CMTY SHALL OBTAIN, WITH THE ASSISTANCE OF PRFS, ANY
CONSENTS OR APPROVALS REQUIRED BY ANY LANDLORD THAT LEASES ANY SUCH PHYSICAL
LOCATION TO PRFS OR A PRFS SUBSIDIARY.

 

(III)  DIVIDEND REINVESTMENT PLAN.  AS SOON AS LEGALLY PERMISSIBLE AFTER THE
DATE OF THIS AGREEMENT, PRFS SHALL SUSPEND THE OPERATION OF PRFS’S DIVIDEND
REINVESTMENT PLAN THROUGH THE EARLIER OF THE CLOSING DATE OR THE TERMINATION OF
THIS AGREEMENT.

 


(B)  UNDERTAKINGS OF CMTY AND PRFS.


 

(I)  FILINGS AND APPROVALS.  CMTY AND PRFS SHALL COOPERATE WITH EACH OTHER IN
THE PREPARATION AND FILING, AS SOON AS PRACTICABLE, OF:

 

(A)  THE APPLICATIONS;

 

65

--------------------------------------------------------------------------------


 

(B)  THE REGISTRATION STATEMENT (INCLUDING THE JOINT PROSPECTUS/PROXY STATEMENT)
AND RELATED FILINGS, IF ANY, UNDER STATE SECURITIES LAWS RELATING TO THE MERGER;
AND

 

(C)  ALL OTHER DOCUMENTS NECESSARY TO OBTAIN ANY OTHER APPROVALS AND CONSENTS
REQUIRED TO EFFECT CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS.

 

(II)  PUBLIC ANNOUNCEMENTS.  CMTY AND PRFS SHALL AGREE UPON THE FORM AND
SUBSTANCE OF ANY PRESS RELEASE RELATED TO THIS AGREEMENT AND THE CONTEMPLATED
TRANSACTIONS, BUT NOTHING CONTAINED HEREIN SHALL PROHIBIT EITHER PARTY,
FOLLOWING NOTIFICATION TO THE OTHER PARTY, FROM MAKING ANY DISCLOSURE WHICH ITS
COUNSEL DEEMS NECESSARY UNDER APPLICABLE LAW.

 

(III)  MAINTENANCE OF INSURANCE.  CMTY AND EACH CMTY SUBSIDIARY, AND PRFS AND
EACH PRFS SUBSIDIARY, SHALL MAINTAIN INSURANCE IN SUCH AMOUNTS AS CMTY AND PRFS,
RESPECTIVELY, BELIEVE ARE REASONABLE TO COVER SUCH RISKS AS ARE CUSTOMARY IN
RELATION TO THE CHARACTER AND LOCATION OF ITS AND THEIR RESPECTIVE SUBSIDIARIES’
PROPERTIES AND THE NATURE OF ITS AND THEIR RESPECTIVE SUBSIDIARIES’ BUSINESSES.

 

(IV)  MAINTENANCE OF BOOKS AND RECORDS.  CMTY AND EACH CMTY SUBSIDIARY, AND PRFS
AND EACH PRFS SUBSIDIARY, SHALL MAINTAIN BOOKS OF ACCOUNT AND RECORDS ON A BASIS
CONSISTENT WITH PAST PRACTICE.

 

(V)  TAXES.  CMTY AND EACH CMTY SUBSIDIARY, AND PRFS AND EACH PRFS SUBSIDIARY,
SHALL FILE ALL FEDERAL, STATE, AND LOCAL TAX RETURNS REQUIRED TO BE FILED BY IT
ON OR BEFORE THE DATE SUCH RETURNS ARE DUE, INCLUDING ANY EXTENSIONS, AND PAY
ALL TAXES SHOWN TO BE DUE ON SUCH RETURNS ON OR BEFORE THE DATES SUCH PAYMENTS
ARE DUE, EXCEPT THOSE BEING CONTESTED IN GOOD FAITH.

 

(VI)  INTEGRATION TEAM.  CMTY AND PRFS SHALL COOPERATE WITH EACH OTHER IN THE
SELECTION OF AN INTEGRATION TEAM, WHICH TEAM SHALL PLAN AND IMPLEMENT AN
ORDERLY, COST-EFFECTIVE CONSOLIDATION OF THE DEPOSIT AND INFORMATION TECHNOLOGY
OPERATIONS OF COMMUNITY BANKS INTO BLUE BALL’S OPERATIONS IN BLUE BALL,
PENNSYLVANIA.

 

(VII)  IN-HOUSE OPERATIONS.  CMTY AND PRFS SHALL, SUBJECT TO APPLICABLE LEGAL
REQUIREMENTS, COOPERATE WITH EACH OTHER IN AN ORDERLY, COST-EFFECTIVE
CONSOLIDATION OF OPERATIONS.

 

66

--------------------------------------------------------------------------------


 

(VIII)  DELIVERY OF FINANCIAL STATEMENTS.  CMTY AND PRFS SHALL EACH DELIVER TO
THE OTHER, AS SOON AS PRACTICABLE AFTER THE END OF EACH MONTH AND AFTER THE END
OF EACH CALENDAR QUARTER PRIOR TO THE EFFECTIVE DATE, COMMENCING WITH THE MONTH
ENDED OCTOBER 31, 2004, AN UNAUDITED CONSOLIDATED BALANCE SHEET AS OF SUCH DATE
AND RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME FOR THE PERIODS THEN
ENDED, WHICH FINANCIAL STATEMENTS SHALL FAIRLY PRESENT, IN ALL MATERIAL
RESPECTS, ITS CONSOLIDATED FINANCIAL CONDITION, RESULTS OF OPERATIONS FOR THE
PERIODS THEN ENDED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT
ADJUSTMENTS AND FOOTNOTES.

 


(C)  UNDERTAKINGS OF CMTY.


 

(I)  EMPLOYEE SEVERANCE POLICY.

 

(A)  SUBJECT TO CMTY’S USUAL PERSONNEL AND QUALIFICATION POLICIES, CMTY WILL
ENDEAVOR TO CONTINUE THE EMPLOYMENT OF ALL CURRENT NON-MANAGEMENT EMPLOYEES OF
PRFS IN POSITIONS THAT WILL CONTRIBUTE TO THE SUCCESSFUL PERFORMANCE OF THE
COMBINED ORGANIZATION.  MORE SPECIFICALLY, CMTY WILL, AFTER CONSULTATION WITH
PRFS, PRIOR TO OR SOON AFTER THE CLOSING DATE, INFORM EACH PRFS EMPLOYEE OF THE
LIKELIHOOD OF SUCH EMPLOYEE HAVING CONTINUED EMPLOYMENT WITH CMTY, COMMUNITY
BANKS OR ANY OTHER CMTY SUBSIDIARY FOLLOWING THE CLOSING, AND WILL PERMIT ANY
PRFS EMPLOYEE TO APPLY FOR ANY EMPLOYMENT POSITION POSTED AS AVAILABLE WITH
CMTY, COMMUNITY BANKS OR ANY OTHER CMTY SUBSIDIARY.  IF CMTY ELECTS TO ELIMINATE
A POSITION OR DOES NOT OFFER THE EMPLOYEE A POSITION OF SUBSTANTIALLY SIMILAR
JOB DESCRIPTIONS OR RESPONSIBILITIES AT SUBSTANTIALLY THE SAME SALARY LEVEL IN A
WORK LOCATION WITHIN TWENTY-FIVE (25) MILES OF THE EMPLOYEE’S THEN CURRENT WORK
LOCATION WITH PRFS (REFERRED TO HEREIN AS “COMPARABLE EMPLOYMENT”), CMTY WILL
MAKE SEVERANCE PAYMENTS TO THE DISPLACED EMPLOYEE AS SET FORTH IN THIS SECTION
5.07(C)(I).

 

(B)  SUBJECT TO THE FOLLOWING MINIMUM BENEFITS, CMTY WILL GRANT AN ELIGIBLE
FULL-TIME EMPLOYEE, WHO WAS EXEMPT AS OF THE DATE OF THIS AGREEMENT, TWO WEEKS
OF SEVERANCE PAY (AT HIS THEN CURRENT PAY RATE) FOR EACH YEAR OF SERVICE WITH
PRFS OR ANY PRFS SUBSIDIARY PRIOR TO THE EMPLOYMENT TERMINATION DATE.  THE
MINIMUM BENEFIT FOR EXEMPT EMPLOYEES SHALL BE TWO (2) WEEKS’ SALARY, AND THE
MAXIMUM SEVERANCE BENEFIT WILL BE FIFTY-TWO (52) WEEKS’ SALARY FOR PRFS EXEMPT
EMPLOYEES.  CMTY WILL GRANT AN ELIGIBLE FULL-TIME EMPLOYEE, WHO WAS NOT EXEMPT
AS OF THE DATE OF THIS AGREEMENT, ONE WEEK OF SEVERANCE PAY (AT

 

67

--------------------------------------------------------------------------------


 

HIS THEN CURRENT PAY RATE) FOR EACH YEAR OF SERVICE WITH PRFS OR ANY PRFS
SUBSIDIARY PRIOR TO THE EMPLOYMENT TERMINATION DATE.  THE MINIMUM BENEFIT FOR
NON-EXEMPT EMPLOYEES SHALL BE ONE (1) WEEK’S SALARY, AND THE MAXIMUM SEVERANCE
BENEFIT WILL BE TWENTY-SIX (26) WEEKS’ SALARY FOR PRFS NON-EXEMPT EMPLOYEES.

 

(C)  ALL EMPLOYEES OF PRFS OR OF ANY PRFS SUBSIDIARY AS OF THE CLOSING DATE TO
WHOM CMTY DOES NOT OFFER COMPARABLE EMPLOYMENT (AS DEFINED IN
SECTION 5.07(C)(I)(A)) WITH CMTY (EACH, AN “ELIGIBLE PRFS EMPLOYEE”) WILL BE
ELIGIBLE FOR SEVERANCE BENEFITS SET FORTH IN THIS SECTION 5.07(C)(I), EXCEPT
THAT NO EMPLOYEE OF PRFS OR OF ANY PRFS SUBSIDIARY WHO SHALL RECEIVE ANY PAYMENT
OR BENEFIT PURSUANT TO ANY “CHANGE IN CONTROL” AGREEMENT OR SIMILAR PLAN OR
RIGHT SHALL BE AN ELIGIBLE PRFS EMPLOYEE.

 

(D)  EACH ELIGIBLE PRFS EMPLOYEE WILL REMAIN ELIGIBLE FOR SUCH BENEFITS IF HIS
OR HER EMPLOYMENT IS TERMINATED, OTHER THAN FOR “CAUSE,” WITHIN TWELVE MONTHS
AFTER THE EFFECTIVE DATE.

 

(E)  CMTY SHALL MAKE OUTPLACEMENT SERVICES AND JOB COUNSELING SERVICES AVAILABLE
TO EACH PRFS EMPLOYEE WHO BECOMES ELIGIBLE TO RECEIVE SEVERANCE BENEFITS
HEREUNDER, AND WHO WAS AN EXEMPT EMPLOYEE AS OF THE DATE OF THIS AGREEMENT, ON A
BASIS TO BE MUTUALLY AGREED UPON BY PRFS AND CMTY PRIOR TO THE EFFECTIVE DATE.

 

(F)  FOR PURPOSES OF THIS SECTION 5.07(C)(I), “CAUSE” MEANS THE EMPLOYER’S GOOD
FAITH REASONABLE BELIEF THAT THE EMPLOYEE (1) COMMITTED FRAUD, THEFT OR
EMBEZZLEMENT; (2) FALSIFIED CORPORATE RECORDS; (3) DISSEMINATED CONFIDENTIAL
INFORMATION CONCERNING CUSTOMERS, CMTY, ANY CMTY SUBSIDIARY OR ANY OF ITS OR
THEIR EMPLOYEES IN VIOLATION OF ANY APPLICABLE CONFIDENTIALITY AGREEMENT OR
POLICY; (4) HAD DOCUMENTED UNSATISFACTORY JOB PERFORMANCE; OR (5) VIOLATED
CMTY’S CODE OF CONDUCT.

 

(II)  EMPLOYEE BENEFITS

 

(A)  AS OF THE EFFECTIVE DATE, EACH EMPLOYEE OF PRFS OR OF ANY PRFS SUBSIDIARY
WHO BECOMES AN EMPLOYEE OF CMTY OR OF ANY CMTY SUBSIDIARY SHALL BE ENTITLED TO
FULL CREDIT FOR EACH YEAR OF SERVICE WITH PRFS OR THE PRFS SUBSIDIARY FOR
PURPOSES OF DETERMINING ELIGIBILITY FOR PARTICIPATION AND VESTING AND OTHER
APPROPRIATE BENEFITS, BUT NOT

 

68

--------------------------------------------------------------------------------


 

BENEFIT ACCRUAL, IN CMTY’S, OR AS APPROPRIATE, IN THE CMTY SUBSIDIARY’S,
EMPLOYEE BENEFIT PLANS, PROGRAMS AND POLICIES.  CMTY SHALL USE THE ORIGINAL DATE
OF HIRE BY PRFS OR A PRFS SUBSIDIARY IN MAKING THESE DETERMINATIONS.

 

(B)  THE EMPLOYEE BENEFITS PROVIDED TO FORMER EMPLOYEES OF PRFS OR A PRFS
SUBSIDIARY AFTER THE EFFECTIVE DATE SHALL BE EQUIVALENT IN THE AGGREGATE TO THE
EMPLOYEE BENEFITS PROVIDED BY CMTY OR ITS SUBSIDIARIES TO THEIR SIMILARLY
SITUATED EMPLOYEES.  THE MEDICAL, DENTAL AND LIFE INSURANCE PLANS, PROGRAMS OR
POLICIES, IF ANY, THAT BECOME APPLICABLE TO FORMER EMPLOYEES OF PRFS OR ANY PRFS
SUBSIDIARY SHALL NOT CONTAIN ANY WAITING PERIOD FOR COVERAGE OR EXCLUSION OR
LIMITATION WITH RESPECT TO ANY PRE-EXISTING CONDITION OF ANY SUCH EMPLOYEES OR
THEIR DEPENDENTS.  IN THE EVENT THAT THE PARTIES’ MEDICAL OR DENTAL WELFARE
BENEFIT PLANS ARE MERGED PRIOR TO DECEMBER 31, 2005, ANY DEDUCTIBLES,
CO-PAYMENTS OR OTHER OUT-OF-POCKET EXPENSES PAID BY A PARTICIPANT UNDER ANY PRFS
OR PRFS SUBSIDIARY MEDICAL OR DENTAL WELFARE BENEFIT PLAN WITH RESPECT TO THE
PERIOD FROM JANUARY 1, 2005 THROUGH THE EFFECTIVE DATE SHALL BE CREDITED TOWARDS
THE SATISFACTION OF ANY LIKE DEDUCTIBLE, CO-PAYMENT OR OTHER OUT-OF-POCKET
EXPENSES UNDER THE APPLICABLE CMTY OR CMTY SUBSIDIARY MEDICAL OR DENTAL WELFARE
BENEFIT PLAN.

 

(C)  BLUE BALL NATIONAL BANK EMPLOYEE’ PROFIT SHARING PLAN AND BLUE BALL
NATIONAL BANK 401(K) PLAN (THE “BLUE BALL QUALIFIED PLANS”).  PRIOR TO THE
EFFECTIVE DATE, PRFS SHALL AMEND THE BLUE BALL QUALIFIED PLANS TO FREEZE
PARTICIPATION AND CONTRIBUTIONS UNDER SUCH PLANS.  AS OF THE EFFECTIVE DATE, OR
AS SOON AS PRACTICABLE THEREAFTER, THE BLUE BALL QUALIFIED PLANS SHALL BE MERGED
INTO CMTY’S 401(K) PLAN.  PRIOR TO THE EFFECTIVE DATE, CONTRIBUTIONS TO THE BLUE
BALL QUALIFIED PLANS SHALL BE MADE CONSISTENT WITH PAST PRACTICES ON THE
REGULARLY SCHEDULED PAYMENT DATES.

 

(D)  SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION 5.07(C)(II) AND
SECTION 2.06, AFTER THE EFFECTIVE DATE, CMTY MAY DISCONTINUE, AMEND, CONVERT TO,
OR MERGE WITH, AN CMTY OR CMTY SUBSIDIARY PLAN ANY PRFS BENEFIT PLAN, SUBJECT TO
SUCH PLAN’S PROVISIONS AND APPLICABLE LAW.

 

(E)  PRFS AND CMTY VACATION TIME.  EACH EMPLOYEE OF PRFS OR A PRFS SUBSIDIARY
WHO REMAINS AN EMPLOYEE OF PRFS OR A PRFS SUBSIDIARY, OR CMTY OR A CMTY

 

69

--------------------------------------------------------------------------------


 

SUBSIDIARY, AS APPLICABLE, UNTIL OR AFTER THE EFFECTIVE DATE, SHALL BE ENTITLED
TO RECEIVE A CASH PAYMENT EQUAL TO SUCH EMPLOYEE’S ACCRUED BUT UNUSED PRFS
VACATION TIME (DETERMINED AS OF THE EFFECTIVE DATE) AND ACCRUED BUT UNUSED CMTY
VACATION TIME (FROM THE EFFECTIVE DATE THROUGH THE DATE OF TERMINATION OF
EMPLOYMENT) UPON TERMINATION OF EMPLOYMENT WITH PRFS OR A PRFS SUBSIDIARY, OR
CMTY OR A CMTY SUBSIDIARY, AS APPLICABLE.  EACH EMPLOYEE OF PRFS OR A PRFS
SUBSIDIARY WHO BECOMES AN EMPLOYEE OF CMTY OR A CMTY SUBSIDIARY SHALL RECEIVE,
FOR PURPOSES OF CMTY VACATION POLICY, CREDIT FOR ALL SERVICE WITH PRFS OR A PRFS
SUBSIDIARY CREDITED TO EACH SUCH EMPLOYEE UNDER PRFS’S VACATION POLICY.  THE
CASH PAYMENT WILL BE MADE ON CMTY’S NEXT AVAILABLE PAYROLL DATE FOLLOWING
TERMINATION OF EMPLOYMENT.

 

(III)  ELECTION OF COMMUNITY BANKS DIRECTORS.  UPON CONSUMMATION OF THE BANK
MERGER AND SUBJECT TO COMPLIANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS, CMTY
SHALL CAUSE COMMUNITY BANKS TO ELECT ALL THOSE INDIVIDUALS WHO WERE MEMBERS OF
PRFS’S BOARD OF DIRECTORS AS OF THE CLOSING DATE, EXCEPT FOR THE PRFS NOMINEES,
AS DIRECTORS OF COMMUNITY BANKS, EFFECTIVE THE EFFECTIVE DATE OF THE BANK
MERGER, TO HOLD OFFICE UNTIL HIS SUCCESSOR IS ELECTED AND QUALIFIED OR OTHERWISE
IN ACCORDANCE WITH APPLICABLE LAW, THE ARTICLES OF INCORPORATION AND BYLAWS OF
COMMUNITY BANKS.

 

(IV)  BLUE BALL DIVISION.

 

(A)  UPON CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS, CMTY SHALL CAUSE
COMMUNITY BANKS TO ESTABLISH AND OPERATE A SEPARATE BANKING DIVISION CALLED THE
“BLUE BALL BANK, A DIVISION OF COMMUNITY BANKS” (THE “BLUE BALL DIVISION”).  THE
BLUE BALL DIVISION WILL CONSIST OF ALL BLUE BALL’S BRANCH OFFICES WHICH ARE IN
OPERATION ON THE EFFECTIVE DATE.

 

(B)  ALL OFFICES AND OPERATIONS OF THE BLUE BALL DIVISION WILL BE BRANDED USING
THE NAME “BLUE BALL BANK, A DIVISION OF COMMUNITY BANKS,” IN ACCORDANCE WITH
APPLICABLE BANKING REGULATIONS.

 

(C)  CMTY SHALL CAUSE COMMUNITY BANKS TO OPERATE THE BLUE BALL DIVISION FOR A
PERIOD OF AT LEAST TWO YEARS AFTER THE EFFECTIVE DATE.

 

70

--------------------------------------------------------------------------------


 

(D)  CMTY SHALL CAUSE COMMUNITY BANKS TO ESTABLISH A REGIONAL ADVISORY BOARD OF
DIRECTORS FOR THE BLUE BALL DIVISION, WHOSE MEMBERS SHALL BE SUCH CURRENT BLUE
BALL AND COMMUNITY BANKS DIRECTORS OR ADVISORY DIRECTORS AS ARE AGREED UPON BY
PRFS AND CMTY.

 

(E)  EACH OF THE COVENANTS CONTAINED IN THIS SECTION 5.07(C)(IV) SHALL SURVIVE
FOR AT LEAST TWO (2) YEARS AFTER THE EFFECTIVE DATE, EXCEPT ANY OF THE COVENANTS
CONTAINED IN THIS SECTION 5.07(C)(IV) SHALL EXPIRE IF AND WHEN CMTY SHALL BE
ACQUIRED OR OTHERWISE SOLD.

 

(V)  INDEMNIFICATION, INSURANCE.

 

(A)  CMTY SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS THE PRESENT AND FORMER
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF PRFS AND THE PRFS SUBSIDIARIES
(EACH, AN “INDEMNIFIED PARTY”) AGAINST ALL LOSSES, EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES), CLAIMS, DAMAGES OR LIABILITIES AND AMOUNTS PAID IN
SETTLEMENT ARISING OUT OF ACTIONS OR OMISSIONS OR ALLEGED ACTS OR OMISSIONS
(COLLECTIVELY, “PRIOR ACTS”) OCCURRING AT OR PRIOR TO THE EFFECTIVE DATE
(INCLUDING THE CONTEMPLATED TRANSACTIONS) TO THE FULLEST EXTENT PERMITTED BY
PENNSYLVANIA LAW, INCLUDING PROVISIONS RELATING TO ADVANCES OF EXPENSES INCURRED
IN THE DEFENSE OF ANY PROCEEDING TO THE FULLEST EXTENT PERMITTED BY PENNSYLVANIA
LAW UPON RECEIPT OF ANY UNDERTAKING REQUIRED BY PENNSYLVANIA LAW.  WITHOUT
LIMITING THE FOREGOING, IN A CASE (IF ANY) IN WHICH A DETERMINATION BY CMTY IS
REQUIRED TO EFFECTUATE ANY INDEMNIFICATION, CMTY SHALL DIRECT, AT THE ELECTION
OF THE INDEMNIFIED PARTY, THAT THE DETERMINATION SHALL BE MADE BY INDEPENDENT
COUNSEL MUTUALLY AGREED UPON BETWEEN CMTY AND THE INDEMNIFIED PARTY.

 

(B)  CMTY SHALL, AND IT SHALL CAUSE COMMUNITY BANKS TO, KEEP IN EFFECT
PROVISIONS IN ITS ARTICLES OF INCORPORATION OR ASSOCIATION AND BYLAWS PROVIDING
FOR EXCULPATION OF DIRECTOR AND OFFICER LIABILITY AND ITS INDEMNIFICATION OF THE
INDEMNIFIED PARTIES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WHICH
PROVISIONS SHALL NOT BE AMENDED EXCEPT AS REQUIRED BY APPLICABLE LAW OR EXCEPT
TO MAKE CHANGES PERMITTED BY LAW THAT WOULD ENLARGE THE INDEMNIFIED PARTIES’
RIGHT TO INDEMNIFICATION.

 

(C)  CMTY SHALL USE ITS REASONABLE BEST EFFORTS (AND PRFS SHALL COOPERATE AND
ASSIST PRIOR TO THE EFFECTIVE DATE IN THESE EFFORTS), AT NO EXPENSE TO THE
BENEFICIARIES, TO:

 

71

--------------------------------------------------------------------------------


 

(1) maintain directors’ and officers’ liability insurance (“D&O Insurance”) with
respect to matters occurring at or prior to the Effective Date, issued by a
carrier assigned a claims-paying ability rating by A.M. Best & Co. of “A
(Excellent)” or higher; or

 

(2) obtain coverage for Prior Acts of the Indemnified Parties under the D&O
Insurance policies currently maintained by CMTY;

 

in either case, providing at least the same coverage as the D&O Insurance
currently maintained by PRFS, for a period of at least six (6) years from the
Effective Date; provided, that CMTY shall not be obligated to make annual
premium payments for such six-year period in respect of the D&O Insurance which
exceed, for the portion related to PRFS’s directors and officers, 150% of the
annual premium payment, as of the date hereof, under PRFS’s current policy in
effect on the date of this Agreement) (the “Maximum Amount”).  If the amount of
the premiums necessary to maintain or procure such insurance coverage exceeds
the Maximum Amount, CMTY shall use its reasonable best efforts to maintain the
most advantageous policies of D&O Insurance obtainable for a premium equal to
the Maximum Amount.

 

(D)  IF ANY CLAIM IS MADE AGAINST AN INDEMNIFIED PARTY WHO IS COVERED OR
POTENTIALLY COVERED BY INSURANCE, NEITHER COMMUNITY BANKS NOR CMTY SHALL DO
ANYTHING THAT WOULD FORFEIT, JEOPARDIZE, RESTRICT OR LIMIT THE INSURANCE
COVERAGE AVAILABLE FOR THAT CLAIM UNTIL THE FINAL DISPOSITION THEREOF.

 

(E)  IF CMTY OR ANY OF ITS SUCCESSORS OR ASSIGNS SHALL CONSOLIDATE WITH OR MERGE
INTO ANY OTHER PERSON AND SHALL NOT BE THE CONTINUING OR SURVIVING PERSON OF
SUCH CONSOLIDATION OR MERGER OR SHALL TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO ANY PERSON, THEN AND IN EACH CASE, PROPER PROVISION SHALL BE MADE SO
THAT THE SUCCESSORS AND ASSIGNS OF CMTY SHALL ASSUME THE OBLIGATIONS SET FORTH
IN THIS SECTION 5.07(C)(V).

 

(F)  THE PROVISIONS OF THIS SECTION 5.07(C)(V) ARE INTENDED TO BE FOR THE
BENEFIT OF AND SHALL BE ENFORCEABLE BY, EACH INDEMNIFIED PARTY, HIS OR HER HEIRS
AND REPRESENTATIVES.

 

72

--------------------------------------------------------------------------------


 

(G)  CMTY SHALL PAY ALL EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, THAT MAY
BE INCURRED BY ANY INDEMNIFIED PARTY IN ENFORCING THE INDEMNITY AND OTHER
OBLIGATIONS PROVIDED FOR IN THIS SECTION 5.07(C)(V).

 

(VI)  RETENTION BONUSES.  CMTY SHALL PAY RETENTION BONUSES ON ACCOUNT OF THE
CONTEMPLATED TRANSACTIONS, GRANTED IN GOOD FAITH REASONABLE AMOUNTS TO BE
MUTUALLY AGREED UPON BY PRFS AND CMTY PRIOR TO THE EFFECTIVE DATE, TO PERSONS
DESIGNATED BY PRFS AND APPROVED BY CMTY (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD) NOT EARLIER THAN 30 DAYS, NOR LATER THAN 45 DAYS, AFTER
THE OPERATIONAL MERGER OF BLUE BALL AND COMMUNITY BANKS (INCLUDING THE AGREED
UPON COMPUTER SYSTEM CONVERSION).

 

(VII)  REORGANIZATION.  THROUGH THE CLOSING DATE, CMTY SHALL NOT TAKE ANY ACTION
THAT WOULD PRECLUDE THE MERGER FROM QUALIFYING AS A REORGANIZATION WITHIN THE
MEANING OF SECTION 368 OF THE IRC.

 

(VIII)  CONDUCT OF CMTY’S BUSINESS.  THROUGH THE CLOSING DATE, CMTY SHALL
(A) USE ITS REASONABLE GOOD FAITH EFFORTS TO PRESERVE ITS BUSINESS ORGANIZATION
INTACT, MAINTAIN GOOD RELATIONSHIPS WITH EMPLOYEES, AND PRESERVE THE GOOD WILL
OF CUSTOMERS OF CMTY AND OTHERS WITH WHOM BUSINESS RELATIONSHIPS EXIST, (B) NOT,
DIRECTLY OR INDIRECTLY, ENTER INTO ANY AGREEMENT FOR THE ACQUISITION OF ANY BANK
OR OTHER FINANCIAL INSTITUTION OTHER THAN PRFS WHETHER BY MERGER, CONSOLIDATION,
REORGANIZATION, STOCK OR ASSET SALE, IF SUCH ACQUISITION WOULD CONSTITUTE THE
ACQUISITION OF A SIGNIFICANT SUBSIDIARY, (C) NOT TAKE ANY ACTION THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD RESULT IN THE MERGER NOT BEING
CONSUMMATED OR OTHERWISE MATERIALLY ADVERSELY AFFECT THE ABILITY OF CMTY TO
CONSUMMATE THE CONTEMPLATED TRANSACTIONS BY THIS AGREEMENT IN A TIMELY MANNER,
OR (D) NOT ENTER INTO ANY CONTRACT WITH RESPECT TO, OR OTHERWISE AGREE TO COMMIT
TO DO, ANY OF FOREGOING CONTAINED IN CLAUSES (B) AND (C) OF THIS SECTION
5.07(C)(VIII).

 

(IX)  SHAREHOLDER APPROVAL.  CMTY SHALL SUBMIT THIS AGREEMENT AND A PROPOSAL
RELATING TO THE ARTICLES AMENDMENT TO ITS SHAREHOLDERS FOR APPROVAL AT A MEETING
(THE “CMTY SHAREHOLDERS MEETING”) WITH THE RECOMMENDATION OF ITS BOARD OF
DIRECTORS TO SUCH SHAREHOLDERS (UNLESS THE CMTY BOARD OF DIRECTORS BELIEVES IN
GOOD FAITH, AFTER CONSULTATION WITH ITS LEGAL COUNSEL, THAT SUCH RECOMMENDATION
WOULD VIOLATE THE CMTY BOARD OF DIRECTORS’ FIDUCIARY DUTIES) TO APPROVE THIS
AGREEMENT AND THE ARTICLES AMENDMENT.  THE CMTY SHAREHOLDERS

 

73

--------------------------------------------------------------------------------


 

MEETING SHALL BE HELD NOT LATER THAN 45 DAYS (SUBJECT TO THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT) AFTER ALL CONSENTS OF REGULATORY AUTHORITIES HAVE
BEEN RECEIVED AND ALL OTHER CONDITIONS HAVE BEEN SATISFIED OR WAIVED (OTHER THAN
THOSE CONDITIONS WHICH ARE TO BE FULFILLED AT THE CLOSING).

 

(X)  EMPLOYMENT AGREEMENTS. CMTY SHALL OFFER EMPLOYMENT AGREEMENTS TO JOSEPH C.
SPADA, GEORGE B. CRISP AND MICHAEL H. PEULER, EFFECTIVE AS OF THE EFFECTIVE
DATE, THAT ARE SUBSTANTIALLY SIMILAR TO THE EMPLOYMENT AGREEMENTS OF COMMUNITY
BANKS’ REGIONAL PRESIDENTS.

 

(XI)  OPERATIONS CENTER.  CMTY SHALL RELOCATE AND INTEGRATE ITS PRINCIPAL
DEPOSIT AND INFORMATION TECHNOLOGY OPERATIONS TO AND WITH THE OPERATIONS CENTER
CURRENTLY OPERATED BY PRFS IN BLUE BALL, PENNSYLVANIA FOR AT LEAST TWO (2) YEARS
AFTER THE EFFECTIVE DATE.

 

(XII)  CMTY BOARD OF DIRECTORS ON THE EFFECTIVE DATE.  ON THE EFFECTIVE DATE,
CMTY SHALL CAUSE THE CMTY BOARD OF DIRECTORS TO CONSIST OF FIFTEEN (15)
DIRECTORS, NINE (9) OF WHOM SHALL BE CURRENT MEMBERS OF THE CMTY BOARD OF
DIRECTORS AND SIX (6) OF WHOM SHALL BE THE PRFS NOMINEES.

 

(XIII)  CMTY BOARD OF DIRECTORS AFTER THE EFFECTIVE DATE.  FROM AND AFTER THE
EFFECTIVE DATE, CMTY SHALL NOT TAKE ANY ACTION, DIRECTLY OR INDIRECTLY, THAT
WOULD RESULT IN LESS THAN SIX (6) CURRENT MEMBERS OF THE PRFS BOARD OF DIRECTORS
FROM SERVING AS DIRECTORS ON THE CMTY BOARD OF DIRECTORS BEFORE THE EXPIRATION
OF THE FULL TERM.

 


ARTICLE VI-
CONDITIONS


 


6.01 CONDITIONS TO THE OBLIGATIONS OF PRFS UNDER THIS AGREEMENT.  THE
OBLIGATIONS OF PRFS HEREUNDER SHALL BE SUBJECT TO SATISFACTION AT OR PRIOR TO
THE CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS, UNLESS WAIVED BY PRFS
PURSUANT TO SECTION 8.03 HEREOF:


 


(A)  CORPORATE PROCEEDINGS.  ALL ACTION REQUIRED TO BE TAKEN BY, OR ON THE PART
OF, CMTY AND COMMUNITY BANKS, INCLUDING THE APPROVAL OF CMTY’S SHAREHOLDERS, TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE BANK
PLAN OF MERGER AND THE

 

74

--------------------------------------------------------------------------------


 


ARTICLES AMENDMENT, RESPECTIVELY, AND THE CONSUMMATION OF THE CONTEMPLATED
TRANSACTIONS, SHALL HAVE BEEN DULY AND VALIDLY TAKEN BY CMTY AND COMMUNITY
BANKS, RESPECTIVELY, AND PRFS SHALL HAVE RECEIVED CERTIFIED COPIES OF THE
RESOLUTIONS EVIDENCING SUCH AUTHORIZATIONS.


 


(B)  COVENANTS; REPRESENTATIONS.  THE OBLIGATIONS OF CMTY AND COMMUNITY BANKS
REQUIRED BY THIS AGREEMENT TO BE PERFORMED BY CMTY OR COMMUNITY BANKS AT OR
PRIOR TO THE CLOSING DATE SHALL HAVE BEEN DULY PERFORMED AND COMPLIED WITH IN
ALL MATERIAL RESPECTS; AND THE REPRESENTATIONS AND WARRANTIES OF CMTY SET FORTH
IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AS OF THE
DATE OF THIS AGREEMENT, AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF
THE CLOSING DATE, EXCEPT AS TO ANY REPRESENTATION OR WARRANTY WHICH SPECIFICALLY
RELATES TO AN EARLIER DATE AND EXCEPT AS TO ANY REPRESENTATION OR WARRANTY TO
THE EXTENT THE BREACH OF SUCH REPRESENTATION OR WARRANTY DOES NOT HAVE A
MATERIAL ADVERSE EFFECT.


 


(C)  APPROVALS OF REGULATORY AUTHORITIES.  PROCUREMENT BY PRFS AND CMTY OF ALL
REQUISITE APPROVALS AND CONSENTS OF REGULATORY AUTHORITIES AND THE EXPIRATION OF
THE STATUTORY WAITING PERIOD OR PERIODS RELATING THERETO FOR THE CONTEMPLATED
TRANSACTIONS; AND NO SUCH APPROVAL OR CONSENT SHALL HAVE IMPOSED ANY CONDITION
OR REQUIREMENT WHICH WOULD SO MATERIALLY AND ADVERSELY IMPACT THE ECONOMIC OR
BUSINESS BENEFITS TO PRFS OR CMTY OF THE CONTEMPLATED TRANSACTIONS THAT, HAD
SUCH CONDITION OR REQUIREMENT BEEN KNOWN, SUCH PARTY WOULD NOT, IN ITS
REASONABLE JUDGMENT, HAVE ENTERED INTO THIS AGREEMENT.


 


(D)  NO INJUNCTION.  THERE SHALL NOT BE IN EFFECT ANY ORDER, DECREE OR
INJUNCTION OF A COURT OR AGENCY OF COMPETENT JURISDICTION WHICH ENJOINS OR
PROHIBITS CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS.


 


(E)  OFFICER’S CERTIFICATE.  CMTY SHALL HAVE DELIVERED TO PRFS A CERTIFICATE,
DATED THE CLOSING DATE AND SIGNED, WITHOUT PERSONAL LIABILITY, BY ITS CHAIRMAN
OR PRESIDENT OR CHIEF EXECUTIVE OFFICER, TO THE EFFECT THAT THE CONDITIONS SET
FORTH IN SUBSECTIONS (A) THROUGH (D) OF THIS SECTION 6.01 HAVE BEEN SATISFIED.


 


(F)  REGISTRATION STATEMENT.  THE REGISTRATION STATEMENT SHALL BE EFFECTIVE
UNDER THE SECURITIES ACT, AND NO PROCEEDINGS SHALL BE PENDING OR THREATENED BY
THE SEC TO SUSPEND THE EFFECTIVENESS OF THE REGISTRATION STATEMENT; AND ALL
APPROVALS DEEMED NECESSARY BY CMTY’S

 

75

--------------------------------------------------------------------------------


 


COUNSEL FROM STATE SECURITIES OR AUTHORITIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BEEN OBTAINED.


 


(G)  TAX OPINION.  PRFS SHALL HAVE RECEIVED AN OPINION OF STEVENS & LEE, P.C.,
LEGAL COUNSEL TO PRFS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PRFS,
DATED THE CLOSING DATE, SUBSTANTIALLY TO THE EFFECT THAT, ON THE BASIS OF THE
FACTS, REPRESENTATIONS AND ASSUMPTIONS SET FORTH IN SUCH OPINION, THE MERGER
WILL CONSTITUTE A REORGANIZATION DESCRIBED IN SECTION 368(A) OF THE IRC;  IN
RENDERING ITS OPINION, SUCH COUNSEL MAY REQUIRE AND RELY UPON REPRESENTATIONS
AND REASONABLE ASSUMPTIONS, INCLUDING THOSE CONTAINED IN CERTIFICATES OF
OFFICERS OF PRFS, CMTY AND OTHERS.


 


(H)  APPROVAL BY PRFS’S AND CMTY’S SHAREHOLDERS.  THIS AGREEMENT SHALL HAVE BEEN
APPROVED BY THE RESPECTIVE SHAREHOLDERS OF PRFS AND CMTY AT THEIR RESPECTIVE
SHAREHOLDERS’ MEETINGS BY SUCH VOTE AS IS REQUIRED BY THE BCL, AND THE
RESPECTIVE ARTICLES OF INCORPORATION AND BYLAWS OF PRFS AND CMTY.


 


(I)  OTHER DOCUMENTS.  PRFS SHALL HAVE RECEIVED SUCH OTHER CERTIFICATES,
DOCUMENTS OR INSTRUMENTS FROM CMTY OR ITS OFFICERS OR OTHERS AS PRFS SHALL HAVE
REASONABLY REQUESTED IN CONNECTION WITH ACCOUNTING OR INCOME TAX TREATMENT OF
THE CONTEMPLATED TRANSACTIONS, OR RELATED SECURITIES LAW COMPLIANCE.


 


(J)  NASDAQ LISTING.  THE CMTY COMMON STOCK, INCLUDING THE CMTY COMMON STOCK TO
BE ISSUED IN THE MERGER AND PURSUANT TO THE ADJUSTED PRFS OPTIONS, SHALL HAVE
BEEN AUTHORIZED FOR QUOTATION ON NASDAQ.


 


(K)  ARTICLES AMENDMENT.  CMTY SHALL HAVE EFFECTED THE ARTICLES AMENDMENT.


 


6.02 CONDITIONS TO CMTY’S OBLIGATIONS UNDER THIS AGREEMENT.  THE OBLIGATIONS OF
CMTY HEREUNDER SHALL BE SUBJECT TO SATISFACTION AT OR PRIOR TO THE CLOSING DATE
OF EACH OF THE FOLLOWING CONDITIONS, UNLESS WAIVED BY CMTY PURSUANT TO
SECTION 8.03 HEREOF:


 


(A)  CORPORATE PROCEEDINGS.  ALL ACTION REQUIRED TO BE TAKEN BY, OR ON THE PART
OF, PRFS AND BLUE BALL, INCLUDING THE APPROVAL OF THE SHAREHOLDERS OF PRFS, TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE BANK
PLAN OF MERGER,

 

76

--------------------------------------------------------------------------------


 


RESPECTIVELY, AND THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS, SHALL HAVE
BEEN DULY AND VALIDLY TAKEN BY PRFS AND BLUE BALL, RESPECTIVELY, AND CMTY SHALL
HAVE RECEIVED CERTIFIED COPIES OF THE RESOLUTIONS EVIDENCING SUCH
AUTHORIZATIONS.


 


(B)  COVENANTS; REPRESENTATIONS.  THE OBLIGATIONS OF PRFS AND BLUE BALL REQUIRED
BY THIS AGREEMENT TO BE PERFORMED BY PRFS AND BLUE BALL AT OR PRIOR TO THE
CLOSING DATE SHALL HAVE BEEN DULY PERFORMED AND COMPLIED WITH IN ALL MATERIAL
RESPECTS; AND THE REPRESENTATIONS AND WARRANTIES OF PRFS SET FORTH IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AS OF THE DATE OF
THIS AGREEMENT, AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF THE
CLOSING DATE, EXCEPT AS TO ANY REPRESENTATION OR WARRANTY WHICH SPECIFICALLY
RELATES TO AN EARLIER DATE AND EXCEPT AS TO ANY REPRESENTATION OR WARRANTY TO
THE EXTENT THE BREACH OF SUCH REPRESENTATION OR WARRANTY DOES NOT HAVE A
MATERIAL ADVERSE EFFECT.


 


(C)  APPROVALS OF REGULATORY AUTHORITIES.  PROCUREMENT BY CMTY AND PRFS OF ALL
REQUISITE APPROVALS AND CONSENTS OF REGULATORY AUTHORITIES AND THE EXPIRATION OF
THE STATUTORY WAITING PERIOD OR PERIODS RELATING THERETO FOR THE CONTEMPLATED
TRANSACTIONS; AND NO SUCH APPROVAL OR CONSENT SHALL HAVE IMPOSED ANY CONDITION
OR REQUIREMENT WHICH WOULD SO MATERIALLY AND ADVERSELY IMPACT THE ECONOMIC OR
BUSINESS BENEFITS TO CMTY OR PRFS OF THE CONTEMPLATED TRANSACTIONS THAT, HAD
SUCH CONDITION OR REQUIREMENT BEEN KNOWN, SUCH PARTY WOULD NOT, IN ITS
REASONABLE JUDGMENT, HAVE ENTERED INTO THIS AGREEMENT.


 


(D)  NO INJUNCTION.  THERE SHALL NOT BE IN EFFECT ANY ORDER, DECREE OR
INJUNCTION OF A COURT OR AGENCY OF COMPETENT JURISDICTION WHICH ENJOINS OR
PROHIBITS CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS.


 


(E)  OFFICER’S CERTIFICATE.  PRFS SHALL HAVE DELIVERED TO CMTY A CERTIFICATE,
DATED THE CLOSING DATE AND SIGNED, WITHOUT PERSONAL LIABILITY, BY ITS CHAIRMAN
OR PRESIDENT OR CHIEF EXECUTIVE OFFICER, TO THE EFFECT THAT THE CONDITIONS SET
FORTH IN SUBSECTIONS (A) THROUGH (D) OF THIS SECTION 6.02 HAVE BEEN SATISFIED.


 


(F)  REGISTRATION STATEMENT.  THE REGISTRATION STATEMENT SHALL BE EFFECTIVE
UNDER THE SECURITIES ACT, AND NO PROCEEDINGS SHALL BE PENDING OR THREATENED BY
THE SEC TO SUSPEND THE EFFECTIVENESS OF THE REGISTRATION STATEMENT; AND ALL
APPROVALS DEEMED NECESSARY BY CMTY’S

 

77

--------------------------------------------------------------------------------


 


COUNSEL FROM STATE SECURITIES AUTHORITIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BEEN OBTAINED.


 


(G)  TAX OPINION.  CMTY SHALL HAVE RECEIVED AN OPINION OF METTE, EVANS &
WOODSIDE, LEGAL COUNSEL TO CMTY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO CMTY, DATED THE CLOSING DATE, TO THE EFFECT THAT, ON THE BASIS OF THE FACTS,
REPRESENTATIONS AND ASSUMPTIONS SET FORTH IN SUCH OPINION, THE MERGER WILL
CONSTITUTE A REORGANIZATION DESCRIBED IN SECTION 368(A) OF THE IRC; IN RENDERING
ITS OPINION, SUCH COUNSEL MAY REQUIRE AND RELY UPON REPRESENTATIONS AND
REASONABLE ASSUMPTIONS, INCLUDING THOSE CONTAINED IN CERTIFICATES OF OFFICERS OF
PRFS, CMTY AND OTHERS.


 


(H)  APPROVAL BY CMTY’S AND PRFS’S SHAREHOLDERS.  THIS AGREEMENT SHALL HAVE BEEN
APPROVED BY THE RESPECTIVE SHAREHOLDERS OF CMTY AND PRFS AT THEIR RESPECTIVE
SHAREHOLDERS’ MEETINGS BY SUCH VOTE AS IS REQUIRED BY THE BCL AND THE RESPECTIVE
ARTICLES OF INCORPORATION AND BYLAWS OF CMTY AND PRFS.


 


(I)  OTHER DOCUMENTS.  CMTY SHALL HAVE RECEIVED SUCH OTHER CERTIFICATES
DOCUMENTS OR INSTRUMENTS FROM PRFS OR ITS OFFICERS OR OTHERS AS CMTY SHALL HAVE
REASONABLY REQUESTED IN CONNECTION WITH ACCOUNTING OR INCOME TAX TREATMENT OF
THE CONTEMPLATED TRANSACTIONS OR RELATED SECURITIES LAW COMPLIANCE


 


(J)  PHASE I ENVIRONMENTAL AUDIT RESULTS.  THE RESULTS OF ANY PHASE I
ENVIRONMENTAL AUDIT CONDUCTED PURSUANT TO SECTION 5.07(A)(II) HEREOF SHALL NOT
RESULT IN A MATERIAL ADVERSE EFFECT ON PRFS; PROVIDED, HOWEVER THAT (I) ANY SUCH
ENVIRONMENTAL AUDIT MUST BE COMPLETED WITHIN FORTY-FIVE (45) DAYS OF THE DATE OF
THIS AGREEMENT, (II) A COPY OF ANY SUCH ENVIRONMENTAL AUDIT MUST BE DELIVERED TO
PRFS WITHIN FIVE (5) DAYS AFTER THE COMPLETION OF SUCH ENVIRONMENTAL AUDIT AND
(III) CMTY MUST TERMINATE OR IRREVOCABLY WAIVE ITS RIGHT TO TERMINATE THE
AGREEMENT FOR FAILURE OF THE CONDITION SET FORTH IN THIS SECTION 6.02(J) WITHIN
TEN (10) DAYS OF RECEIVING THE RESULTS OF SUCH ENVIRONMENTAL AUDIT.

 

78

--------------------------------------------------------------------------------


 


ARTICLE VII-
TERMINATION


 


7.01 TERMINATION PRIOR TO THE CLOSING DATE.  THIS AGREEMENT MAY BE TERMINATED ON
OR AT ANY TIME


 


(A)  BY THE MUTUAL WRITTEN CONSENT OF THE PARTIES HERETO


 


(B)  BY CMTY OR PRFS:


 

(I)  IF THERE SHALL HAVE BEEN ANY BREACH OF ANY REPRESENTATION, WARRANTY OR
OBLIGATION OF THE OTHER PARTY HERETO (SUBJECT TO THE SAME STANDARDS AS SET FORTH
IN SECTIONS 6.01(B) OR 6.02(B), AS THE CASE MAY BE) AND SUCH BREACH CANNOT BE,
OR SHALL NOT HAVE BEEN, REMEDIED WITHIN 30 DAYS AFTER RECEIPT BY SUCH PARTY OF
WRITTEN NOTICE SPECIFYING THE NATURE OF SUCH BREACH AND REQUESTING THAT IT BE
REMEDIED; PROVIDED, THAT, IF SUCH BREACH CANNOT REASONABLY BE CURED WITHIN SUCH
30-DAY PERIOD BUT MAY REASONABLY BE CURED WITHIN 60 DAYS, AND SUCH CURE IS BEING
DILIGENTLY PURSUED, NO SUCH TERMINATION SHALL OCCUR PRIOR TO THE EXPIRATION OF
SUCH 60-DAY PERIOD;

 

(II)  IF THE CLOSING DATE SHALL NOT HAVE OCCURRED PRIOR TO AUGUST 31, 2005
(EXCEPT THAT IF THE CLOSING DATE SHALL NOT HAVE OCCURRED BY SUCH DATE BECAUSE OF
A BREACH OF THIS AGREEMENT BY A PARTY HERETO, SUCH BREACHING PARTY SHALL NOT BE
ENTITLED TO TERMINATE THIS AGREEMENT IN ACCORDANCE WITH THIS PROVISION);

 

(III)  IF ANY REGULATORY AUTHORITY WHOSE APPROVAL OR CONSENT IS REQUIRED FOR
CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS SHALL ISSUE A DEFINITIVE WRITTEN
DENIAL OF SUCH APPROVAL OR CONSENT AND THE TIME PERIOD FOR APPEALS AND REQUESTS
FOR RECONSIDERATION HAS RUN; OR

 

(IV)  IF THE PRFS SHAREHOLDERS VOTE BUT FAIL TO APPROVE THE MERGER AT THE PRFS
SHAREHOLDERS MEETING OR IF THE PRFS SHAREHOLDERS APPROVE AN ACQUISITION
PROPOSAL.

 


(C)  BY CMTY, IF PRFS SHALL HAVE BREACHED, IN ANY MATERIAL RESPECT, THE
PROVISIONS OF SECTION 5.05 OF THIS AGREEMENT.


 


(D)  BY PRFS, IF THE CMTY SHAREHOLDERS VOTE BUT FAIL TO APPROVE THE MERGER AT
THE CMTY SHAREHOLDERS MEETING.

 

79

--------------------------------------------------------------------------------


 


(E)  PRIOR TO THE MAILING OF THE JOINT PROSPECTUS/PROXY STATEMENT, BY PRFS, IN
ORDER TO CONCURRENTLY ENTER INTO AN AGREEMENT FOR AN ACQUISITION TRANSACTION IN
ACCORDANCE WITH AND FOLLOWING COMPLIANCE WITH SECTION 5.05 OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT PRFS MAY NOT TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 7.01(E) IF, AFTER PROVIDING WRITTEN NOTICE (WHICH WRITTEN NOTICE SHALL
BE PROVIDED BEFORE THE MAILING OF THE JOINT PROSPECTUS/PROXY STATEMENT) TO CMTY
THAT IT INTENDS TO ENTER INTO AN ACQUISITION TRANSACTION (THE “ACQUISITION
TRANSACTION NOTICE”), CMTY DELIVERS, WITHIN TWENTY-FOUR (24) HOURS AFTER RECEIPT
OF SUCH ACQUISITION TRANSACTION NOTICE, WRITTEN NOTICE TO PRFS THAT CMTY WILL
REQUIRE PRFS TO HOLD A MEETING OF PRFS SHAREHOLDERS TO CONSIDER THE MERGER (THE
“REQUIRED MEETING NOTICE”).

 


(F)  BY PRFS, ON THE DETERMINATION DATE, IF BOTH OF THE FOLLOWING CONDITIONS ARE
SATISFIED:

 

(I)  THE CMTY MARKET VALUE AS OF THE CLOSE OF BUSINESS ON THE DETERMINATION DATE
SHALL BE LESS THAN $24.96; AND

 

(II)  (A) THE QUOTIENT OBTAINED BY DIVIDING THE CMTY MARKET VALUE AS OF THE
CLOSE OF BUSINESS ON THE DETERMINATION DATE BY $31.20 (SUCH NUMBER BEING
REFERRED TO HEREIN AS THE “CMTY RATIO”) SHALL BE LESS THAN (B) THE QUOTIENT
OBTAINED BY DIVIDING THE INDEX PRICE ON THE DETERMINATION DATE BY THE INDEX
PRICE ON THE STARTING DATE AND SUBTRACTING 0.20 FROM THE QUOTIENT IN THIS
CLAUSE (II)(B).

 

Provided however, if PRFS elects to exercise its termination right pursuant to
the immediately preceding sentence, it shall give written notice to CMTY on the
Determination Date.  CMTY shall have the option of increasing the consideration
to be received by the holders of PRFS Common Stock by adjusting the Exchange
Ratio to an amount which, when multiplied by the CMTY Market Value on the
Determination Date equals $34.94.  If CMTY delivers to PRFS on the Effective
Date written notice that it intends to proceed with the Merger by paying such
additional consideration, as contemplated by the preceding sentence, then no
termination shall have occurred pursuant to this Section 7.01(f).

 

For purposes of this Section 7.01(f), the following terms shall have the
meanings indicated.

 

80

--------------------------------------------------------------------------------


 

“Determination Date” shall mean the trading day immediately preceding the
Effective Date.

 

“Index Price” on a given date shall mean the weighted average (weighted in
accordance with the factors listed in the definition of “Peer Group” below) of
the closing sales prices of the companies composing the Peer Group (reported as
provided with respect to the CMTY Market Value).

 

“Peer Group” shall mean the fourteen (14) bank holding companies listed below,
the common stocks of all of which shall be publicly traded and as to which there
shall not have been, since the Starting Date and before the Determination Date,
any public announcement of a proposal for such company to be acquired or for
such company to acquire another company or companies in transactions with a
value exceeding 25% of the acquirer’s market capitalization.  In the event that
any such company or companies are removed from the Peer Group, the weights
(which have been determined based upon relative market capitalization)
redistributed proportionately for purposes of determining the Index Price.  The
fourteen (14) bank holding companies and the weights attributed to them are as
follows:

 

Bank or Thrift Holding Companies

 

% Weighting

 

Columbia Bancorp

 

4.7

 

First Mariner Bancorp

 

2.0

 

First United Corporation

 

2.5

 

Harleysville National Corporation

 

13.9

 

Interchange Financial Services Corporation

 

6.4

 

Lakeland Bancorp, Incorporated

 

7.0

 

Omega Financial Corporation

 

9.0

 

Pennsylvania Commerce Bancorp, Inc.

 

3.2

 

Royal Bancshares of Pennsylvania, Inc.

 

5.7

 

Sandy Spring Bancorp, Inc.

 

10.4

 

Sterling Financial Corporation

 

12.4

 

Sun Bancorp, Inc.

 

8.1

 

Univest Corporation of Pennsylvania

 

7.6

 

Yardville National Bancorp

 

7.2

 

 

 

 

 

Total

 

100.00

%

 

“Starting Date” shall mean the trading day immediately prior to public
announcement of this Agreement.

 

81

--------------------------------------------------------------------------------


 


(G)  BY CMTY, IF PRFS FAILS TO CALL, GIVE NOTICE OF, CONVENE OR HOLD A MEETING
OF SHAREHOLDERS TO CONSIDER THE MERGER AFTER CMTY HAS DELIVERED A REQUIRED
MEETING NOTICE TO PRFS.


 


7.02 EFFECT OF TERMINATION.  IF THIS AGREEMENT IS TERMINATED PURSUANT TO
SECTION 7.01 HEREOF OR OTHERWISE, THIS AGREEMENT SHALL FORTHWITH BECOME VOID,
OTHER THAN SECTION 5.02(B)(II), THIS SECTION 7.02 AND SECTION 8.01 HEREOF WHICH
SHALL REMAIN IN FULL FORCE AND EFFECT, AND THERE SHALL BE NO FURTHER LIABILITY
ON THE PART OF CMTY OR PRFS TO THE OTHER, EXCEPT FOR ANY LIABILITY OF CMTY OR
PRFS UNDER SUCH SECTIONS OF THIS AGREEMENT AND EXCEPT FOR ANY LIABILITY ARISING
OUT OF A WILLFUL BREACH OF THIS AGREEMENT GIVING RISE TO SUCH TERMINATION.


 


ARTICLE VIII-
MISCELLANEOUS


 


8.01 EXPENSES AND OTHER FEES.


 


(A)  EXCEPT AS SET FORTH IN SECTIONS 8.01(B), 8.01(C), 8.01(D) AND 8.01(E), EACH
PARTY HERETO SHALL BEAR AND PAY ALL COSTS AND EXPENSES INCURRED BY IT IN
CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, INCLUDING FEES AND EXPENSES OF
ITS OWN FINANCIAL CONSULTANTS, ACCOUNTANTS AND COUNSEL.


 


(B)  IF THIS AGREEMENT IS TERMINATED AS A RESULT OF ANY BREACH OF A
REPRESENTATION, WARRANTY, COVENANT OR OTHER AGREEMENT WHICH IS CAUSED BY THE
WILLFUL OR INTENTIONAL BREACH OF A PARTY HERETO, SUCH PARTY SHALL BE LIABLE TO
THE OTHER FOR OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION,
THE REASONABLE FEES AND EXPENSES OF LAWYERS, ACCOUNTANTS AND INVESTMENT BANKERS,
INCURRED BY SUCH OTHER PARTY IN CONNECTION WITH THE ENTERING INTO OF THIS
AGREEMENT AND THE CARRYING OUT OF ANY AND ALL ACTS CONTEMPLATED HEREUNDER
(“EXPENSES”); PROVIDED, HOWEVER, THAT THE MAXIMUM AMOUNT PRFS SHALL BE LIABLE TO
CMTY FOR EXPENSES PURSUANT TO THIS SECTION 8.01(B) SHALL BE $500,000, AND THE
MAXIMUM AMOUNT CMTY SHALL BE LIABLE TO PRFS FOR EXPENSES PURSUANT TO THIS
SECTION 8.01(B) SHALL BE $500,000.  THE PAYMENT OF EXPENSES SHALL NOT CONSTITUTE
AN EXCLUSIVE REMEDY, BUT IS IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES
AVAILABLE TO THE PARTIES HERETO AT LAW.

 

82

--------------------------------------------------------------------------------


 


(C)  IN THE EVENT THIS AGREEMENT IS TERMINATED BY: (I) PRFS PURSUANT TO SECTION
7.01(B)(IV) AND PRFS ENTERS INTO AN AGREEMENT FOR AN ACQUISITION TRANSACTION
WITHIN EIGHTEEN (18) MONTHS FROM THE DATE HEREOF; (II) CMTY PURSUANT TO
SECTION 7.01(C) IN CIRCUMSTANCES WHERE BOTH (A) PRFS SHALL HAVE ENTERED INTO AN
AGREEMENT TO ENGAGE IN OR THERE HAS OTHERWISE OCCURRED AN ACQUISITION
TRANSACTION WITH A PARTY OTHER THAN CMTY OR ANY AFFILIATE OF CMTY AT ANY TIME
BEFORE AUGUST 1, 2005 AND (B) AT THE TIME OF SUCH TERMINATION OR EVENT GIVING
RISE TO SUCH TERMINATION, IT SHALL HAVE BEEN PUBLICLY ANNOUNCED THAT ANY PERSON
(OTHER THAN CMTY OR ANY AFFILIATE OF CMTY) SHALL HAVE (Y) MADE, OR DISCLOSED AN
INTENTION TO MAKE, A BONA FIDE OFFER TO ENGAGE IN AN ACQUISITION TRANSACTION, OR
(Z) FILED AN APPLICATION (OR GIVEN A NOTICE), WHETHER IN DRAFT OR FINAL FORM,
UNDER THE BHC ACT OR THE CHANGE IN BANK CONTROL ACT OF 1978, FOR APPROVAL TO
ENGAGE IN AN ACQUISITION TRANSACTION; (III) PRFS PURSUANT TO SECTION 7.01(E) AND
CMTY HAS ELECTED NOT TO DELIVER A REQUIRED MEETING NOTICE TO PRFS; OR (IV) CMTY
PURSUANT TO SECTION 7.01(G); THEN PRFS SHALL MAKE A SINGLE CASH PAYMENT, AS
LIQUIDATED DAMAGES, TO CMTY IN THE AMOUNT OF FIFTEEN MILLION DOLLARS
($15,000,000) (THE “TERMINATION FEE”).  ANY PAYMENT REQUIRED UNDER THIS SECTION
8.01(C) SHALL BE PAYABLE BY PRFS TO CMTY (BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY CMTY) WITHIN TWO (2) BUSINESS DAYS
AFTER CMTY SHALL HAVE BECOME ENTITLED THERETO AND SHALL HAVE MADE DEMAND
THEREFOR.


 


(D)  IN THE EVENT THIS AGREEMENT IS TERMINATED BY PRFS PURSUANT TO 7.01(E) OF
THIS AGREEMENT AND CMTY HAS THERETOFORE DELIVERED (AND PRFS HAS RECEIVED) A
REQUIRED MEETING NOTICE AND THE SHAREHOLDERS OF PRFS DO NOT APPROVE THE MERGER,
PRFS SHALL MAKE A SINGLE CASH PAYMENT, AS LIQUIDATED DAMAGES, TO CMTY IN THE
AMOUNT OF SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($7,500,000) (THE
“BREAK-UP FEE”).  ANY PAYMENT REQUIRED UNDER THIS SECTION 8.01(D) SHALL BE
PAYABLE BY PRFS TO CMTY (BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN
ACCOUNT DESIGNATED BY CMTY) WITHIN TWO (2) BUSINESS DAYS AFTER CMTY SHALL HAVE
BECOME ENTITLED THERETO AND SHALL HAVE MADE DEMAND THEREFOR.


 


(E)  IN THE EVENT THIS AGREEMENT IS TERMINATED BY (I) PRFS PURSUANT TO
SECTION 7.01(D) OF THIS AGREEMENT, CMTY SHALL BE LIABLE TO PRFS FOR ITS EXPENSES
UP TO $500,000 IN THE AGGREGATE OR (II) CMTY PURSUANT TO SECTION 7.01(B)(IV) OF
THIS AGREEMENT IN CIRCUMSTANCES WHERE THE PRFS SHAREHOLDERS VOTE BUT FAIL TO
APPROVE THE MERGER AND THE PRFS

 

83

--------------------------------------------------------------------------------


 


SHAREHOLDERS DO NOT APPROVE AN ACQUISITION PROPOSAL, PRFS SHALL BE LIABLE TO
CMTY FOR ITS EXPENSES UP TO $500,000 IN THE AGGREGATE.


 


(F)  NOTWITHSTANDING ANYTHING SET FORTH IN THIS AGREEMENT TO THE CONTRARY, IF
PRFS PAYS OR CAUSES TO BE PAID TO CMTY THE TERMINATION FEE OR THE BREAK-UP FEE,
THE TERMINATION FEE OR THE BREAK-UP FEE, AS APPLICABLE, SHALL BE THE SOLE AND
EXCLUSIVE REMEDY OF CMTY HEREUNDER AND PRFS WILL NOT HAVE ANY FURTHER
OBLIGATIONS OR LIABILITIES TO CMTY WITH RESPECT TO THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS, EXCEPT THAT CMTY SHALL HAVE THE RIGHT TO ENFORCE THE
PROVISIONS OF SECTION 5.02(C) AND THE CONFIDENTIALITY AGREEMENT.


 


8.02 NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES; DISCLOSURE SCHEDULES.  ALL
REPRESENTATIONS, WARRANTIES AND, EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED
OTHERWISE HEREIN, AGREEMENTS AND COVENANTS SHALL TERMINATE ON THE CLOSING DATE. 
WITHOUT LIMITING THE FOREGOING, SECTIONS 1.02(D), 1.02(E), 2.06, 2.07, AND
5.07(C) (I), (II), (III), (IV), (V), (VI), (XI), (XII) AND (XIII) SHALL SURVIVE
THE CLOSING.


 


8.03 AMENDMENT, EXTENSION AND WAIVER.  SUBJECT TO APPLICABLE LAW, AT ANY TIME
PRIOR TO THE CLOSING DATE, THE PARTIES MAY:


 


(A)  AMEND THIS AGREEMENT;


 


(B)  EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER ACTS
OF EITHER PARTY HERETO;


 


(C)  WAIVE ANY INACCURACIES IN THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN OR IN ANY DOCUMENT DELIVERED PURSUANT HERETO; OR


 


(D)  TO THE EXTENT PERMITTED BY LAW, WAIVE COMPLIANCE WITH ANY OF THE AGREEMENTS
OR CONDITIONS CONTAINED IN ARTICLES V AND VI HEREOF OR OTHERWISE.


 

This Agreement may not be amended except by an instrument in writing signed, by
authorized officers, on behalf of the parties hereto.  Any agreement on the part
of a party hereto to any extension or waiver shall be valid only if set forth in
an instrument in writing signed by a duly authorized officer on behalf of such
party, but such waiver or failure to insist on strict

 

84

--------------------------------------------------------------------------------


 

compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 


8.04 ENTIRE AGREEMENT.


 


(A)  THIS AGREEMENT, INCLUDING THE DOCUMENTS REFERRED TO HEREIN OR DELIVERED
PURSUANT HERETO, CONTAINS THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES
WITH RESPECT TO ITS SUBJECT MATTER.  THIS AGREEMENT SUPERSEDES ALL PRIOR
ARRANGEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES, BOTH WRITTEN AND ORAL, WITH
RESPECT TO ITS SUBJECT MATTER OTHER THAN THE CONFIDENTIALITY AGREEMENT.


 


(B)  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE
PARTIES HERETO AND ITS SUCCESSORS; PROVIDED, HOWEVER, THAT NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY, OTHER
THAN THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, ANY RIGHTS, REMEDIES,
OBLIGATIONS OR LIABILITIES, EXCEPT THAT: ANY PRFS NOMINEE MAY ENFORCE
SECTIONS 1.02(E) AND 5.07(C)(III) AND ANY INDEMNIFIED PARTY MAY ENFORCE SECTION
5.07(C)(V).


 


8.05 NO ASSIGNMENT.  NEITHER PARTY HERETO MAY ASSIGN ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER TO ANY OTHER PERSON, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY HERETO.


 


8.06 NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN UPON DELIVERY IF DELIVERED PERSONALLY, TWO BUSINESS
DAYS AFTER MAILING IF MAILED BY PREPAID REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR UPON CONFIRMATION OF GOOD TRANSMISSION IF SENT BY
TELECOPY, ADDRESSED AS FOLLOWS:


 


(A)  IF TO CMTY OR COMMUNITY BANKS, TO:


 

Community Banks, Inc.

750 East Park Drive

Harrisburg, Pennsylvania  17111

Attention:  Eddie L. Dunklebarger, Chairman, President and CEO

Telecopy No.:  717-920-1683

 

85

--------------------------------------------------------------------------------


 

with copy to:

 

James A. Ulsh, Esquire

Timothy A. Hoy, Esquire

Mette, Evans & Woodside

P.O. Box 5950

3401 North Front Street

Harrisburg, Pennsylvania 17110-0950

Telecopy No.:  717-236-1816

 


(B)  IF TO PRFS, TO:

 

PennRock Financial Services Corp.

1060 Main St.

Blue Ball, Pennsylvania 17506

Attention:  Melvin Pankuch, Executive Vice President and CEO

Telecopy No.:

 

with a copy to:

 

Clinton W. Kemp, Esquire

Stevens & Lee, P.C.

25 North Queen Street, Suite 602

P.O. Box 1594

Lancaster, PA 17608-1594 (17603 for courier)

Telecopy No.:  610-236-4177

 


8.07 DISCLOSURE SCHEDULES.  INFORMATION CONTAINED ON EITHER THE PRFS DISCLOSURE
SCHEDULES OR THE CMTY DISCLOSURE SCHEDULES SHALL BE DEEMED TO COVER THE EXPRESS
DISCLOSURE REQUIREMENT CONTAINED IN A REPRESENTATION OR WARRANTY OF THIS
AGREEMENT AND ANY OTHER REPRESENTATION OR WARRANTY OF THIS AGREEMENT OF SUCH
PARTY WHERE IT IS READILY APPARENT IT APPLIES TO SUCH PROVISION.  THE MERE
INCLUSION OF AN ITEM IN A DISCLOSURE SCHEDULE AS AN EXCEPTION TO A
REPRESENTATION OR WARRANTY SHALL NOT BE DEEMED AN ADMISSION BY A PARTY THAT SUCH
ITEM REPRESENTS A MATERIAL EXCEPTION OR FACT, EVENT OR CIRCUMSTANCE OR THAT SUCH
ITEM IS OR COULD RESULT IN A MATERIAL ADVERSE EFFECT.


 


8.08 TAX DISCLOSURE.  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT TO THE
CONTRARY, EACH PARTY HERETO (AND EACH EMPLOYEE, REPRESENTATIVE OR OTHER AGENT OF
ANY PARTY) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND,
THE FEDERAL INCOME TAX TREATMENT AND FEDERAL INCOME TAX STRUCTURE OF ANY AND ALL
TRANSACTION(S) CONTEMPLATED HEREIN AND ALL MATERIALS OF ANY KIND (INCLUDING
OPINIONS OR OTHER TAX ANALYSES) THAT ARE OR HAVE BEEN PROVIDED TO ANY PARTY (OR
TO

 

86

--------------------------------------------------------------------------------


 


ANY EMPLOYEE, REPRESENTATIVE, OR OTHER AGENT OF ANY PARTY) RELATING TO SUCH TAX
TREATMENT OR TAX STRUCTURE; PROVIDED, HOWEVER, THAT THIS AUTHORIZATION OF
DISCLOSURE SHALL NOT APPLY TO RESTRICTIONS REASONABLY NECESSARY TO COMPLY WITH
SECURITIES LAWS.  THIS AUTHORIZATION OF DISCLOSURE IS NOT EFFECTIVE UNTIL THE
EARLIER OF (I) THE DATE OF THE PUBLIC ANNOUNCEMENT OF DISCUSSIONS RELATING TO
THE CONTEMPLATED TRANSACTIONS, (II) THE DATE OF THE PUBLIC ANNOUNCEMENT OF THE
CONTEMPLATED TRANSACTIONS, OR (III) THE DATE OF EXECUTION OF AN AGREEMENT (WITH
OR WITHOUT CONDITIONS) TO ENTER INTO THE CONTEMPLATED TRANSACTIONS.


 


8.09 CAPTIONS.  THE CAPTIONS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND ARE NOT PART OF THIS AGREEMENT.


 


8.10 COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL
INSTRUMENT, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE
AGREEMENT.


 


8.11 SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE APPLICATION
THEREOF TO ANY PERSON OR CIRCUMSTANCE SHALL BE INVALID OR UNENFORCEABLE TO ANY
EXTENT, THE REMAINDER OF THIS AGREEMENT AND THE APPLICATION OF SUCH PROVISIONS
TO OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE AFFECTED THEREBY AND SHALL BE
ENFORCED TO THE GREATEST EXTENT PERMITTED BY LAW.

 

87

--------------------------------------------------------------------------------


 


8.12 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC INTERNAL LAW OF THE COMMONWEALTH OF PENNSYLVANIA
AND APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


 


IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THIS AGREEMENT TO BE EXECUTED BY
THEIR DULY AUTHORIZED OFFICERS AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.

 

 

COMMUNITY BANKS, INC.

 

Attest:

 

 

 

 

 

 

By:

/s/ Eddie L. Dunklebarger

 

/s/ Patricia E. Hoch

Eddie L. Dunklebarger

 

Patricia E. Hoch, Senior VP and Secretary

Chairman, President and CEO

 

 

 

 

PENNROCK FINANCIAL

 

 

SERVICES CORP.

 

Attest:

 

 

By:

/s/ Melvin Pankuch

 

/s/ Robert K. Weaver

Melvin Pankuch, Executive Vice

 

Robert K. Weaver, Secretary of the Board

President and CEO

 

 

 

88

--------------------------------------------------------------------------------


 

Exhibit 1

 

Form of Letter Agreement

 

             , 2004

 

Community Banks, Inc.

750 East Park Drive

Harrisburg, PA 17111

 

Ladies and Gentlemen:

 

Community Banks, Inc. (“CMTY”) and PennRock Financial Services Corp. (“PRFS”)
are considering entering into an Agreement (the “Merger Agreement”), pursuant to
which, and subject to the terms and conditions set forth therein: (a) CMTY will
acquire PRFS by a merger of PRFS with and into CMTY; (b) shareholders of PRFS
will receive shares of CMTY common stock and/or cash in exchange for their
shares of PRFS common stock owned on the closing date; and (c) option holders of
PRFS will receive stock options exercisable for common stock of CMTY in exchange
for options exercisable for common stock of PRFS outstanding on the closing date
(the foregoing, collectively, the “Transactions”).

 

I have been advised that I may be deemed to be an “affiliate” of PRFS for
purposes of certain rules issued by the Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933.

 

I understand that CMTY is requiring, as a condition to its execution and
delivery to PRFS of the Agreement, that I execute and deliver to CMTY this
Letter Agreement.  Intending to be legally bound hereby, I irrevocably agree and
represent as follows:

 

1. I agree to vote or cause to be voted for approval of the Merger Agreement all
shares of PRFS common stock over which I exercise sole or shared voting power as
of the record date of the PRFS shareholder meeting at which the Merger Agreement
will be presented for approval.

 

2. Through the conclusion of the Transactions, I agree not to offer, sell,
transfer or otherwise dispose of, or to permit the offer, sale, transfer or
other disposition of, any shares of PRFS common stock over which I exercise sole
or shared voting power or any options that I hold to acquire shares of PRFS
common stock. Notwithstanding the foregoing: (i) I shall have the right to sell
on or before December 31, 2004 any shares that I have acquired on or before such
date pursuant to the exercise of an incentive or non-qualified stock option, and
(ii) after the record date for the approval of the Transactions, I have the
right to make gifts of any shares of my PRFS common stock, or any options that I
hold to acquire PRFS common stock to the extent gifts are permitted by any
applicable option plan.

 

3. I agree, if I am an option holder, to exchange my options to acquire shares
of common stock of PRFS for options to acquire such number of shares of common
stock of CMTY, and at such per share exercise price, as is provided in
Section 2.06 of the Agreement, and otherwise on the same terms and conditions as
the exchanged PRFS options (unless I shall have exercised any such option prior
to the Transactions).

 

89

--------------------------------------------------------------------------------


 

4. I have sole or shared voting power over the number of shares of PRFS common
stock, and hold stock options for the number of shares of PRFS common stock, if
any, set forth below opposite my signature line. CMTY recognizes that with
respect to any such shares which have been pledged to a third party (which are
specifically identified below), I will not be able to control the voting or
disposition of such shares in the event of a default.

 

5. I agree not to offer, sell, transfer or otherwise dispose of any shares of
CMTY common stock received pursuant to the Transactions, except:

 

(a) at such time as a registration statement under the Securities Act of 1933,
as amended (“Securities Act”), covering sales of such CMTY common stock is
effective and a prospectus is made available under the Securities Act;

 

(b) within the limits, and in accordance with the applicable provisions of,
Rule 145 under the Securities Act (“Rule 145”); or

 

(c) in a transaction which, in an opinion of counsel satisfactory to CMTY or as
described in a “no-action” or interpretive letter from the staff of the SEC (a
“No Action Letter”), is not required to be registered under the Securities Act;

 

and I acknowledge and agree that CMTY is under no obligation to register the
sale, transfer or other disposition of CMTY common stock by me or on my behalf,
or to take any other action necessary to make an exemption from registration
available.

 

6. CMTY shall take all steps necessary to ensure that CMTY is in compliance with
all those requirements of Rule 145 and Rule 144 with which CMTY must comply in
order for the resale provisions of Rule 145(d) to be available to me.

 

7. I agree that CMTY shall not be bound by any attempted sale of any shares of
CMTY common stock acquired by me pursuant to the Transactions, and CMTY’s
transfer agent shall be given appropriate stop transfer orders and shall not be
required to register any such attempted sale, unless the sale has been effected
in compliance with the terms of this Letter Agreement; and I further agree that
the certificate representing shares of CMTY common stock acquired by me pursuant
to the Transactions by me may be endorsed with a restrictive legend consistent
with the terms of this Letter Agreement, stating in substance as follows:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION TO
WHICH RULE 145 APPLIES AND MAY ONLY BE TRANSFERRED (A) IN CONFORMITY WITH RULE
145(d), OR (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (C) IN ACCORDANCE WITH A WRITTEN OPINION
OF COUNSEL, REASONABLY ACCEPTABLE TO THE ISSUER IN FORM AND SUBSTANCE, THAT SUCH
TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.”

 

The undersigned understands and hereby further acknowledges that the legend set
forth above will be removed from any such certificate (by delivery of a
substitute certificate without such legend) and CMTY will instruct its transfer
agent to remove such legend from any such certificate, if the undersigned
delivers to CMTY (i) satisfactory written evidence that the shares of CMTY
common stock represented by any such

 

90

--------------------------------------------------------------------------------


 

certificate have been sold in compliance with Rule 145(d) (as such rule may be
hereafter amended) (in which case, the substitute certificate will be issued in
the name of the transferee), (ii) a No Action Letter, or (iii) an opinion of
counsel, in form and substance reasonably satisfactory to CMTY, to the effect
that public sale of shares represented by such certificate by the holder thereof
is no longer subject to the restrictions imposed by Rule 145.

 

8. I represent that I have no present plan or intention to offer, sell,
exchange, or otherwise dispose of any shares of CMTY common stock to be received
in the Transactions.

 

9. I represent that I have the capacity to enter into this Letter Agreement and
that it is a valid and binding obligation enforceable against me in accordance
with its terms, subject to bankruptcy, insolvency and other laws affecting
creditors’ rights and general equitable principles.

 

I am signing this Letter Agreement in my capacity as a shareholder of PRFS, and
as an option holder if I am an option holder, and not in any other capacity
(including as a director).  This Letter Agreement shall be effective upon
acceptance by CMTY.

 

Execution of this Agreement by the undersigned is not an admission by the
undersigned that he or she is an “affiliate” for purposes of the Rule 145 of the
Securities Act.

 

This Letter Agreement shall terminate concurrently with, and automatically upon,
any termination of the Merger Agreement in accordance with its terms, except
that any such termination shall be without prejudice to CMTY’s rights arising
out of any willful breach of any covenant or representation contained herein.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Name:

 

 

 

Witness

 

 

 

Number of shares held

 

 

Sole voting power:

          

 

 

 

 

Shared voting power:

          

 

 

 

 

Number of shares subject to stock options:

          

 

 

91

--------------------------------------------------------------------------------


 

Number of pledged shares:

 

 

 

 

 

Accepted

 

 

COMMUNITY BANKS, INC.

 

 

 

By:

 

 

Name: Eddie L. Dunklebarger

 

Title: Chairman, President and CEO

 

 

92

--------------------------------------------------------------------------------


 

Exhibit 1.03

 

Form of Bank Plan of Merger

 

THIS BANK PLAN OF MERGER (“Bank Plan of Merger”) dated November 16, 2004, is by
and between COMMUNITY BANKS, a Pennsylvania bank and trust company (“Community
Banks”) and BLUE BALL NATIONAL BANK, a national banking association (“Blue
Ball”).

 

BACKGROUND

 

A.            Community Banks is a wholly-owned subsidiary of Community Banks,
Inc., a Pennsylvania corporation (“CMTY”).

 

B.            Blue Ball is a wholly-owned subsidiary of PennRock Financial
Services Corp., a Pennsylvania corporation (“PRFS”).

 

C.            CMTY and PRFS have executed an Agreement dated November 16, 2004
(the “Agreement”). The Agreement provides for the merger of Blue Ball with and
into Community Banks, with Community Banks surviving such merger, but only after
closing of the “Merger” provided for in the Agreement. After closing of the
“Merger,” Community Banks and Blue Ball will each be direct wholly-owned
subsidiaries of CMTY. This Bank Plan of Merger is being executed by Community
Banks and Blue Ball pursuant to the Agreement.

 

D.            Capitalized terms used in this Bank Plan of Merger that are not
otherwise defined herein shall have the meanings given them in the Agreement.

 

In consideration of the premises and of the mutual covenants and agreements
herein contained, and in accordance with the applicable laws and regulations of
the United States of America and the Commonwealth of Pennsylvania, Community
Banks and Blue Ball, intending to be legally bound hereby, agree:

 

93

--------------------------------------------------------------------------------


 

ARTICLE I - MERGER

 

Subject to the terms and conditions of this Bank Plan of Merger, and in
accordance with the applicable laws and regulations of the United States of
America and the Commonwealth of Pennsylvania, on the Effective Date (as that
term is defined in Article V hereof):

 

(a)           Blue Ball shall merge with and into Community Banks, under the
charter of Community Banks;

 

(b)           the separate existence of Blue Ball shall cease; and

 

(c)           Community Banks shall be the surviving bank.

 

Such transaction is referred to herein as the “Bank Merger,” and Community
Banks, as the surviving bank in the Bank Merger, is referred to herein as the
“Surviving Bank.”

 

ARTICLE II - NAME AND BUSINESS OF BANK

 

The name of the Surviving Bank shall be Community Banks.  The business of the
Surviving Bank shall be that of a state, non-member bank with trust powers. 
This business shall be conducted by the Surviving Bank at its main office which
shall be located at 150 Market Square, Millersburg, Pennsylvania, and its
legally established branches and other facilities.

 

ARTICLE III - ARTICLES OF ASSOCIATION AND BYLAWS

 

3.1 Articles of Incorporation.  On and after the Effective Date, the articles of
Community Banks, as in effect immediately prior to the Effective Date, shall
automatically be and remain the articles of incorporation of the Surviving Bank,
until changed in accordance with applicable law, such articles of incorporation,
and the Surviving Bank’s bylaws.

 

3.2 Bylaws.  On and after the Effective Date, the bylaws of Community Banks, as
in effect immediately prior to the Effective Date, shall automatically be and
remain the bylaws of the Surviving Bank, until changed in accordance with
applicable law, the Surviving Bank’s articles of association, and such bylaws.

 

94

--------------------------------------------------------------------------------


 

ARTICLE IV - BOARD OF DIRECTORS AND OFFICERS

 

4.1 Board of Directors.  On and after the Effective Date, (a) the directors of
Community Banks duly elected and holding office immediately prior to the
Effective Date and (b) those members of the Board of Directors of PRFS as of the
Effective Date who are not PRFS Nominees shall be the directors of the Surviving
Bank, each to hold office until his or her successor is elected and qualified or
otherwise in accordance with applicable law, the articles of incorporation and
bylaws of the Surviving Bank.

 

4.2 Officers.  On and after the Effective Date, the officers of Community Banks
duly elected and holding office immediately prior to the Effective Date shall be
the officers of the Surviving Bank, together with those officers of Blue Ball
who have been offered and who have accepted positions of employment with
Community Banks, and such other officers as may be appointed from time to time,
each to hold office until his or her successor is elected and qualified or
otherwise in accordance with applicable law, the articles of association and
bylaws of the Surviving Bank.

 

ARTICLE V - CONVERSION OF SHARES

 

5.1 Community Banks Capital Stock.  Each share of Community Banks capital stock
issued and outstanding immediately prior to the Effective Date shall, on and
after the Effective Date, continue to be issued and outstanding as a share of
identical capital stock of the Surviving Bank.

 

5.2 Blue Ball Capital Stock.  Each share of Blue Ball capital stock issued and
outstanding immediately prior to the Effective Date shall, on the Effective
Date, be cancelled, and no cash, stock or other property shall be delivered in
exchange therefor.

 

ARTICLE VI - EFFECTIVE DATE OF THE MERGER

 

The Bank Merger shall be effective at the time specified in the articles of
merger filed with the Department of Banking of the Commonwealth of Pennsylvania
(the “Effective Date”).

 

95

--------------------------------------------------------------------------------


 

ARTICLE VII - EFFECT OF THE MERGER

 

On the Effective Date the separate existence of Blue Ball shall cease, and all
of the property (real, personal and mixed), rights, powers, duties and
obligations of Blue Ball shall be taken and deemed to be transferred to and
vested in the Surviving Bank, without further act or deed, as provided by
applicable laws and regulations.

 

ARTICLE VIII - CONDITIONS PRECEDENT

 

The obligations of Community Banks and Blue Ball to effect the Bank Merger shall
be subject to closing of the “Merger” provided for in the Agreement.

 

ARTICLE IX - TERMINATION

 

This Bank Plan of Merger shall terminate automatically upon any termination of
the Agreement in accordance with its terms; provided, however, that any such
termination of this Bank Plan of Merger shall not relieve any party hereto from
liability on account of a breach by such party of any of the terms hereof or
thereof.

 

ARTICLE X - AMENDMENT

 

This Bank Plan of Merger may be amended at any time prior to consummation of the
Bank Merger, but only by an instrument in writing signed by duly authorized
officers on behalf of the parties hereto.

 

ARTICLE XI - MISCELLANEOUS

 

11.1 Extensions; Waivers.  Each party, by a written instrument signed by a duly
authorized officer, may extend the time for the performance of any of the
obligations or other acts of the other party hereto and may waive compliance
with any of the covenants, or performance of any of the obligations, of the
other party contained in this Bank Plan of Merger.

 

11.2 Notices.  Any notice or other communication required or permitted under
this Bank Plan of Merger shall be given, and shall be effective, in accordance
with the provisions of Section 8.06 of the Agreement.

 

96

--------------------------------------------------------------------------------


 

11.3 Captions.  The headings of the several Articles herein are intended for
convenience of reference only and are not intended to be part of, or to affect
the meaning or interpretation of, this Bank Plan of Merger.

 

11.4 Counterparts.  For the convenience of the parties hereto, this Bank Plan of
Merger may be executed in several counterparts, each of which shall be deemed
the original, but all of which together shall constitute one and the same
instrument.

 

11.5 Governing Law.  This Bank Plan of Merger shall be governed by and construed
in accordance with applicable laws of the United States of America and in
accordance with the laws of the Commonwealth of Pennsylvania.

 

IN WITNESS WHEREOF, Community Banks and Blue Ball National Bank have caused this
Bank Plan of Merger to be executed by their duly authorized officers on the date
first written above, each pursuant to a resolution of its board of directors,
acting by a majority.

 

COMMUNITY BANKS

Attest:

 

 

 

 

By:

 

 

By:

 

 

Eddie L. Dunklebarger

Patricia E. Hoch, Senior VP and Secretary

Chairman, President and CEO

 

 

 

 

 

BLUE BALL NATIONAL BANK

Attest:

 

 

 

 

By:

 

 

 

 

Melvin Pankuch, President and CEO

Robert K. Weaver, Secretary

 

97

--------------------------------------------------------------------------------